Exhibit 10.1

CREDIT AGREEMENT

Dated as of September 27, 2010

among

FTI CONSULTING, INC.,

as the Company

AND

CERTAIN SUBSIDIARIES OF THE COMPANY,

as Guarantors,

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent,

CITIZENS BANK OF PENNSYLVANIA,

HSBC BANK USA, N.A.,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

BANK OF AMERICA, N.A.,

as Administrative Agent,

Swing Line Lender and an L/C Issuer,

JPMorgan Chase Bank, N.A.,

as an L/C Issuer

and

THE OTHER LENDERS PARTY HERETO

BANC OF AMERICA SECURITIES LLC

and

J.P. MORGAN SECURITIES LLC

as Joint Lead Arrangers and Joint Book Managers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1.01

   Defined Terms    1

1.02

   Other Interpretive Provisions    36

1.03

   Accounting Terms    37

1.04

   Rounding    38

1.05

   References to Agreements and Laws    38

1.06

   Times of Day    38

1.07

   Letter of Credit Amounts    39

1.08

   Exchange Rates; Currency Equivalents    39

1.09

   Additional Alternative Currencies    39

1.10

   Change of Currency    40 ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

2.01

   Revolving Loans    41

2.02

   Borrowings, Conversions and Continuations of Loans    42

2.03

   Letters of Credit    44

2.04

   Swing Line Loans    54

2.05

   Prepayments    57

2.06

   Termination or Reduction of Aggregate Revolving Commitments    59

2.07

   Repayment of Loans    60

2.08

   Interest    61

2.09

   Fees    61

2.10

   Computation of Interest and Fees    62

2.11

   Evidence of Debt    63

2.12

   Payments Generally; Administrative Agent’s Clawback    64

2.13

   Sharing of Payments    66

2.14

   Cash Collateral    67

2.15

   Defaulting Lenders    68

2.16

   Designated Borrowers    70

2.17

   Increase in Revolving Credit Facility    71 ARTICLE III TAXES, YIELD
PROTECTION AND ILLEGALITY

3.01

   Taxes    74

3.02

   Illegality    79

 

i



--------------------------------------------------------------------------------

3.03

   Inability to Determine Rates    80

3.04

   Increased Cost and Reduced Return; Capital Adequacy    81

3.05

   Funding Losses    83

3.06

   Matters Applicable to all Requests for Compensation    84

3.07

   Survival    84 ARTICLE IV GUARANTY

4.01

   The Guaranty    84

4.02

   Obligations Unconditional    85

4.03

   Reinstatement    86

4.04

   Certain Additional Waivers    87

4.05

   Remedies    87

4.06

   Rights of Contribution    88

4.07

   Guarantee of Payment; Continuing Guarantee    88 ARTICLE V CONDITIONS
PRECEDENT TO CREDIT EXTENSIONS

5.01

   Conditions of Initial Credit Extension    88

5.02

   Conditions to all Credit Extensions    91 ARTICLE VI REPRESENTATIONS AND
WARRANTIES

6.01

   Existence, Qualification and Power    93

6.02

   Authorization; No Contravention    93

6.03

   Governmental Authorization; Other Consents    93

6.04

   Binding Effect    94

6.05

   Financial Statements; No Material Adverse Effect    94

6.06

   Litigation    95

6.07

   No Default    95

6.08

   Ownership of Property; Liens    95

6.09

   Environmental Compliance    95

6.10

   Insurance    96

6.11

   Taxes    97

6.12

   ERISA Compliance    97

6.13

   Subsidiaries    98

6.14

   Margin Regulations; Investment Company Act    98

6.15

   Disclosure    98

6.16

   Compliance with Laws    98

6.17

   Intellectual Property; Licenses, Etc.    99

6.18

   Solvency    99

6.19

   Perfection of Security Interests in the Collateral    99

6.20

   Business Locations    99

6.21

   Brokers’ Fees    100

 

ii



--------------------------------------------------------------------------------

6.22

   Labor Matters    100

6.23

   Subordination    100

6.24

   Designated Borrowers    100 ARTICLE VII AFFIRMATIVE COVENANTS

7.01

   Financial Statements    101

7.02

   Certificates; Other Information    102

7.03

   Notices    104

7.04

   Payment of Obligations    106

7.05

   Preservation of Existence, Etc.    106

7.06

   Maintenance of Properties    106

7.07

   Maintenance of Insurance    106

7.08

   Compliance with Laws    107

7.09

   Books and Records    107

7.10

   Inspection Rights    107

7.11

   Use of Proceeds    108

7.12

   Additional Subsidiaries    108

7.13

   ERISA Compliance    109

7.14

   Pledged Assets; Further Assurances    109

7.15

   Designation as Senior Debt    110

7.16

   2005 Senior Notes    110 ARTICLE VIII NEGATIVE COVENANTS

8.01

   Liens    110

8.02

   Investments    113

8.03

   Indebtedness    114

8.04

   Fundamental Changes    116

8.05

   Dispositions    117

8.06

   Restricted Payments    117

8.07

   Change in Nature of Business    118

8.08

   Transactions with Affiliates and Insiders    118

8.09

   Burdensome Agreements    118

8.10

   Use of Proceeds    120

8.11

   Financial Covenants    120

8.12

   Senior Notes; Subordinated Indebtedness    120

8.13

   Organization Documents; Fiscal Year; Legal Name, State of Formation and Form
of Entity; Accounting and Financial Reporting    121

8.14

   Ownership of Subsidiaries;    122

8.15

   Sale Leasebacks    122

 

iii



--------------------------------------------------------------------------------

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES

9.01

   Events of Default    122

9.02

   Remedies Upon Event of Default    125

9.03

   Application of Funds    126 ARTICLE X ADMINISTRATIVE AGENT

10.01

   Appointment and Authorization of Administrative Agent    128

10.02

   Delegation of Duties    129

10.03

   Liability of Administrative Agent    129

10.04

   Reliance by Administrative Agent    130

10.05

   Notice of Default    131

10.06

   Credit Decision; Disclosure of Information by Administrative Agent    131

10.07

   Indemnification of Administrative Agent    132

10.08

   Administrative Agent in its Individual Capacity    132

10.09

   Successor Administrative Agent    132

10.10

   Administrative Agent May File Proofs of Claim    133

10.11

   Collateral and Guaranty Matters    134

10.12

   Other Agents; Arrangers and Managers    135 ARTICLE XI MISCELLANEOUS

11.01

   Amendments, Etc.    135

11.02

   Notices and Other Communications; Facsimile Copies    138

11.03

   No Waiver; Cumulative Remedies    141

11.04

   Attorney Costs, Expenses and Taxes    141

11.05

   Indemnification by the Loan Parties    142

11.06

   Payments Set Aside    143

11.07

   Successors and Assigns    144

11.08

   Confidentiality    149

11.09

   Set-off    150

11.10

   Interest Rate Limitation    151

11.11

   Counterparts; Effectiveness    151

11.12

   Integration    151

11.13

   Survival of Representations and Warranties    151

11.14

   Severability    152

11.15

   [Reserved]    152

11.16

   Replacement of Lenders    152

11.17

   Release of Collateral and Guarantees    153

11.18

   Governing Law    153

11.19

   Waiver of Right to Trial by Jury    154

11.20

   USA Patriot Act Notice    155

 

iv



--------------------------------------------------------------------------------

11.21

   Electronic Execution of Assignments and Certain Other Documents    155

11.22

   No Advisory or Fiduciary Relationship    155

11.23

   Judgment Currency    156

 

SCHEDULES   

1.01

   Mandatory Cost Formulae

1.01C

   Existing Letters of Credit

2.01

   Commitments and Pro Rata Shares

6.10

   Insurance

6.13

   Subsidiaries

6.17

   IP Rights

6.20(a)

   Locations of Real Property

6.20(b)

   Locations of Tangible Personal Property

6.20(c)

   Location of Chief Executive Office

6.20(e)

   Changes in Name, State of Formation and Structure

8.01

   Liens Existing on the Closing Date

8.02

   Investments Existing on the Closing Date

8.03

   Indebtedness Existing on the Closing Date

8.14

   Ownership of Subsidiaries

11.02

   Certain Addresses for Notices EXHIBITS   

A

   Form of Loan Notice

B

   Form of Swing Line Loan Notice

C-1

   Form of Revolving Note

C-2

   Form of Swing Line Note

D

   Form of Compliance Certificate

E

   Form of Assignment and Assumption

F

   Form of Joinder Agreement

G

   Designated Borrower Request and Assumption Agreement

H

   Designated Borrower Notice

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of September 27, 2010 among FTI
CONSULTING, INC., a Maryland corporation (the “Company”), each Designated
Borrower (as defined herein) from time to time party hereto, the Guarantors
(defined herein), the Lenders (defined herein) and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and a L/C Issuer.

The Company has requested that the Lenders provide a revolving credit facility
for the purposes set forth herein, and the Lenders are willing to do so on the
terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“2005 Convertible Senior Subordinated Note” means any of the up to $150,000,000
in aggregate principal amount of the Company’s 3.75% Convertible Senior
Subordinated Notes due 2012 issued by the Company pursuant to the 2005
Convertible Senior Subordinated Note Indenture, as amended, modified,
supplemented and extended from time to time in a manner permitted hereunder.

“2005 Convertible Senior Subordinated Note Documents” means, collectively, the
2005 Convertible Senior Subordinated Notes, the 2005 Convertible Senior
Subordinated Note Indenture and each other document, agreement and instrument
governing or evidencing any of the 2005 Convertible Senior Subordinated Notes.

“2005 Convertible Senior Subordinated Note Indenture” means the Indenture dated
as of August 2, 2005 among the Company, the guarantors named therein and
Wilmington Trust Company, as Trustee, as amended, modified, supplemented and
extended from time to time in a manner permitted hereunder.

“2005 Senior Note” means any of the up to $200,000,000 in aggregate principal
amount of the Company’s 7.625% Senior Notes due 2013 issued by the Company
pursuant to the 2005 Senior Note Indenture, as amended, modified, supplemented
and extended from time to time in a manner permitted hereunder.

“2005 Senior Note Documents” means, collectively, the 2005 Senior Notes, the
2005 Senior Note Indenture and each other document, agreement and instrument
governing or evidencing any of the 2005 Senior Notes, in each case as amended,
modified, supplemented and extended from time to time in a manner permitted
hereunder.

 

1



--------------------------------------------------------------------------------

“2005 Senior Note Indenture” means the Indenture dated as of August 2, 2005
among the Company, the guarantors named therein and Wilmington Trust Company, as
Trustee, as amended, modified, supplemented and extended from time to time in a
manner permitted hereunder.

“2005 Senior Note Limit” means, at any time on or before any consent
solicitation becomes operative to eliminate all of the restrictive covenants
contained in the 2005 Senior Note Indenture with respect to the incurrence of
Liens and Indebtedness, $150,000,000.

“2006 Senior Note” means any of the up to $215,000,000 in aggregate principal
amount of the Company’s 7.75% Senior Notes due 2016 issued by the Company
pursuant to the 2006 Senior Note Indenture, as amended, modified, supplemented
and extended from time to time in a manner permitted hereunder.

“2006 Senior Note Documents” means, collectively, the 2006 Senior Notes, the
2006 Senior Note Indenture and each other document, agreement and instrument
governing or evidencing any of the 2006 Senior Notes, in each case as amended,
modified, supplemented and extended from time to time in a manner permitted
hereunder.

“2006 Senior Note Indenture” means the Indenture relating to the 2006 Senior
Notes, as amended, modified, supplemented and extended from time to time in a
manner permitted hereunder.

“2010 Senior Note” means any of the up to $400,000,000 in aggregate principal
amount of the Company’s 6.75% Senior Notes due 2020 issued by the Company
pursuant to the 2010 Senior Note Indenture, as amended, modified, supplemented
and extended from time to time in a manner permitted hereunder.

“2010 Senior Note Documents” means, collectively, the 2010 Senior Notes, the
2010 Senior Note Indenture and each other document, agreement and instrument
governing or evidencing any of the 2010 Senior Notes, in each case as amended,
modified, supplemented and extended from time to time in a manner permitted
hereunder.

“2010 Senior Note Indenture” means the Indenture relating to the 2010 Senior
Notes, as amended, modified, supplemented and extended from time to time in a
manner permitted hereunder.

“Acquisition” by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or any substantial
portion of the Property of another Person, a division or line of business of
another Person or a majority of the Voting Stock of another Person, in each case
whether or not involving a merger or consolidation with such other Person and
whether for cash, property, services, assumption or incurrence of Indebtedness,
securities or otherwise.

 

2



--------------------------------------------------------------------------------

“Additional Lender” means, at any time, any bank or other financial institution
that agrees to provide any portion of any Additional Revolving Commitment
pursuant to a Revolving Commitment Increase Amendment in accordance with
Section 2.17; provided that each Additional Lender shall be subject to the
approval of the Administrative Agent, each L/C Issuer and the Swing Line Lender
(such approval in each case not to be unreasonably withheld or delayed) and the
Company.

“Additional Revolving Loan” has the meaning specified in Section 2.17(a).

“Additional Revolving Commitment” has the meaning specified in Section 2.17(a).

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Company and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 15% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent of such Controlled Person.

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent, the Arranger), and the officers, directors, employees,
agents and attorneys-in-fact of such Persons and Affiliates.

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The aggregate principal amount of the Aggregate Revolving Commitments
in effect on the Closing Date is $250,000,000.

“Agreement” means this Credit Agreement, as amended, modified, supplemented and
extended from time to time.

“Agreement Currency” has the meaning specified in Section 11.23.

 

3



--------------------------------------------------------------------------------

“Alternative Currency” means Euro, Sterling and each other currency (other than
Dollars) that is approved by all Lenders in accordance with Section 1.09.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the applicable Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Alternative Currency Sublimit” means an amount equal to $75,000,000. The
Alternative Currency Sublimit is part of, and not in addition to, the Aggregate
Revolving Commitments.

“Applicable Rate” means the applicable percentage per annum, based upon the
Consolidated Total Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(b):

 

Pricing
Tier

  

Consolidated Total

Leverage Ratio

   Commitment
Fee     Eurocurrency
Rate Loans     Base Rate
Loans   1    ³2.5:1.0    0.50 %    2.50 %    1.50 %  2    <2.5:1.0 but ³1.5:1.0
   0.50 %    2.25 %    1.25 %  3    <1.5:1.0    0.375 %    2.00 %    1.00 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Leverage Ratio shall become effective five (5) Business Days
immediately following the date a Compliance Certificate is delivered pursuant to
Section 7.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section Pricing Tier 1 shall apply as
of the date five (5) Business Days after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered. The Applicable Rate
in effect from the Closing Date through the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 7.02(b) for the fiscal quarter ending March 31, 2011 shall be determined
based upon Pricing Tier 2. Notwithstanding anything to the contrary contained
herein, the Letter of Credit Fee shall always be equal to the highest Applicable
Rate then applicable to any Eurocurrency Rate Loans.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, to be necessary for the timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment.

 

4



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel and, without
duplication, the reasonable allocated cost of internal legal services and all
reasonable expenses and disbursements of internal counsel.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease Obligation, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a capital lease and (c) in respect of any
Securitization Transaction of any Person, the outstanding principal amount of
such financing, after taking into account reserve accounts and making
appropriate adjustments, determined by the Administrative Agent in its
reasonable judgment.

“Audited Financial Statements” means, subject to Section 5.02(a), the audited
consolidated balance sheet of the Company and its Subsidiaries for the fiscal
year ended December 31, 2009, and the related consolidated statements of income
or operations, shareholders’ equity and cash flows for such fiscal year of the
Company and its Subsidiaries, including the notes thereto.

“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Aggregate Revolving Commitments
pursuant to Section 2.06, and (c) the date of termination of the commitment of
each Lender to make Loans and of the obligation of the L/C Issuers to make L/C
Credit Extensions pursuant to Section 9.02.

“Bank of America” means Bank of America, N.A. and its successors.

“BAS” means Banc of America Securities LLC, in its capacity as a joint lead
arranger and joint book manager.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate (as determined in accordance with
clause (b) of the definition thereof)

 

5



--------------------------------------------------------------------------------

plus 1.00%. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in the “prime rate” announced by Bank of America shall take effect at the
opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

“Base Rate Revolving Loan” means a Revolving Loan that bears interest based on
the Base Rate.

“Borrowers” means the Company together with the Designated Borrowers, and
“Borrower” means any of them.

“Borrower Materials” has the meaning specified in Section 7.02.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type,
in the same currency and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and (a) if such day relates to any
interest rate settings as to a Eurocurrency Rate Loan denominated in Dollars,
any fundings, disbursements, settlements and payments in Dollars in respect of
any such Eurocurrency Rate Loan, or any other dealings in Dollars to be carried
out pursuant to this Agreement in respect of any such Eurocurrency Rate Loan,
means any such day on which dealings in deposits in Dollars are conducted by and
between banks in the London interbank eurodollar market; (b) if such day relates
to any interest rate settings as to a Eurocurrency Rate Loan denominated in
Euro, any fundings, disbursements, settlements and payments in Euro in respect
of any such Eurocurrency Rate Loan, or any other dealings in Euro to be carried
out pursuant to this Agreement in respect of any such Eurocurrency Rate Loan,
means a TARGET Day; (c) if such day relates to any interest rate settings as to
a Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro,
means any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and (d) if such day relates to any fundings,
disbursements, settlements and payments in a currency other than Dollars or Euro
in respect of a Eurocurrency Rate Loan denominated in a currency other than
Dollars or Euro, or any other dealings in any currency other than Dollars or
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan (other than any interest rate settings), means any such
day on which banks are open for foreign exchange business in the principal
financial center of the country of such currency.

 

6



--------------------------------------------------------------------------------

“Businesses” means, at any time, a collective reference to the businesses
operated by the Company and its Subsidiaries at such time.

“Capital Lease” means, as applied to any Person, any lease of any Property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.

“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, an L/C Issuer
or the Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the applicable L/C Issuer or
Swing Line Lender benefiting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to (a) the Administrative Agent and
(b) the applicable L/C Issuer or the Swing Line Lender (as applicable). “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated demand or time
deposits and certificates of deposit of (i) any Lender, (ii) any domestic
commercial bank of recognized standing having capital and surplus in excess of
$500,000,000 or (iii) any bank whose short-term commercial paper rating from S&P
is at least A-1 or the equivalent thereof or from Moody’s is at least P-1 or the
equivalent thereof (any such bank being an “Approved Bank”), in each case with
maturities of not more than 270 days from the date of acquisition,
(c) commercial paper and variable or fixed rate notes issued by any Approved
Bank (or by the parent company thereof) or any variable rate notes issued by, or
guaranteed by, any domestic corporation rated A-1 (or the equivalent thereof) or
better by S&P or P-1 (or the equivalent thereof) or better by Moody’s and
maturing or having an auction date within six months of the date of acquisition,
(d) repurchase agreements entered into by any Person with a bank or trust
company (including any of the Lenders) or recognized securities dealer having
capital and surplus in excess of $500,000,000 for direct obligations issued by
or fully guaranteed by the United States in which such Person shall have a
perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least 100% of
the amount of the repurchase obligations,

 

7



--------------------------------------------------------------------------------

(e) Investments, classified in accordance with GAAP as current assets, in money
market mutual funds (as defined by Rule 2(a)-7 of the Investment Company Act of
1940) registered under the Investment Company Act of 1940, as amended, which are
administered by financial institutions having capital of at least $500,000,000
and which have the highest credit rating by any two of S&P, Moody’s and Fitch
Ratings Services, (f) Investments in private placements which (i) seek to
preserve principal, (ii) maintain a high degree of liquidity, (iii) invest in a
diversified group of money market instruments and other short-term obligations,
in each case which have the highest credit rating by any two of S&P, Moody’s and
Fitch Ratings Services, and (iv) generally maintain a dollar-weighted average
portfolio maturity of 90 days or less, although the average portfolio maturity
may extend to 120 days in the event of material redemption activity,
(g) deposits which (i) in the case of the Company and its Domestic Subsidiaries
(A) are denominated in the currency of a country that is a member of the
Organization for Economic Cooperation and Development, (B) are maintained with
an Approved Bank and (C) have maturities of not more than 270 days from the date
of acquisition, and (ii) in the case of any Foreign Subsidiary, (A) are
denominated in the currency of a country that is a member of the Organization
for Economic Cooperation and Development or the currency of the country in which
such Foreign Subsidiary is organized or conducts business and (B) are consistent
with the Company’s investment policy as in effect from time to time and
(h) solely with respect to any Foreign Subsidiary, substantially similar
investments to those outlined in clauses of (a) through (g) above, of comparable
credit quality (taking into the account the jurisdiction where such Foreign
Subsidiary conducts business), denominated in the currency of any jurisdiction
in which such Person conducts business.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all Capital Stock that such person or group
has the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of thirty five percent (35%) of the Capital Stock of the Company
entitled to vote for members of the board of directors or equivalent governing
body of the Company on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); or

(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing

 

8



--------------------------------------------------------------------------------

body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(c) the occurrence of a “Change of Control” (or any comparable term) under, and
as defined in, any of the Senior Note Documents or the occurrence of a
“Fundamental Change” under, and as defined in, any of the 2005 Convertible
Senior Subordinated Note Documents, in each case, prior to the Indebtedness
thereunder being repaid in full; or

(d) the Company fails to own and control, directly or indirectly, 100% of the
Capital Stock of any Designated Borrower (except for any such Capital Stock of
Foreign Subsidiaries in the nature of directors’ qualifying shares and shares
sold or issued to foreign nationals or other third parties to the extent
required pursuant to applicable law).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
however, that notwithstanding anything herein to the contrary, the Dodd Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
regulations, guidelines or directives thereunder or issued in connection
therewith shall be deemed to be a “Change in Law”, regardless of the date
enacted, adopted or issued.

“Closing Date” means the date hereof.

“Closing Date Projections” has the meaning specified in Section 5.01(n).

“Collateral” means all real and personal Property with respect to which Liens in
favor of the Administrative Agent are purported to be granted pursuant to and in
accordance with the terms of the Collateral Documents.

“Collateral Documents” means a collective reference to the Security Agreement,
the Pledge Agreement and such other security documents as may be executed and
delivered by the Loan Parties pursuant to the terms of Section 7.14.

 

9



--------------------------------------------------------------------------------

“Commitment” means, as to each Lender, the Revolving Commitment and/or
Additional Revolving Commitment of such Lender, as applicable.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated Adjusted EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to the sum of
(i) Consolidated EBITDA for such period minus (ii) Consolidated Capital
Expenditures for such period minus (iii) Consolidated Cash Taxes for such
period, all as determined in accordance with GAAP.

“Consolidated Capital Expenditures” means, for any period, for the Company and
its Subsidiaries on a consolidated basis, all capital expenditures, as
determined in accordance with GAAP; provided, however, that Consolidated Capital
Expenditures shall not include (a) expenditures made with proceeds of any
Involuntary Disposition to the extent such expenditures are used to purchase
Property that is the same as or similar to the Property subject to such
Involuntary Disposition or (b) Permitted Acquisitions.

“Consolidated Cash Taxes” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the aggregate of all taxes, as determined
in accordance with GAAP, to the extent the same are paid in cash during such
period.

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to the sum of
(a) Consolidated Net Income for such period plus (b) the following to the extent
deducted in calculating such Consolidated Net Income: (i) Consolidated Interest
Charges for such period, (ii) the provision for Federal, state, local and
foreign income taxes payable by the Company and its Subsidiaries for such period
and (iii) the amount of depreciation and amortization expense for such period,
plus (c) one-time non-cash charges approved by the Administrative Agent, all as
determined in accordance with GAAP.

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Adjusted EBITDA to (b) Consolidated
Fixed Charges, in the case of each of clauses (a) and (b), for the period of
four fiscal quarters ended on such date (or if (x) such date is not the end of a
fiscal quarter or (y) the Consolidated Fixed Charge Coverage Ratio is being
determined for a purpose other than pursuant to Section 8.11(b), the period of
four fiscal quarters most recently ended for which the Company has either
delivered financial statements pursuant to Section 7.01(a) or (b) or, with
respect to fiscal periods ending prior to the Closing Date, for which the
Company has filed financial statements with the SEC).

“Consolidated Fixed Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (i) the cash
portion of Consolidated Interest Charges for such period plus (ii) Consolidated
Scheduled Funded Debt Payments for such period, all as determined in accordance
with GAAP.

 

10



--------------------------------------------------------------------------------

“Consolidated Funded Indebtedness” means Funded Indebtedness of the Company and
its Subsidiaries on a consolidated basis determined in accordance with GAAP.

“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (i) all
interest, premium payments, debt discount, fees, charges and related expenses of
the Company and its Subsidiaries in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP,
excluding any reasonable fees and related expenses related to the issuance of
the 2010 Notes or this Agreement, and (ii) the portion of rent expense of the
Company and its Subsidiaries with respect to such period under Capital Leases
that is treated as interest in accordance with GAAP.

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries (excluding extraordinary gains and extraordinary losses and
excluding the effects of FAS 123 and 142) for that period determined in
accordance with GAAP.

“Consolidated Scheduled Funded Debt Payments” means for any period for the
Company and its Subsidiaries on a consolidated basis, the sum of (a) all
scheduled payments of principal on Consolidated Funded Indebtedness (other than
the Senior Notes and the 2005 Convertible Senior Subordinated Notes), as
determined in accordance with GAAP, and (b) all prepayments, redemptions,
repurchases or acquisitions for value of Indebtedness permitted under
Section 8.03(b), (e), (g), (h), (i), (j), (k), (m), (o) or (q) unless such
prepayment, redemption, repurchase or acquisition for value is made within 90
days of the date such Indebtedness is incurred or assumed or unless such
prepayment is in connection with a refunding or refinancing of such Indebtedness
(to the extent such refunding or refinancing is permitted under Section 8.03).
For purposes of this definition, “scheduled payments of principal” (a) shall be
determined without giving effect to any reduction of such scheduled payments
resulting from the application of any voluntary or mandatory prepayments made
during the applicable period, (b) shall be deemed to include the Attributable
Indebtedness in respect of Capital Leases and Synthetic Leases and (c) shall not
include any voluntary prepayments or mandatory prepayments required pursuant to
Section 2.05.

“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Funded Indebtedness as of such date
(other than the Subordinated Indebtedness and any Funded Indebtedness that is
unsecured) to (b) Consolidated EBITDA for the period of the four fiscal quarters
ended on such date (or if (x) such date is not the end of a fiscal quarter or
(y) the Consolidated Senior Secured Leverage Ratio is being determined for a
purpose other than pursuant to Section 8.11(c), the period of four fiscal
quarters most recently ended for which the Company has either delivered
financial statements pursuant to Section 7.01(a) or (b) or with respect to
fiscal periods ending prior to the Closing Date, for which the Company has filed
financial statements with the SEC).

 

11



--------------------------------------------------------------------------------

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to
(b) Consolidated EBITDA for the period of the four fiscal quarters ended on such
date (or if (x) such date is not the end of a fiscal quarter or (y) the
Consolidated Total Leverage Ratio is being determined for a purpose other than
pursuant to Section 8.11(a), the period of four fiscal quarters most recently
ended for which the Company has either delivered financial statements pursuant
to Section 7.01(a) or (b) or with respect to fiscal periods ending prior to the
Closing Date, for which the Company has filed financial statements with the
SEC).

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate and any Mandatory Cost) otherwise applicable to such Loan plus
2% per annum, in each case to the fullest extent permitted by applicable Laws
and (b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans, participations in respect of Letters of Credit or Swing Line
Loans, within three (3) Business Days of the date required to be funded by it
hereunder, (b) has notified the Company or the Administrative Agent that it does
not intend to comply with its funding obligations hereunder or has made a public
statement to that effect with respect to its funding obligations hereunder or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three (3) Business Days after request by the Administrative
Agent, to confirm in a manner satisfactory to the Administrative Agent that it
will comply with its funding obligations or (d) has, or has a direct or indirect
parent

 

12



--------------------------------------------------------------------------------

company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, (ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it or (iii) as
determined by the Administrative Agent, taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided, that, a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any Capital Stock in that Lender or
any direct or indirect parent company thereof by a Governmental Authority.

“Designated Borrower Sublimit” means $75,000,000. The Designated Borrower
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

“Designated Borrower Notice” has the meaning specified in Section 2.16.

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.16.

“Designated Borrowers” means, collectively, each Foreign Subsidiary of the
Company party hereto in the capacity of a Borrower pursuant to, and in
accordance with, Section 2.16. On the Closing Date, there shall be no Designated
Borrowers.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any Property by
the Company or any Subsidiary (including the Capital Stock of any Subsidiary,
whether through a sale of such Capital Stock by the holder thereof or an
issuance by such Subsidiary), including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith, but excluding (i) the sale, lease,
license, transfer or other disposition of Property in the ordinary course of
business of the Company and its Subsidiaries, (ii) the sale, lease, license,
transfer or other disposition of machinery and equipment no longer used or
useful in the conduct of business of the Company and its Subsidiaries, (iii) any
sale, lease, license, transfer or other disposition of Property by the Company
or any Subsidiary to any Loan Party, provided that the Loan Parties shall cause
to be executed and delivered such documents, instruments and certificates as the
Administrative Agent may request so as to cause the Loan Parties to be in
compliance with the terms of Section 7.14 after giving effect to such
transaction, (iv) any Involuntary Disposition by the Company or any Subsidiary,
(v) any Disposition by the Company or any Subsidiary constituting a Permitted
Investment, (vi) any sale, lease, license, transfer or other disposition of
Property by any Foreign Subsidiary to another Foreign Subsidiary, (vii) the
sale, transfer or other disposition of Capital Stock of any Foreign Subsidiary
by the Company, any Domestic Subsidiary or any Foreign Subsidiary to another
Foreign Subsidiary, (viii) the sale of delinquent receivables in the ordinary
course of business in connection with the collection or compromise thereof,
(ix) the sale or issuance of Capital Stock of Foreign Subsidiaries in the nature
of directors’ qualifying shares and shares sold or issued to foreign nationals
or other third parties to the extent required pursuant to applicable law, and
(x) the forgiveness or compromise of any Employee Loan.

 

13



--------------------------------------------------------------------------------

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the applicable Revaluation Date) for the purchase of Dollars with
such Alternative Currency.

“Domestic Loan Parties” means, collectively, the Company and the Guarantors.

“Domestic Obligations” means all Obligations owing by the Domestic Loan Parties
(other than in respect of Guarantees of Foreign Obligations pursuant to Article
IV).

“Domestic Subsidiary” means any Subsidiary of the Company that is organized
under the laws of any political subdivision of the United States but
specifically excluding any such Subsidiary that is a Subsidiary of a Foreign
Subsidiary.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.07(b)(iii), (v), (vi), (vii) and (viii) (subject to
such consents, if any, as may be required under Section 11.07(b)(iii)).

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome of 1957, as amended by the Single European Act of 1986, the Maastricht
Treaty of 1992 and the Amsterdam Treaty of 1998.

“Employee” means any “officer,” as defined in Rule 16a-1(f) of the Securities
and Exchange Act of 1934, director or employee (including independent
contractors, limited partners or other Persons compensated by the Company or a
Subsidiary in the ordinary course of business) of the Company or any Subsidiary.

“Employee Loan” means a loan or an advance to any Employee made in the ordinary
course of business and consistent with past practices.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Engagement Letter” means the letter agreement dated as of September 14, 2010
among the Company, the Administrative Agent and the Joint Lead Arrangers.

“Environmental Laws” means any and all Federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

14



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a) (2) of ERISA) or a cessation of operations that
is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete
or partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Company or any ERISA Affiliate.

“Euro” and “€” means the lawful currency of the Participating Member States
introduced in accordance with EMU Legislation.

“Eurocurrency Base Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Rate Loan, the rate
per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”),
as published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period or (ii) if such rate is not available at such
time for any reason, the rate per annum determined by the Administrative Agent
to be the rate at which deposits in the relevant currency for delivery on the
first

 

15



--------------------------------------------------------------------------------

day of such Interest Period in same day funds in the approximate amount of the
Eurocurrency Rate Loan being made, continued or converted and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch (or other Bank of America branch or Affiliate) to major banks in the
London or other offshore interbank market for such currency at their request at
approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period; and

(b) for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to BBA LIBOR, at approximately 11:00 a.m. London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or, if such published rate is not available at such time for
any reason, the rate per annum determined by the Administrative Agent to be the
rate at which deposits in Dollars for delivery on the date of determination in
same day funds in the approximate amount of the Base Rate Loan being made or
maintained with a term equal to one month would be offered by Bank of America’s
London Branch to major banks in the London interbank eurodollar market at their
request at the date and time of determination.

“Eurocurrency Rate” means (a) for any Interest Period with respect to any
Eurocurrency Rate Loan, a rate per annum determined by the Administrative Agent
to be equal to the quotient obtained by dividing (i) the Eurocurrency Base Rate
for such Eurocurrency Rate Loan for such Interest Period by (ii) one minus the
Eurocurrency Reserve Percentage for such Eurocurrency Rate Loan for such
Interest Period and (b) for any day with respect to any Base Rate Loan bearing
interest at a rate based on the Eurocurrency Rate, a rate per annum determined
by the Administrative Agent to be equal to the quotient obtained by dividing
(i) the Eurocurrency Base Rate for such Base Rate Loan for such day by (ii) one
minus the Eurocurrency Reserve Percentage for such Base Rate Loan for such day.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate”.

“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurocurrency Rate for each outstanding
Eurocurrency Rate Loan and for each outstanding Base Rate Loan bearing interest
at a rate based on the Eurocurrency Rate shall be adjusted automatically as of
the effective date of any change in the Eurocurrency Reserve Percentage.

“Event of Default” has the meaning specified in Section 9.01.

 

16



--------------------------------------------------------------------------------

“Excluded Property” means, with respect to any Loan Party, including any Person
that becomes a Loan Party after the Closing Date as contemplated by
Section 7.12, (a) any owned real or personal Property which is located outside
of the United States unless requested by the Administrative Agent or the
Required Lenders, (b) any personal Property (including motor vehicles) in
respect of which perfection of a Lien is not either (i) governed by the Uniform
Commercial Code or (ii) effected by appropriate evidence of the Lien being filed
in either the United States Copyright Office or the United States Patent and
Trademark Office, unless requested by the Administrative Agent or the Required
Lenders, (c) any Property which, subject to the terms of Section 8.09, is
subject to a Lien permitted under Section 8.01(b), (i) or (p) pursuant to
documents which prohibit such Loan Party from granting any other Liens in such
Property, (d) any lease, license or other contract if the grant of a Lien in
such lease, license or contract in the manner contemplated by the Loan Documents
is prohibited by the terms of such lease, license or contract and would result
in the termination of such lease, license or contract, but only to the extent
that (i) after commercially reasonable efforts, consent from the relevant party
or parties has not been obtained and (ii) any such prohibition is not rendered
ineffective pursuant to the UCC or any other applicable law (including Debtor
Relief Laws) or principles of equity, (e) (x) any of the Capital Stock of FCN
Holdings CV, a Netherlands limited partnership (“CV”), that is entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and (y) any of the
Capital Stock of CV that is not entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) in excess of sixty-five percent (65%) (but only to
the extent of such excess) of all such non-voting Capital Stock of CV and
(f) any Capital Stock of FTI Capital Advisors LLC, a Maryland limited liability
company.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
such Borrower is located, (c) any backup withholding tax that is required by the
Internal Revenue Code to be withheld from amounts payable to a Lender that has
failed to comply with clause (A) of Section 3.01(e)(ii), (d) any tax imposed as
a result of the Administrative Agent’s, any Lender’s, the L/C Issuer’s or any
other recipient of any payment’s failure to comply with Sections 1471 through
1474 of the Internal Revenue Code as of the date hereof and any regulations or
official guidance thereunder and (e) in the case of a Foreign Lender (other than
an assignee pursuant to a request by the Company under Section 11.16), any
United States withholding tax that (i) is required to be imposed on amounts
payable to such Foreign Lender pursuant to the Laws in force at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office) or
(ii) is attributable to such Foreign Lender’s failure or inability (other than
as a result of a Change in Law) to comply with clause (B) of
Section 3.01(e)(ii), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from

 

17



--------------------------------------------------------------------------------

such Borrower with respect to such withholding tax pursuant to
Section 3.01(a)(ii) or (iii). Notwithstanding anything to the contrary contained
in this definition, “Excluded Taxes” shall not include any withholding tax
imposed at any time on payments made by or on behalf of a Designated Borrower to
any Lender hereunder or under any other Loan Document, provided that such Lender
shall have complied with Section 3.01(e)(i).

“Existing Credit Agreement” means that certain Credit Agreement dated as of
September 29, 2006 among the Company, certain subsidiaries of the Company party
thereto as guarantors, the lenders party thereto and Bank of America, N.A. as
administrative agent, swing line lender, and l/c issuer, as amended or modified
from time to time.

“Existing Letters of Credit” means the letters of credit described by letter of
credit number, undrawn amount, name of beneficiary and date of expiry on
Schedule 1.01C attached hereto.

“Facilities” means, at any time, a collective reference to the facilities and
real properties owned, leased or operated by the Company or any Subsidiary.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the Laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes (including such a Lender when acting in
the capacity of the L/C Issuer). For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

“Foreign Obligations” means Obligations owing by any of the Designated
Borrowers.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary. For
purposes of clarification, any Subsidiary of a Subsidiary that is not organized
under the laws of any political subdivision of the United States shall be deemed
to be a Foreign Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

18



--------------------------------------------------------------------------------

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Full Satisfaction” means that (i) all Commitments hereunder have been
terminated, (ii) all Loans and other outstanding Obligations hereunder shall
have been repaid in full in cash (other than Obligations under any Swap Contract
or Treasury Management Agreement to the extent that each Swap Bank and each
Treasury Management Agreement Bank shall have agreed in writing to alternative
arrangements satisfactory to such Swap Bank or Treasury Management Bank, as
applicable, in their sole discretion), and (iii) no Letters of Credit shall
remain outstanding (unless all L/C Obligations arising from all outstanding
Letters of Credit have been Cash Collateralized in accordance with
Section 2.14).

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations for borrowed money, whether current or long-term (including
the Obligations) and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;

(b) all purchase money Indebtedness;

(c) the maximum amount available to be drawn under letters of credit (including
standby and commercial, but excluding standby letters of credit not supporting
Indebtedness), bankers’ acceptances, bank guaranties, surety bonds, repurchase
agreements and similar instruments;

(d) all obligations in respect of the deferred purchase price of Property or
services ((x) including Guarantees of stock-based acquisition consideration
incurred in connection with a Permitted Acquisition to the extent required to be
reflected as liabilities on the balance sheet of the Company and its
Subsidiaries in accordance with GAAP but (y) excluding (i) trade accounts
payable in the ordinary course of business and (ii) earn-outs, hold-backs and
other deferred payment of consideration in Permitted Acquisitions to the extent
not required to be reflected as liabilities on the balance sheet of the Company
and its Subsidiaries in accordance with GAAP);

 

19



--------------------------------------------------------------------------------

(e) the Attributable Indebtedness of Capital Leases and Synthetic Leases;

(f) the Attributable Indebtedness of Securitization Transactions;

(g) all preferred stock or other equity interests providing for mandatory
redemptions, sinking fund or like payments prior to the Maturity Date;

(h) all Funded Indebtedness of others secured by (or for which the holder of
such Funded Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
Property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed; provided, that the amount of such Funded
Indebtedness shall be limited to the lesser of (a) the principal amount of such
Funded Indebtedness or (b) the fair market value of the Property which is
subject to such Lien;

(i) all Guarantees with respect to Indebtedness of the types specified in
clauses (a) through (h) above of another Person; and

(j) all Indebtedness of the types referred to in clauses (a) through (i) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or joint venturer, except to the extent that Indebtedness is expressly
made non-recourse to such Person.

For purposes of calculating the amount of Funded Indebtedness that is
outstanding at any time, Indebtedness that is being refinanced in a Permitted
Refinancing (the “Subject Indebtedness”) shall be disregarded for a period not
to exceed 60 days following the issuance of the Indebtedness in such Permitted
Refinancing (the “Refinancing Indebtedness”) to the extent the proceeds of such
Refinancing Indebtedness are irrevocably deposited with the escrow agent or the
trustee (or comparable representative) in respect of the Subject Indebtedness
and designated for the repayment, repurchase, redemption or refinancing, as
applicable, of the Subject Indebtedness and any applicable redemption notice in
respect of the Subject Indebtedness has been issued.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently
applied.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantee” means, as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of

 

20



--------------------------------------------------------------------------------

such Person, direct or indirect, (i) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or other obligation,
(ii) to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness or other obligation of the
payment or performance of such Indebtedness or other obligation, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Indebtedness or other obligation,
or (iv) entered into for the purpose of assuring in any other manner the obligee
in respect of such Indebtedness or other obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) Lien on any assets of such Person securing any
Indebtedness or other obligation of any other Person, whether or not such
Indebtedness or other obligation is assumed by such Person. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV hereof.

“Guarantors” means the Company (with respect to the Foreign Obligations only),
each Subsidiary of the Company identified as a “Guarantor” on the signature
pages to this Agreement and each other Person that joins as a Guarantor pursuant
to Section 7.12, together with their successors and permitted assigns.
Notwithstanding the foregoing, FTI Capital Advisors, LLC shall not be required
to become a Guarantor.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all Funded Indebtedness;

(b) the Swap Termination Value of any Swap Contract;

(c) all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a) and (b) above of any other Person; and

(d) all Indebtedness of the types referred to in clauses (a) through (c) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person.

 

21



--------------------------------------------------------------------------------

“Indemnified Liabilities” has the meaning set forth in Section 11.05.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning set forth in Section 11.05.

“Interest Payment Date” means (a) as to any Eurocurrency Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurocurrency Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan (including a Swing Line Loan), the last Business Day of each
March, June, September and December and the Maturity Date.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Company in its Loan Notice, or such
other period that is twelve months or less requested by a Borrower and consented
to by all the Lenders; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurocurrency Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(ii) any Interest Period pertaining to a Eurocurrency Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person, (b) a loan, advance or capital
contribution to, Guarantee or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other
Person, or (c) an Acquisition. For purposes of covenant compliance, the amount
of any Investment shall be (i) the amount actually invested, without adjustment
for subsequent increases or decreases in the value of such Investment, minus
(ii) the amount of dividends or distributions received in connection with such
Investment and any return of capital or repayment of principal received in
respect of such Investment that, in each case, is received in cash or Cash
Equivalents.

 

22



--------------------------------------------------------------------------------

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any Property of the Company or
any Subsidiary.

“IP Rights” has the meaning set forth in Section 6.17.

“IRS” means the United States Internal Revenue Service.

“ISP98” has the meaning set forth in Section 2.03(h).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit F executed and delivered by a Domestic Subsidiary in accordance with the
provisions of Section 7.12.

“Joint Lead Arrangers” means BAS and JPMS, in their capacity as joint lead
arrangers and joint book managers.

“JPMorgan Chase Bank” means JPMorgan Chase Bank, N.A and its successors.

“JPMS” means J.P. Morgan Securities LLC, in its capacity as a joint lead
arranger and joint book manager.

“Judgment Currency” has the meaning specified in Section 11.23.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share. All
L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans. All L/C Borrowings shall be
denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

23



--------------------------------------------------------------------------------

“L/C Issuers” means the collective reference to Bank of America and JPMorgan
Chase Bank, each in its capacity as issuer of Letters of Credit hereunder, or
any successor issuer of Letters of Credit hereunder; “L/C Issuer” means any one
of the foregoing.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP98, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto and their successors and assigns and, as the context requires,
includes the L/C Issuers and the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit; provided, however, that any commercial
letter of credit issued hereunder shall provide solely for cash payment upon
presentation of a sight draft. A Letter of Credit may be issued in Dollars or in
an Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means the day that is thirty (30) days prior
to the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means an amount equal to the lesser of the Aggregate
Revolving Commitments and $20,000,000. The Letter of Credit Sublimit is part of,
and not in addition to, the Aggregate Revolving Commitments.

“Lien” means any mortgage, pledge, hypothecation, assignment for security,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement
having the practical effect of any of the foregoing of any kind or nature
whatsoever (including any conditional sale or other title retention agreement,
and any financing lease having substantially the same economic effect as any of
the foregoing).

 

24



--------------------------------------------------------------------------------

“Liquidity Amount” means, at any time of determination, the sum of (x) the
Company’s and its Subsidiaries’ unrestricted cash and Cash Equivalents on hand
at such time and (y) the maximum amount of Revolving Loans that the Company
could borrow and remain in compliance with the financial covenants set forth in
Section 8.11 (calculated on a Pro Forma Basis), as of the end of the most recent
fiscal quarter for which the Company has delivered financial statements pursuant
to Section 7.01(a) or (b) (or, if no financial statements shall have been
required to be delivered as of such date, as of the end of the last four fiscal
quarters ended).

“Liquidity Period” means the period from December 31, 2011 (if any 2005
Convertible Senior Subordinated Notes are outstanding on such date) until the
date on which no 2005 Convertible Senior Subordinated Notes are outstanding.

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Loan or Swing Line Loan.

“Loan Documents” means this Agreement, each Note, each Letter of Credit, each
Letter of Credit Application, each Joinder Agreement, the Collateral Documents,
each Request for Credit Extension, each Compliance Certificate, the Engagement
Letter, each Designated Borrower Request and Assumption Agreement, each
Revolving Commitment Increase Amendment, any agreement creating or perfecting
rights in Cash Collateral pursuant to the provisions of Section 2.14 of this
Agreement and each other document, instrument or agreement from time to time
executed by the Company or any of its Subsidiaries or any Responsible Officer
thereof and delivered in connection with this Agreement.

“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans, (b) a
conversion of Loans from one Type to the other, or (c) a continuation of
Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

“Loan Parties” means, collectively, each Domestic Loan Party and each Designated
Borrower.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Mandatory Cost” means, with respect to any period, the percentage per annum
determined in accordance with Schedule 1.01.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), financial condition or prospects of the Company and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of the
Company and its Subsidiaries taken as a whole to perform their obligations under
the Loan Documents; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.

 

25



--------------------------------------------------------------------------------

“Maturity Date” means September 27, 2015 (or, if such day is not a Business Day,
the next preceding Business Day).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a) (3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by the Company or any Subsidiary in respect of any Involuntary
Disposition, net of (a) direct costs incurred in connection therewith (including
legal, accounting and investment banking fees, and sales commissions), (b) taxes
paid or payable as a result thereof and (c) the amount necessary to retire any
Indebtedness secured by a Permitted Lien (ranking senior to any Lien of the
Administrative Agent) on the related Property; it being understood that “Net
Cash Proceeds” shall include any cash or Cash Equivalents received upon the sale
or other disposition of any non-cash consideration received by the Company or
any Subsidiary in any Involuntary Disposition.

“Note” or “Notes” means the Revolving Notes and/or the Swing Line Note,
individually or collectively, as appropriate.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit (including with respect
to principal, interest fees, indemnification or reimbursement obligations,
guaranty obligations or otherwise), whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. The foregoing shall also include (a) all obligations under any
Swap Contract between any Loan Party and any Swap Bank, in each case, to the
extent permitted by Section 8.03(d) and (b) all obligations under any Treasury
Management Agreement between any Loan Party and any Treasury Management Bank.
Notwithstanding anything to the contrary contained in any Loan Document, each
Borrower (other than the Company) shall only be liable for its Obligations and
shall not be liable for any other Borrower’s Obligations.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

26



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (a) with respect to any Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of any Loans
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by, or
on behalf of, a Borrower of Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the applicable L/C Issuer or the Swing
Line Lender, as the case may be, in accordance with banking industry rules on
interbank compensation and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 11.07(d).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

27



--------------------------------------------------------------------------------

“Permitted Acquisitions” means Investments consisting of an Acquisition by the
Company or any Subsidiary of the Company, provided that (i) the Property
acquired (or the Property of the Person acquired) in such Acquisition is used or
useful in the same or a substantially related, complementary or incidental line
of business as the Company and its Subsidiaries were engaged in on the Closing
Date (or any reasonable extensions or expansions thereof), (ii) the
Administrative Agent shall have received all items in respect of the Capital
Stock or Property acquired in such Acquisition required to be delivered by the
terms of Section 7.12 and/or Section 7.14, (iii) in the case of an Acquisition
of the Capital Stock of another Person, such Acquisition was not consummated
pursuant to a hostile offer, (iv) if the aggregate cash and noncash
consideration for such Acquisition exceeds $75,000,000, then the Company shall
have provided the Administrative Agent written notice of such Acquisition ten
days prior to the date of the consummation of such Acquisition (or such shorter
period as the Administrative Agent may agree in its sole discretion), (v) the
representations and warranties made by the Loan Parties in any Loan Document
shall be true and correct in all material respects at and as if made as of the
date of such Acquisition (after giving effect thereto) except to the extent such
representations and warranties expressly relate to an earlier date, (vi) if such
transaction involves the purchase of an interest in a partnership between the
Company (or a Subsidiary of the Company) as a general partner and entities
unaffiliated with the Company or such Subsidiary as the other partners, such
transaction shall be effected by having such equity interest acquired by a
Wholly Owned Subsidiary having limited liability, (vii) as of the date of such
Acquisition (after giving effect thereto), no Default or Event of Default shall
exist, (viii) upon giving effect to such Acquisition and the incurrence, if any,
of Funded Debt in connection therewith, on a Pro Forma Basis, (x) the Loan
Parties would be in compliance with the financial covenants set forth in
Section 8.11 (with the Consolidated Total Leverage Ratio deemed to be 0.25x more
restrictive for purposes this clause (x)), as of the end of the period of four
fiscal quarters most recently ended for which the Company has either delivered
financial statements pursuant to Section 7.01(a) or (b) or with respect to
fiscal periods ending prior to the Closing Date, for which the Company has filed
financial statements with the SEC) and (y) the Liquidity Amount is at least
$75,000,000 and (ix) if the aggregate cash and noncash consideration for such
Acquisition exceeds $75,000,000, the Company shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating the
matters referred to in clause (viii).

“Permitted Investments” means, at any time, Investments by the Company and its
Subsidiaries permitted to exist at such time pursuant to the terms of
Section 8.02.

“Permitted Liens” means, at any time, Liens in respect of Property of the
Company and its Subsidiaries permitted to exist at such time pursuant to the
terms of Section 8.01.

“Permitted Refinancing” means, with respect to any Indebtedness, any refinancing
thereof; provided, however, that: (a) no Default or Event of Default shall have
occurred and be continuing or would arise therefrom; (b) any such refinancing
Indebtedness shall (i) not have a stated maturity or weighted average life that
is shorter than that of the Indebtedness being refinanced (provided that the
stated maturity or weighted average life may be shorter if the stated maturity
of any principal payment (including any amortization payments) is not earlier
than the earlier of (A) the stated maturity in effect prior to such refinancing
or (B) 91 days after the Maturity Date then in

 

28



--------------------------------------------------------------------------------

effect), (ii) if the Indebtedness being refinanced is subordinated by its terms
or by the terms of any agreement or instrument relating to such Indebtedness, be
at least as subordinate to the Obligations as the Indebtedness being refinanced
(and unsecured if the refinanced Indebtedness is unsecured) and (iii) be in a
principal amount that does not exceed the principal amount so refinanced, plus
accrued interest, plus any premium or other payment required to be paid in
connection with such refinancing, plus, in either case, the amount of fees and
reasonable expenses of the Company or any of its Subsidiaries incurred in
connection with such refinancing; and (c) the sole obligor on such refinancing
Indebtedness shall be the Company or the original obligor on such Indebtedness
being refinanced; provided, however, that any guarantor of the Indebtedness
being refinanced shall be permitted to guarantee the refinancing Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Company or, with respect to any such
plan that is subject to Section 412 of the Internal Revenue Code or Title IV of
ERISA, any ERISA Affiliate.

“Platform” has the meaning specified in Section 7.02.

“Pledge Agreement” means the Pledge Agreement dated as of the Closing Date
executed in favor of the Administrative Agent by each of the Loan Parties, as
amended, modified, restated or supplemented from time to time.

“Pro Forma Basis” means, for purposes of calculating the Consolidated Senior
Secured Leverage Ratio and the Consolidated Total Leverage Ratio, that any
Specified Transaction consummated during the relevant four quarter fiscal period
for which the applicable ratio is calculated shall be deemed to have been
consummated as of the first day of such period; provided, that if such
calculation is being made to determine the permissibility of a transaction or
incurrence of Indebtedness, all Specified Transactions made on or prior to the
date of such transaction or incurrence and after the end of the relevant four
fiscal quarter period shall be deemed to have been consummated as of the first
day of the four fiscal quarters most recently ended for which the Company has
either delivered financial statements pursuant to Section 7.01(a) or (b) or with
respect to fiscal periods ending prior to the Closing Date, for which the
Company has filed financial statements with the SEC. In connection with the
foregoing, (a) with respect to any Disposition or Involuntary Disposition that
is a Specified Transaction, (i) income statement and cash flow statement items
(whether positive or negative) attributable to the Property disposed of shall be
excluded to the extent relating to any period occurring prior to the date of
such transaction and (ii) Indebtedness which is retired in connection with such
Disposition or Involuntary Disposition shall be excluded and deemed to have been
retired as of the first day of the applicable period and (b) with respect to any
Acquisition that is a Specified Transaction, (i) income statement items
attributable to the Person or Property acquired shall be included to the extent
relating to any period applicable in such calculations to the extent (A) such
items are not otherwise included in such income statement items for the Company
and its Subsidiaries in accordance with GAAP or in

 

29



--------------------------------------------------------------------------------

accordance with any defined terms set forth in Section 1.1 and (B) such items
are supported by financial statements or other information reasonably
satisfactory to the Administrative Agent and (ii) any Indebtedness incurred or
assumed by the Company or any Subsidiary (including the Person or Property
acquired) in connection with such transaction and any Indebtedness of the Person
or Property acquired which is not retired in connection with such transaction
(A) shall be deemed to have been incurred as of the first day of the applicable
period and (B) if such Indebtedness has a floating or formula rate, shall have
an implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination.

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Company containing reasonably detailed calculations of the financial
covenants set forth in Section 8.11 as of the end of the period of four fiscal
quarters most recently ended for which the Company has either delivered
financial statements pursuant to Section 7.01(a) or (b) or with respect to
fiscal periods ending prior to the Closing Date, for which the Company has filed
financial statements with the SEC, after giving effect to the applicable
transaction on a Pro Forma Basis.

“Pro Forma Statements” has the meaning specified in Section 5.01(n).

“Pro Rata Share” means, as to each Lender at any time, a fraction (expressed as
a percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the Revolving Commitment of such Lender at such time and the
denominator of which is the amount of the Aggregate Revolving Commitments at
such time; provided that if the commitment of each Lender to make Revolving
Loans and the obligation of the L/C Issuers to make L/C Credit Extensions have
been terminated pursuant to Section 9.02, then the Pro Rata Share of each Lender
shall be determined based on the Pro Rata Share of such Lender immediately prior
to such termination and after giving effect to any subsequent assignments made
pursuant to the terms hereof. The initial Pro Rata Share of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Property” means any interest of any kind in any property or asset, whether
real, personal or mixed, or tangible or intangible.

“Public Lender” has the meaning specified in Section 7.02.

“Register” has the meaning set forth in Section 11.07(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

 

30



--------------------------------------------------------------------------------

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

“Required Lenders” means, at any time, Lenders holding in the aggregate more
than fifty percent (50%) of (a) the Revolving Commitments or (b) if the
Revolving Commitments have been terminated, the outstanding Loans, L/C
Obligations, Swing Line Loans and participations therein. The Revolving
Commitments of, and the outstanding Loans, L/C Obligations, Swing Line Loans and
participations therein, held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, executive vice president or senior vice president
of a Loan Party, and solely for purposes of the delivery of incumbency
certificates pursuant to Section 5.01, the secretary or any assistant secretary
of a Loan Party and, solely for purposes of notices given pursuant to Article
II, any other officer or employee of the applicable Loan Party so designated by
any of the foregoing officers in a notice to the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means (i) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Capital Stock of the
Company or any Subsidiary or (ii) any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Capital Stock or of any option, warrant or other right to acquire
any such Capital Stock.

“Revaluation Date” means (a) with respect to Eurocurrency Rate Loans denominated
in an Alternative Currency, each of the following: (i) each date of a Borrowing
thereof, (ii) each date of a continuation thereof pursuant to Section 2.02,
(iii) with respect to Loans having an Interest Period of greater than one month,
the initial date of such Interest Period and the corresponding date of each
month thereafter during such Interest Period and (iv) such additional dates as
the Administrative Agent or the Required Lenders shall specify and (b) with
respect to Letters of Credit denominated in an Alternative Currency, (i) each
date of issuance thereof, (ii) each date of amendment (if such amendment
increases the amount thereof), (iii) each date of any payment by the respective
L/C Issuer thereof, (iv) in the case of the Existing Letters of Credit, the
Closing Date, and (v) such additional dates as the Administrative Agent or any
L/C Issuer shall determine or the Required Lenders shall specify.

 

31



--------------------------------------------------------------------------------

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrowers pursuant to Section 2.01, (b) purchase
participations in L/C Obligations and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Revolving Commitment Increase Amendment” has the meaning specified in
Section 2.17(e).

“Revolving Commitment Increase Effective Date” has the meaning specified in
Section 2.17(d).

“Revolving Loan” has the meaning specified in Section 2.01(a).

“Revolving Note” has the meaning specified in Section 2.11(a).

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sale and Leaseback Transaction” means, with respect to the Company or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby the
Company or such Subsidiary shall sell or transfer any Property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such Property or other Property that it
intends to use for substantially the same purpose or purposes as the Property
being sold or transferred.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securitization Transaction” means any financing transaction or series of
financing transactions (including factoring arrangements) pursuant to which the
Company or any Subsidiary may sell, convey or otherwise transfer, or grant a
security interest in, accounts, payments, receivables, rights to future lease
payments or residuals or similar rights to payment to a special purpose
subsidiary or affiliate of the Company.

“Security Agreement” means the Security Agreement dated as of the Closing Date
executed in favor of the Administrative Agent by each of the Loan Parties, as
amended, modified, restated or supplemented from time to time.

“Senior Note Documents” means, collectively, the 2005 Senior Note Documents, the
2006 Senior Note Documents and the 2010 Senior Notes Documents.

 

32



--------------------------------------------------------------------------------

“Senior Notes” means, collectively, the 2005 Senior Notes, the 2006 Senior Notes
and the 2010 Senior Notes.

“Solvent” or “Solvency” means, with respect to any Person on any date of
determination, that on such date (a) such Person is able to pay its debts and
other liabilities, contingent obligations and other commitments as they mature
in the ordinary course of business, (b) such Person does not intend to, and does
not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay as such debts and liabilities mature in their ordinary course,
(c) such Person is not engaged in a business or a transaction, and is not about
to engage in a business or a transaction, for which such Person’s Property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the Property of such Person is greater than the
total amount of liabilities, including contingent liabilities, of such Person
and (e) the present fair salable value of the assets of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured. The amount of
contingent liabilities at any time will be computed as the amount that, in light
of all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Specified Transaction” means, with respect to any period, (a) any Permitted
Acquisition consummated under Section 8.02(i) in any fiscal quarter, if after
giving effect to such Acquisition, the aggregate amount of Acquisitions made
under Section 8.02(i) for such fiscal quarter would exceed $25,000,000, (b) any
Disposition or series of Dispositions where the consideration received in
exchange for the property subject to such Disposition(s) exceeds $5,000,000,
(c) any incurrence or repayment of Indebtedness (excluding (x) intercompany
Indebtedness and (x) indebtedness under revolving lines of credit having
commitments not in excess of $10,000,000 in the aggregate (other than any
indebtedness under this Agreement)) with an aggregate principal amount in excess
of $5,000,000, (d) any Restricted Payment made under Section 8.06(e) in any
fiscal quarter, if, after giving effect to such Restricted Payment, the
aggregate amount of Restricted Payments made under Section 8.06(e) in such
fiscal quarter would exceed $25,000,000, or (e) any other event, in each case,
to the extent that, by the terms of the Loan Documents, a “Pro Forma Compliance
Certificate” is required to be delivered in connection with a test or covenant
hereunder or requires such test or covenant to be calculated on a “Pro Forma
Basis”.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable L/C Issuer to be the spot rate for the purchase by such Person
of such currency with another currency through its principal foreign exchange
trading office at approximately 11:00 a.m. on the date two Business Days prior
to the date as of which the foreign exchange computation is made; provided,
that, the Administrative Agent or the applicable L/C Issuer may obtain such spot
rate from another financial institution

 

33



--------------------------------------------------------------------------------

designated by the Administrative Agent or the applicable L/C Issuer if such
Person does not have as of the date of determination a spot buying rate for such
currency; provided, further, that, the applicable L/C Issuer may use such spot
rate quoted on the date as of which the foreign exchange computation is made in
the case of any Letter of Credit denominated in an Alternative Currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subordinated Indebtedness” means (a) the Indebtedness arising under the 2005
Convertible Senior Subordinated Notes and (b) the Subordinated Seller
Indebtedness.

“Subordinated Seller Indebtedness” has the meaning set forth in Section 8.03(p).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Capital Stock having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Company.

“Swap Bank” means (a) any Person that is a Lender or an Affiliate of a Lender at
the time that it becomes a party to a Swap Contract with any Loan Party and
(b) any Lender or Affiliate of a Lender that is a party to a Swap Contract with
any Loan Party in existence on the Closing Date, in each case, to the extent
permitted by Section 8.03(d).

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such

 

34



--------------------------------------------------------------------------------

termination value(s), and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to-market value(s) for such
Swap Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Swap Contracts
(which may include a Lender or any Affiliate of a Lender).

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a). All Swing Line
Loans shall be denominated in Dollars.

“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit B.

“Swing Line Note” has the meaning specified in Section 2.11(a).

“Swing Line Sublimit” means an amount equal to the lesser of (a) $15,000,000 and
(b) the Aggregate Revolving Commitments. The Swing Line Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but the parties intend that it will be classified as an “operating
lease” under FASB ASC 840 or does not otherwise appear on the balance sheet
under GAAP.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means $15,000,000.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.

“Treasury Management Agreements” means any and all agreements governing the
provision of treasury or cash management services, including overnight draft,
credit cards, debit cards and p-cards (including purchasing cards and commercial
cards), deposit accounts, funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services.

 

35



--------------------------------------------------------------------------------

“Treasury Management Bank” means (a) any Person that is a Lender or an Affiliate
of a Lender at the time that it becomes a party to Treasury Management Agreement
with any Loan Party and (b) any Lender or Affiliate of a Lender that is a party
to a Treasury Management Agreement with any Loan Party in existence on the
Closing Date.

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a) (16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Internal Revenue Code
for the applicable plan year.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even if the right so to vote has been suspended by
the happening of such a contingency.

“Wholly Owned Subsidiary” means any Person 100% of whose Capital Stock is at the
time owned by the Company directly or indirectly through other Persons 100% of
whose Capital Stock is at the time owned, directly or indirectly, by the
Company, in each case, excluding any such Capital Stock of Foreign Subsidiaries
in the nature of directors’ qualifying shares and shares sold or issued to
foreign nationals or other third parties to the extent required pursuant to
applicable law.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

 

36



--------------------------------------------------------------------------------

(iii) The term “including” is by way of example and not limitation and shall be
deemed to be followed by the words “without limitation”.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(v) Any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws).

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Except as otherwise specifically prescribed herein, all accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements; provided, however, that (x) subject to clause
(y), calculations of Attributable Indebtedness under any Synthetic Lease
Obligations or the implied interest component of any Synthetic Lease Obligations
shall be made by the Company in accordance with accepted financial practice and
consistent with the terms of such Synthetic Lease Obligations and (y) the
effects of any changes to FASB ASC 840 after the Closing Date shall be
disregarded. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of Company and its Subsidiaries shall
be deemed to be carried at one hundred percent (100%) of the outstanding
principal amount thereof, and the effects of FASB ASC 825 on financial
liabilities shall be disregarded.

(b) The Company will provide a written summary of material changes in GAAP and
in the consistent application thereof with each annual and quarterly Compliance
Certificate delivered in accordance with Section 7.02(b). If at any time any
change in GAAP would affect the computation of any financial ratio

 

37



--------------------------------------------------------------------------------

or requirement set forth in any Loan Document, and either the Company or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Company shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Company shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

(c) Notwithstanding the above, the parties hereto acknowledge and agree that:

(i) all calculations of the Consolidated Total Leverage Ratio (including for
purposes of determining compliance with Section 8.11(a) and determining the
Applicable Rate)) shall be made on a Pro Forma Basis;

(ii) all calculations of the Consolidated Senior Secured Leverage Ratio
(including for purposes of determining compliance with Section 8.11(c)) shall be
made on a Pro Forma Basis; and

(iii) all calculations of the Consolidated Fixed Charge Coverage Ratio
(including for purposes of determining compliance with Section 8.11(b)) shall be
made on a historical basis (i.e., not on a Pro Forma Basis).

1.04 Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

1.06 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

 

38



--------------------------------------------------------------------------------

1.07 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the maximum face amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the face amount thereof, the amount of such Letter of
Credit shall be deemed to be Dollar Equivalent of the maximum face amount of
such Letter of Credit after giving effect to all such increases, whether or not
such maximum face amount is in effect at such time.

1.08 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent or the applicable L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by the Loan Parties
hereunder or calculating financial covenants hereunder or, except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the applicable L/C Issuer, as
applicable.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent or the applicable L/C Issuer, as the case may be.

(c) Where the permissibility of a transaction (other than Credit Extensions and
as permitted above) depends upon compliance with, or is determined by reference
to, amounts stated in Dollars, any amount in respect of such transaction stated
in another currency shall be translated to Dollars at the Spot Rate then in
effect at the time such transaction is entered into and the permissibility of
actions taken hereunder shall not be affected by subsequent fluctuations in
exchange rates.

1.09 Additional Alternative Currencies

(a) The Company may from time to time request that Eurocurrency Rate Loans be
made and/or Letters of Credit be issued in a currency other than Dollars and
those specifically listed in the definition of “Alternative Currency;” provided
that such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. Each
such request shall be subject to the approval of the Administrative Agent and
the Lenders, in each case, in their sole discretion; and in the case of any such
request with respect to the issuance of Letters of Credit, such request shall be
subject to the approval of the Administrative Agent and the applicable L/C
Issuer, in each case, in their sole discretion.

 

39



--------------------------------------------------------------------------------

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the applicable L/C
Issuer, in its or their sole discretion). In the case of any such request
pertaining to Eurocurrency Rate Loans, the Administrative Agent shall promptly
notify each Lender thereof; and in the case of any such request pertaining to
Letters of Credit, the Administrative Agent shall promptly notify the applicable
L/C Issuer thereof. Each Lender (in the case of any such request pertaining to
Eurocurrency Rate Loans) or applicable L/C Issuer (in the case of a request
pertaining to Letters of Credit) shall notify the Administrative Agent, not
later than 11:00 a.m., ten Business Days after receipt of such request whether
it consents, in its sole discretion, to the making of Eurocurrency Rate Loans or
the issuance of Letters of Credit, as the case may be, in such requested
currency.

(c) Any failure by a Lender or an L/C Issuer, as the case may be, to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender or such L/C Issuer, as the case may be, to
permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued in
such requested currency. If the Administrative Agent and all the Lenders consent
to making Eurocurrency Rate Loans in such requested currency, the Administrative
Agent shall so notify the Company and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Borrowings of Eurocurrency Rate Loans (provided that in granting such consent
the Administrative Agent or the Lenders may impose a limit on the Dollar
Equivalent amount of Loans permitted to be funded in such currency); and if the
Administrative Agent and the applicable L/C Issuer consent to the issuance of
Letters of Credit in such requested currency, the Administrative Agent shall so
notify the Company and such currency shall thereupon be deemed for all purposes
to be an Alternative Currency hereunder for purposes of any Letter of Credit
issuances (provided that the Administrative Agent or the L/C Issuers may impose
a limit on the Dollar Equivalent amount of Letters of Credit permitted to be
issued in such currency). If the Administrative Agent shall fail to obtain
consent from any Lender to any request for an additional currency under this
Section 1.09 the Administrative Agent shall promptly so notify the Company.

1.10 Change of Currency.

(a) Each obligation of any Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,

 

40



--------------------------------------------------------------------------------

in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction or reasonable modifications as the Administrative Agent
may from time to time specify to be appropriate to reflect a change in currency
of any country and any relevant market conventions or practices relating to the
change in currency or to reflect adoption of additional currencies as
Alternative Currencies or the issuance of Letters of Credit in currencies which
are not Alternative Currencies as of the date hereof.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Revolving Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Revolving Loan”) to
the Borrowers in Dollars or in one or more Alternative Currencies from time to
time on any Business Day during the Availability Period in an aggregate
principal amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Commitment; provided, however, that after giving effect to
any Borrowing of Revolving Loans, (i) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments or, if applicable, the 2005 Senior
Note Limit, (ii) the aggregate Outstanding Amount of the Revolving Loans of any
Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Swing Line Loans shall not exceed such Lender’s Revolving Commitment, (iii) the
aggregate Outstanding Amount of Revolving Loans denominated in Alternative
Currencies shall not exceed the Alternative Currency Sublimit and (iv) the
aggregate Outstanding Amount of Revolving Loans made to the Designated Borrowers
shall not exceed the Designated Borrower Sublimit. Within the limits of each
Lender’s Revolving Commitment, and subject to the other terms and conditions
hereof, the Borrowers may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01. Revolving Loans may be Base
Rate Loans or Eurocurrency Rate Loans, as further provided herein, provided,
however, all Borrowings of Revolving Loans made on the Closing Date shall be
made as Base Rate Loans; provided, further, that all Alternative Currency Loans
shall be made as Eurocurrency Rate Loans.

 

41



--------------------------------------------------------------------------------

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the Company’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of, Eurocurrency Rate Loans denominated in
Dollars or of any conversion of Eurocurrency Rate Loans denominated in Dollars
to Base Rate Loans, (ii) four Business Days prior to the requested date of
Borrowing or continuation of Eurocurrency Rate Loans denominated in Alternative
Currencies (or five Business Days in the case of a Special Notice Currency) and
(iii) on the requested date of any Borrowing of Base Rate Loans. Each telephonic
notice by the Company pursuant to this Section 2.02(a) must be confirmed
promptly by delivery to the Administrative Agent of a written Loan Notice,
appropriately completed and signed by a Responsible Officer of the Company. Each
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans shall be
in a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof (or, with respect to Alternative Currencies, unless the Administrative
Agent otherwise agrees in its sole discretion, the Dollar Equivalent thereof).
Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of or
conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof. Each Loan Notice (whether
telephonic or written) shall specify (i) whether the Company is requesting a
Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, (v) if
applicable, the duration of the Interest Period with respect thereto, (vi) the
currency of the Loans to be borrowed (including whether such currency is an
Alternative Currency) and (vii) if applicable, the Designated Borrower. If the
Company fails to specify a currency in a Loan Notice, then the Loans so
requested shall be made in Dollars. If the Company fails to specify a Type of a
Loan in a Loan Notice or if the Company fails to give a timely notice requesting
a conversion or continuation, then the applicable Loans shall be made as, or
converted to, Base Rate Loans; provided, however, that in the case of a failure
to timely request a continuation of Loans denominated in an Alternative
Currency, such Loans shall be continued as Eurocurrency Rate Loans in their
original currency with an Interest Period of one month. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans. If the Company requests a Borrowing of, conversion to, or continuation of
Eurocurrency Rate Loans in any such Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month. No Loan may be converted into or continued as a Loan denominated in a
different currency, but instead must be prepaid in the original currency of such
Loan and reborrowed in the other currency. Notwithstanding anything to the
contrary herein, a Swing Line Loan may not be converted to a Eurocurrency Rate
Loan.

 

42



--------------------------------------------------------------------------------

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount (and currency) of its Pro Rata Share of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Company, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans or continuation of
Loans denominated in a currency other than Dollars, in each case as described in
the preceding subsection. In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in Same Day Funds at
the Administrative Agent’s Office for the applicable currency not later than
1:00 p.m., in the case of any Loan denominated in Dollars and not later than the
Applicable Time specified by the Administrative Agent in the case of any Loan in
an Alternative Currency, in each case on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 5.02 (and, if such Borrowing is the initial Credit Extension,
Section 5.01), the Administrative Agent shall make all funds so received
available to the applicable Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the applicable
Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Company or the applicable Borrower; provided, however, that if, on the date of a
Borrowing of Revolving Loans denominated in Dollars, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing, shall be applied, first, to
the payment in full of any such L/C Borrowings and second, to the applicable
Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans made in
Dollars may be requested as, converted to or continued as Eurocurrency Rate
Loans without the consent of the Required Lenders, and the Required Lenders may
demand that any or all of the then outstanding Eurocurrency Rate Loans
denominated in Dollars be converted immediately to Base Rate Loans. During the
existence of an Event of Default, the Required Lenders may demand that any or
all of the then outstanding Eurocurrency Rate Loans denominated in an
Alternative Currency be prepaid or redenominated into Dollars in the amount of
the Dollar Equivalent thereof, on the last day of the then current Interest
Period with respect thereto.

(d) The Administrative Agent shall promptly notify the Company and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of a manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Company and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

 

43



--------------------------------------------------------------------------------

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than eight Interest Periods in effect with respect to Eurocurrency
Rate Loans.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (a) each L/C Issuer
agrees, in reliance upon the agreements of the other Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies for the
account of the Company or any of its Subsidiaries, and to amend or renew Letters
of Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drafts under the Letters of Credit; and (b) the Lenders severally
agree to participate in Letters of Credit issued for the account of the Company;
provided that no L/C Issuer shall be obligated to make any L/C Credit Extension
with respect to any Letter of Credit, and no Lender shall be obligated to
participate in any Letter of Credit if as of the date of such L/C Credit
Extension, (v) the Total Revolving Outstandings would exceed the Aggregate
Revolving Commitments or, if applicable, the 2005 Senior Note Limit, (w) the
aggregate Outstanding Amount of the Revolving Loans of any Lender, plus such
Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans
would exceed such Lender’s Revolving Commitment, (x) the Outstanding Amount of
the L/C Obligations would exceed the Letter of Credit Sublimit, (y) the Total
Revolving Outstandings denominated in Alternative Currencies would exceed the
Alternative Currency Sublimit or (z) the Total Revolving Outstandings in respect
of which a Person other than a Domestic Loan Party is primarily obligated would
exceed the Designated Borrower Sublimit. Within the foregoing limits, and
subject to the terms and conditions hereof, the Company’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Company may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed. All
Existing Letters of Credit shall be deemed to have been issued pursuant hereto,
and from and after the Closing Date shall be subject to and governed by the
terms and conditions hereof.

 

44



--------------------------------------------------------------------------------

(ii) No L/C Issuer shall issue any Letter of Credit if, subject to
Section 2.03(b)(iii), the expiry date of such requested Letter of Credit would
occur more than twelve months after the date of issuance or last extension,
unless the Required Lenders have approved such expiry date.

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date;

(C) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(D) unless approved by such L/C Issuer, such Letter of Credit is in an initial
amount less than $100,000, in the case of a commercial Letter of Credit, or
$500,000, in the case of a standby Letter of Credit, or is to be denominated in
a currency other than Dollars or an Alternative Currency;

(E) the applicable L/C Issuer does not as of the issuance date of such requested
Letter of Credit issue Letters of Credit in the requested currency; or

(F) any Lender is at that time a Defaulting Lender, unless such L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Company or
such Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.15(a)(iv)) with respect to the Defaulting
Lender arising from the Letter of Credit then proposed to be issued and all
other L/C Obligations as to which such L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

 

45



--------------------------------------------------------------------------------

(iv) No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (a) the L/C Issuer thereof would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof or (b) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(v) No L/C Issuer shall be under any obligation to issue or amend any Letter of
Credit if the L/C Issuer thereof has received written notice from any Lender,
the Administrative Agent or any Loan Party, on or prior to the Business Day
prior to the requested date of issuance or amendment of such Letter of Credit,
that one or more applicable conditions contained in Article V shall not then be
satisfied.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Company delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application must be received by such L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and such L/C Issuer may
agree in a particular instance in its sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the applicable L/C Issuer:
(a) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (b) the amount and currency thereof; (c) the expiry date
thereof; (d) the name and address of the beneficiary thereof; (e) the documents
to be presented by such beneficiary in case of any drawing thereunder; (f) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (g) such other matters as such L/C Issuer may reasonably
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the applicable L/C Issuer (a) the Letter of Credit to be
amended; (b) the proposed date of amendment thereof (which shall be a Business
Day); (c) the nature of the proposed amendment; and (d) such other matters as
such L/C Issuer may reasonably require.

 

46



--------------------------------------------------------------------------------

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Company and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Upon receipt by such L/C Issuer of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, the applicable L/C Issuer shall, on the requested
date, issue a Letter of Credit for the account of the Company or enter into the
applicable amendment, as the case may be, in each case in accordance with such
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from such L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Letter of Credit.

(iii) If the Company so requests in any applicable Letter of Credit Application,
an L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter
of Credit that has automatic renewal provisions (each, an “Auto-Renewal Letter
of Credit”); provided that any such Auto-Renewal Letter of Credit must permit
the applicable L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the applicable L/C Issuer, the Company shall not be required to make a specific
request to such L/C Issuer for any such renewal. Once an Auto-Renewal Letter of
Credit has been issued, the Lenders shall be deemed to have authorized (but may
not require) the applicable L/C Issuer to permit the renewal of such Letter of
Credit at any time to an expiry date not later than 180 days after the Letter of
Credit Expiration Date; provided, however, that such L/C Issuer shall not permit
any such renewal if (a) such L/C Issuer has determined that it would have no
obligation at such time to issue such Letter of Credit in its renewed form under
the terms hereof (by reason of the provisions of Section 2.03(a)(ii) or
otherwise), or (b) it has received notice (which may be by telephone or in
writing) on or before the day that is two Business Days before the Nonrenewal
Notice Date from the Administrative Agent, any Lender or the Company that one or
more of the applicable conditions specified in Section 5.02 is not then
satisfied.

 

47



--------------------------------------------------------------------------------

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Company and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, the Company shall reimburse the
applicable L/C Issuer in such Alternative Currency, unless (A) such L/C Issuer
(at its option) shall have specified in such notice that it will require
reimbursement in Dollars or (B) in the absence of any such requirement for
reimbursement in Dollars, the Company shall have notified such L/C Issuer
promptly following receipt of the notice of drawing that the Company will
reimburse such L/C Issuer in Dollars. In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the applicable L/C Issuer shall notify the Company of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. Not later than 11:00 a.m. on the date of any payment by the applicable
L/C Issuer under a Letter of Credit to be reimbursed in Dollars, or the
Applicable Time on the date of any payment by such L/C Issuer under a Letter of
Credit to be reimbursed in an Alternative Currency (each such date, an “Honor
Date”), the Company shall reimburse the applicable L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency. If the Company fails to so reimburse the applicable L/C
Issuer by such time, the Administrative Agent shall promptly notify each Lender
of the Honor Date, the amount of the unreimbursed drawing (expressed in Dollars
in the amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative Currency) (the “Unreimbursed Amount”), and the
amount of such Lender’s Pro Rata Share thereof. In such event, the Company shall
be deemed to have requested a Borrowing of Base Rate Loans to be disbursed on
the Honor Date in an amount equal to the Unreimbursed Amount, without regard to
the minimum and multiples specified in Section 2.02 for the principal amount of
Base Rate Loans, but subject to the conditions set forth in Section 5.02 (other
than the delivery of a Loan Notice) and provided that, after giving effect to
such Borrowing, the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments or, if applicable, the 2005 Senior Note Limit. Any notice
given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided, that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

48



--------------------------------------------------------------------------------

(ii) Each Lender (including the Lender acting as L/C Issuer) shall upon any
notice pursuant to Section 2.03(c)(i) make funds available (and the
Administrative Agent may apply Cash Collateral provided for this purpose) to the
Administrative Agent for the account of the applicable L/C Issuer, in Dollars,
at the Administrative Agent’s Office for Dollar-denominated payments in an
amount equal to its Pro Rata Share of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender
that so makes funds available shall be deemed to have made a Base Rate Revolving
Loan to the Company in such amount. The Administrative Agent shall remit the
funds so received to the applicable L/C Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Revolving Loans because the conditions set forth in
Section 5.02 cannot be satisfied or for any other reason, the Company shall be
deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Pro Rata Share
of such amount shall be solely for the account of the applicable L/C Issuer.

(v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the applicable L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (a) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the applicable L/C Issuer, the Company or any other Person for any
reason whatsoever; (b) the occurrence or continuance of a Default, or (c) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Revolving
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by the Company of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Company to reimburse the applicable L/C Issuer for the amount of any payment
made by the applicable L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

49



--------------------------------------------------------------------------------

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the applicable L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the applicable L/C Issuer shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
applicable L/C Issuer at a rate per annum equal to the applicable Overnight Rate
from time to time in effect plus any administrative, processing or similar fees
customarily charged by the applicable L/C Issuer in connection with the
foregoing. If such Lender pays such amount (with interest as aforesaid), the
amount so paid shall constitute such Lender’s Revolving Loan included in the
relevant Revolving Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of the applicable L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the applicable L/C Issuer any payment in respect of
the related Unreimbursed Amount or interest thereon (whether directly from the
Company or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Pro Rata Share thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.06 (including pursuant to any
settlement entered into by the applicable L/C Issuer in its discretion), each
Lender shall pay to the Administrative Agent for the account of the applicable
L/C Issuer its Pro Rata Share thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand

 

50



--------------------------------------------------------------------------------

to the date such amount is returned by such Lender, at a rate per annum equal to
the applicable Overnight Rate from time to time in effect. The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Company to reimburse the L/C
Issuers for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, any other Loan Document or any other agreement or instrument relating
thereto;

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the Company may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), any L/C Issuer or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the applicable
L/C Issuer under such Letter of Credit to any Person purporting to be a trustee
in bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or

(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Company or any Subsidiary or in the
relevant currency markets generally; or

 

51



--------------------------------------------------------------------------------

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company.

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will promptly notify the applicable L/C Issuer. The Company shall be
conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuers. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit, no L/C Issuer shall have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of any L/C Issuer, any
Agent-Related Person or any of the respective correspondents, participants or
assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of bad faith, gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Letter of Credit
Application. The Company hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Company’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of any
L/C Issuer, any Agent-Related Person, nor any of the respective correspondents,
participants or assignees of any L/C Issuer, shall be liable or responsible for
any of the matters described in clauses (i) through (v) of Section 2.03(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Company may have a claim against an L/C Issuer, and an L/C
Issuer may be liable to the Company, to the extent, but only to the extent, of
any direct, as opposed to consequential or exemplary, damages suffered by the
Company which the Company proves were caused by such L/C Issuer’s bad faith,
willful misconduct or gross negligence or such L/C Issuer’s bad faith or willful
or grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, each L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and, absent bad faith, gross negligence or willful misconduct, no L/C Issuer
shall be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

 

52



--------------------------------------------------------------------------------

(g) [RESERVED]

(h) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Company when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),
(i) the rules of the “International Standby Practices 1998” (or such later
version thereof as may be in effect at the time of issuance) published by the
Institute of International Banking Law & Practice (the “ISP98”) shall apply to
each standby Letter of Credit, and (ii) the rules of the Uniform Customs and
Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce (the “ICC”) at the time of issuance (including
the ICC decision published by the Commission on Banking Technique and Practice
on April 6, 1998 regarding the European single currency (euro)) shall apply to
each commercial Letter of Credit.

(i) Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Lender in accordance with its Pro Rata Share, in Dollars,
(i) a fee for each commercial Letter of Credit equal to the Applicable Rate
times the Dollar Equivalent of the daily maximum amount available to be drawn
under such Letter of Credit (whether or not such maximum amount is then in
effect under such Letter of Credit) and (ii) a fee for each standby Letter of
Credit equal to the Applicable Rate times the Dollar Equivalent of the daily
maximum amount available to be drawn under such Letter of Credit (whether or not
such maximum amount is then in effect under such Letter of Credit) (each of
clauses (i) and (ii), a “Letter of Credit Fee”); provided, however, any Letter
of Credit Fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the applicable L/C Issuer pursuant to
this Section 2.03 shall be payable, to the maximum extent permitted by
applicable Law, to the other Lenders in accordance with the upward adjustments
in their respective Pro Rata Shares allocable to such Letter of Credit pursuant
to Section 2.15(a)(iv), with the balance of such fee, if any, payable to the
applicable L/C Issuer for its own account. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.08. Letter of
Credit Fees shall be (i) due and payable on the first Business Day after the end
of each March, June, September and December, commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (ii) computed on a quarterly basis
in arrears. If there is any change in the Applicable Rate during any quarter,
the daily maximum amount of each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Company shall pay directly to each L/C Issuer for its own account in Dollars
a fronting fee with respect to each Letter of Credit issued by such L/C Issuer
equal to 0.125% per annum multiplied by the Dollar Equivalent of the daily
maximum amount available to be drawn under such Letter of Credit. Such fronting
fee shall be computed on a quarterly basis in arrears and shall be due and
payable on

 

53



--------------------------------------------------------------------------------

the Business Day immediately following the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, and on the Letter of Credit Expiration
Date. In addition, the Company shall pay directly to each L/C Issuer for its own
account in Dollars the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(k) Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Company shall be obligated to reimburse
the applicable L/C Issuer hereunder for any and all drawings under such Letter
of Credit. The Company hereby acknowledges that the issuance of Letters of
Credit for the account of Subsidiaries inures to the benefit of the Company, and
that the Company’s business derives substantial benefits from the businesses of
such Subsidiaries.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may, in its sole discretion, make loans (each such
loan, a “Swing Line Loan”) to the Company in Dollars from time to time on any
Business Day during the Availability Period in an aggregate principal amount not
to exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Pro Rata Share of the Outstanding Amount of Revolving Loans and L/C Obligations
of the Swing Line Lender in its capacity as a Lender of Revolving Loans, may
exceed the amount of such Lender’s Revolving Commitment; provided, however, that
after giving effect to any Swing Line Loan, (i) the Total Revolving Outstandings
shall not exceed the Aggregate Revolving Commitments or, if applicable, the 2005
Senior Note Limit, and (ii) except as set forth above, the aggregate Outstanding
Amount of the Revolving Loans of any Lender, plus such Lender’s Pro Rata Share
of the Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata
Share of the Outstanding Amount of all Swing Line Loans shall not exceed such
Lender’s Revolving Commitment, and provided, further, that the Company shall not
use the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan. Within the foregoing limits, and subject to the other terms and conditions
hereof, the Company may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Pro Rata Share times the
amount of such Swing Line Loan.

 

54



--------------------------------------------------------------------------------

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum principal amount of $100,000, or a whole multiple of $100,000
in excess thereof, and (ii) the requested borrowing date, which shall be a
Business Day. Each such telephonic notice must be confirmed promptly by delivery
to the Swing Line Lender and the Administrative Agent of a written Swing Line
Loan Notice, appropriately completed and signed by a Responsible Officer of the
Company. Promptly after receipt by the Swing Line Lender of any telephonic Swing
Line Loan Notice, the Swing Line Lender will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has also
received such Swing Line Loan Notice and, if not, the Swing Line Lender will
notify the Administrative Agent (by telephone or in writing) of the contents
thereof. Unless the Swing Line Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any Lender)
prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(a) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or that one or more of the applicable conditions specified in
Article V is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Company.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Company (which hereby irrevocably requests and
authorizes the Swing Line Lender to so request on its behalf), that each Lender
make a Base Rate Revolving Loan in an amount equal to such Lender’s Pro Rata
Share of the amount of Swing Line Loans then outstanding. Such request shall be
made in writing (which written request shall be deemed to be a Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Revolving Commitments, the 2005 Senior Note Limit (if applicable) and
the conditions set forth in Section 5.02 (other than delivery of a Loan Notice).
The Swing Line Lender shall furnish the Company with a copy of the applicable
Loan Notice promptly after delivering such notice to the

 

55



--------------------------------------------------------------------------------

Administrative Agent. Each Lender shall make an amount equal to its Pro Rata
Share of the amount specified in such Loan Notice available to the
Administrative Agent in Same Day Funds (and the Administrative Agent may apply
Cash Collateral available with respect to the applicable Swing Line Loan) for
the account of the Swing Line Lender at the Administrative Agent’s Office for
Dollar-denominated payments not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Company in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the request
for Base Rate Revolving Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing. A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.

(iv) Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (a) any set-off, counterclaim, recoupment, defense or other right that
such Lender may have against the Swing Line Lender, the Company or any other
Person for any reason whatsoever, (b) the occurrence or continuance of a
Default, or (c) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Revolving Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 5.02. No such purchase or funding of risk
participations shall relieve or otherwise impair the obligation of the Company
to repay Swing Line Loans, together with interest as provided herein.

 

56



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Pro Rata Share of such payment (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s risk
participation was funded) in the same funds as those received by the Swing Line
Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Pro Rata Share
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the applicable Overnight Rate from time to time in effect. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Revolving Loans or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Pro Rata Share of any
Swing Line Loan, interest in respect of such Pro Rata Share shall be solely for
the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Company shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05 Prepayments.

(a) Voluntary Prepayments of Loans.

(i) Revolving Loans. Each Borrower may, upon notice from the Company to the
Administrative Agent at any time or from time to time voluntarily prepay
Revolving Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Administrative Agent not later than
11:00 a.m. (1) three Business Days prior to any date of prepayment of
Eurocurrency Rate

 

57



--------------------------------------------------------------------------------

Loans denominated in Dollars, (2) four Business Days prior to any date of
prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies (or
five Business Days, in the case of prepayment of Loans denominated in Special
Notice Currencies) and (3) on the date of prepayment of Base Rate Loans; (B) any
such prepayment of Eurocurrency Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof (or (x) if less,
the entire principal amount thereof then outstanding or (y) with respect to
Alternative Currencies, unless the Administrative Agent otherwise agrees in its
sole discretion, the Dollar Equivalent thereof) and (C) any such prepayment of
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof (or, if less, the entire principal amount thereof
then outstanding). Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurocurrency Rate
Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Pro Rata Share of such
prepayment. If such notice is given by the Company, the applicable Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of a
Eurocurrency Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Subject to Section 2.15, each such prepayment shall be applied to
the Loans of the Lenders in accordance with their respective Pro Rata Shares.

(ii) Swing Line Loans. The Company may, upon notice to the Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (B) any such prepayment shall be in a minimum principal amount
of $100,000 or a whole multiple of $100,000 in excess thereof (or, if less, the
entire principal amount thereof then outstanding). Each such notice shall
specify the date and amount of such prepayment. If such notice is given by the
Company, the Company shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein.

(b) Mandatory Prepayments of Loans.

(i) Aggregate Revolving Commitments. If for any reason the (1) Total Revolving
Outstandings at any time exceed the Aggregate Revolving Commitments then in
effect or, if applicable, the 2005 Senior Note Limit, or (2) the Outstanding
Amount of all Loans made to Designated Borrowers exceeds the Designated Borrower
Sublimit, the

 

58



--------------------------------------------------------------------------------

applicable Borrower shall, in each case, immediately prepay Revolving Loans
and/or the Swing Line Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided, however, that no Borrower shall
be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(b)(i)(B) unless after the prepayment in full of the Revolving Loans
and Swing Line Loans the Total Revolving Outstandings exceed the Aggregate
Revolving Commitments then in effect or, if applicable, the 2005 Senior Note
Limit. The Administrative Agent may, at any time and from time to time after the
initial deposit of such Cash Collateral, request that additional Cash Collateral
be provided in order to protect against the results of further exchange rate
fluctuations.

(ii) Involuntary Dispositions. Each Borrower agrees to prepay the Loans and Cash
Collateralize the L/C Obligations made to or issued for the account of such
Borrower as hereafter provided in an aggregate amount equal to 100% of the Net
Cash Proceeds of all Involuntary Dispositions to the extent (a) such Net Cash
Proceeds are not reinvested in the same or similar Property within 180 days of
the date of such Disposition and (b) the aggregate amount of such Net Cash
Proceeds not reinvested in accordance with the foregoing clause (a) shall exceed
$2,500,000 in any fiscal year. Such prepayment shall be due immediately upon the
expiration of the 180 day period set forth in clause (a) (to the extent such
prepayment exceeds the threshold in clause (B)) and shall be applied as set
forth in clause (iii) below.

(iii) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.05(b) shall be applied to Revolving Loans and Swing
Line Loans and (after all Revolving Loans and all Swing Line Loans have been
repaid) to Cash Collateralize L/C Obligations. Within the parameters of the
applications set forth above, prepayments shall be applied first to Base Rate
Loans and then to Eurocurrency Rate Loans in direct order of Interest Period
maturities. All prepayments under this Section 2.05(b) shall be subject to
Section 3.05, but otherwise without premium or penalty, and shall be accompanied
by interest on the principal amount prepaid through the date of prepayment.

2.06 Termination or Reduction of Aggregate Revolving Commitments.

(a) Optional Reductions. The Company may, upon notice to the Administrative
Agent, terminate the Aggregate Revolving Commitments or from time to time
permanently reduce the Aggregate Revolving Commitments to an amount not less
than the Outstanding Amount of Revolving Loans, Swing Line Loans and L/C
Obligations; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or

 

59



--------------------------------------------------------------------------------

reduction, (ii) any such partial reduction shall be in an aggregate amount of
$1,000,000 or any whole multiple of $250,000 in excess thereof, (iii) the
Company shall not terminate or reduce the Aggregate Revolving Commitments if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolving Outstandings would exceed the Aggregate Revolving Commitments
and (iv) if, after giving effect to any reduction of the Aggregate Revolving
Commitments, the Alternative Currency Sublimit, the Letter of Credit Sublimit,
the Designated Borrower Sublimit or the Swing Line Sublimit exceeds the amount
of the Aggregate Revolving Commitments, such Sublimit shall be automatically
reduced by the amount of such excess.

(b) Notice. The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Letter of Credit Sublimit, Swing Line Sublimit,
Alternative Currency Sublimit, Designated Borrower Sublimit or Aggregate
Revolving Commitments under this Section 2.06. Subject to Section 2.15, upon any
reduction of the Aggregate Revolving Commitments, the Revolving Commitment of
each Lender shall be reduced by such Lender’s Pro Rata Share of such reduction
amount. All fees in respect of the Aggregate Revolving Commitments accrued until
the effective date of any termination of the Aggregate Revolving Commitments
shall be paid on the effective date of such termination. Any notice of
termination of the Aggregate Revolving Commitment in whole delivered by the
Company pursuant to this Section may state that such notice is conditioned upon
the consummation of financing that will refinance the credit facility provided
by this Agreement, in which case such notice may be revoked by the Company if
such condition is not satisfied (by notice from the Company to the
Administrative Agent on or prior to the specified effective date).

2.07 Repayment of Loans.

(a) Revolving Loans. Each Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of all Revolving Loans made to such Borrower
outstanding on such date.

(b) Swing Line Loans. The Company shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten (10) Business Days after such Loan is made
and (ii) the Maturity Date.

(c) Letters of Credit. If, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding (including the issuance by an L/C
Issuer of a Letter of Credit with an expiry date after the Letter of Credit
Expiration Date), the Company shall immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations.

 

60



--------------------------------------------------------------------------------

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the sum of the Eurocurrency
Rate for such Interest Period plus the Applicable Rate plus (in the case of a
Eurocurrency Rate Loan of any Lender which is lent from a Lending Office in the
United Kingdom or a Participating Member State) the Mandatory Cost, (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

(b) If any amount of principal of any Loan is not paid when due, whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(c) If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(d) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(e) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees.

In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

(a) Commitment Fee. The Company shall pay to the Administrative Agent for the
account of each Lender, in Dollars, in accordance with its Pro Rata Share, a
commitment fee equal to the product of (i) the Applicable Rate times (ii) the
actual daily amount by which the Aggregate Revolving Commitments exceed the sum
of (y) the Outstanding Amount of Revolving Loans and (z) the Outstanding Amount
of L/C Obligations; provided, that (A) no Commitment Fee shall accrue on the
Revolving Commitment of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender and (B) any Commitment Fee accrued with respect to the
Revolving Commitment of a Defaulting Lender during the period prior to the time
such Lender became a Defaulting Lender and unpaid at such time shall not be
payable by the Company so long as such Lender shall be a Defaulting Lender. The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article V is
not met, and shall

 

61



--------------------------------------------------------------------------------

be due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the Maturity Date. The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. For the avoidance of doubt, Swing Line
Loans shall not be counted towards or considered usage of the Aggregate
Revolving Commitments for purposes of computing the commitment fee in accordance
with this Section 2.09(a).

(b) Other Fees.

(i) The Company shall pay to the Joint Lead Arrangers and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Engagement Letter. Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever.

(ii) The Company shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.10 Computation of Interest and Fees.

(a) All computations of interest for Base Rate Loans when the Base Rate is
determined by reference to Bank of America’s “prime rate” shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year) or, in
the case of interest in respect of Loans denominated in Alternative Currencies
as to which market practice differs from the foregoing, in accordance with such
market practice as determined by the Administrative Agent. Interest shall accrue
on each Loan for the day on which the Loan is made, and shall not accrue on a
Loan, or any portion thereof, for the day on which the Loan or such portion is
paid, provided that any Loan that is repaid on the same day on which it is made
shall, subject to Section 2.12(a), bear interest for one day. Each determination
by the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Company or the Required
Lenders determine that (i) the Consolidated Total Leverage Ratio as calculated
by the Company as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Total Leverage Ratio would have resulted in
higher pricing for such period, each Borrower shall immediately and
retroactively be

 

62



--------------------------------------------------------------------------------

obligated to pay to the Administrative Agent for the account of the applicable
Lenders or applicable L/C Issuer, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to any Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
any L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(i) or
2.08(b) or under Article IX. Each Borrower’s obligations under this paragraph
shall survive the termination of the Aggregate Revolving Commitments and the
repayment of all other Obligations hereunder.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the applicable Borrower shall execute and deliver to
such Lender (through the Administrative Agent) a promissory note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each such
promissory note shall (i) in the case of Revolving Loans denominated in Dollars,
be in the form of Exhibit C-1 (a “Revolving Note”) and (ii) in the case of Swing
Line Loans, be in the form of Exhibit C-2 (a “Swing Line Note”) and (iii) in the
case of Revolving Loans denominated in a Alternative Currency, be in a form
reasonably acceptable to the Administrative Agent. Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

63



--------------------------------------------------------------------------------

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by any Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by any Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by any Borrower hereunder with respect to
principal and interest on Loans denominated in an Alternative Currency shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the applicable Administrative Agent’s Office in
such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United States.
If, for any reason, any Borrower is prohibited by any Law from making any
required payment hereunder in an Alternative Currency, such Borrower shall make
such payment in Dollars in the Dollar Equivalent of the Alternative Currency
payment amount. The Administrative Agent will promptly distribute to each Lender
its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent (i) after 2:00 p.m.,
in the case of payments in Dollars or (ii) after the Applicable Time specified
by the Administrative Agent in the case of payments in an Alternative Currency,
shall in each case be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. Subject to the
definition of “Interest Period”, if any payment to be made by a Borrower shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of any Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to the applicable Borrower
to but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the Overnight Rate, plus any
administrative or

 

64



--------------------------------------------------------------------------------

similar fees customarily charged by the Administrative Agent in connection with
the foregoing, (B) in the case of a payment to be made by a Borrower in Dollars,
the interest rate applicable to Base Rate Loans and (C) in the case of a payment
to be made by a Borrower in any currency other than Dollars, the interest rate
applicable to Eurocurrency Rate Loans. If a Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the applicable Borrower the
amount of such interest paid by such Borrower for such period. If such Lender
pays its share of the applicable Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such Borrowing.
Any payment by a Borrower shall be without prejudice to any claim such Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the any L/C Issuer hereunder that such Borrower will not make
such payment, the Administrative Agent may assume that such Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the applicable L/C Issuer, as the case
may be, the amount due. In such event, if such Borrower has not in fact made
such payment, then each of the Lenders or the applicable L/C Issuer, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such L/C Issuer, in Same Day
Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount due to the Administrative Agent under this subsection (b) shall be
conclusive, absent manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the applicable Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 11.04(b) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(b) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(b).

 

65



--------------------------------------------------------------------------------

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied in
accordance with Section 9.03.

2.13 Sharing of Payments.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it (excluding any amounts applied by the Swing Line Lender to
outstanding Swing Line Loans) resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations and Swing
Line Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of a Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.14 or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to any Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

 

66



--------------------------------------------------------------------------------

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or an L/C Issuer (i) if such L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason (including the issuance by an L/C Issuer of a Letter
of Credit with an expiry date after the Letter of Credit Expiration Date)
remains outstanding, the Company shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations. At any time
that there shall exist a Defaulting Lender, immediately upon the request of the
Administrative Agent, an L/C Issuer or the Swing Line Lender, the Company shall
deliver to the Administrative Agent Cash Collateral in an amount sufficient to
cover all Fronting Exposure (after giving effect to Section 2.15(a)(iv) and any
Cash Collateral provided by the Defaulting Lender). The Administrative Agent may
(and shall at the request of any L/C/ Issuer), at any time and from time to time
after the initial deposit of Cash Collateral, request that additional Cash
Collateral be provided in order to protect against the results of exchange rate
fluctuations.

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at the Administrative Agent. Each
Borrower, and to the extent provided by any Lender, such Lender, hereby grants
to (and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, the L/C Issuers and the Lenders (including the Swing
Line Lender) and agrees, in respect of its Cash Collateral, to maintain (other
than as a result of inconsistent actions taken by the Administrative Agent), a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.14(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby (after giving effect to Section 2.15(a)(iv)), the
Company or the relevant Defaulting Lender will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.

 

67



--------------------------------------------------------------------------------

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.04, 2.05, 2.15 or 9.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied in satisfaction of the specific L/C Obligations,
Swing Line Loans, obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 11.06(b)(v)) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.14 may be
otherwise applied in accordance with Section 9.03) and (y) the Person providing
Cash Collateral and the applicable L/C Issuer or Swing Line Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.

2.15 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendment. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article IX or
otherwise, and including any amounts made available to the Administrative Agent
by such Defaulting Lender pursuant to Section 11.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to an L/C Issuer or to the Swing
Line Lender hereunder; third, if so determined by the Administrative Agent or
requested by an L/C Issuer or the Swing Line Lender, to be held as Cash
Collateral for future funding obligations of such Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as the Company

 

68



--------------------------------------------------------------------------------

may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of such Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, an
L/C Issuer or the Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, a L/C Issuer or Swing Line Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Company as a result
of any judgment of a court of competent jurisdiction obtained by the Company
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided, that, if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 5.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, such Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto. Nothing in this Section 2.15(a)(ii) shall serve as a waiver of rights of
any Person against a Defaulting Lender.

(iii) Certain Fees. Such Defaulting Lender (x) shall not be entitled to receive
any Commitment Fee pursuant to Section 2.09(a) for any period during which such
Lender is a Defaulting Lender (and such fee shall not accrue and the Company
shall not be required to pay any such fee that otherwise would have been
required to have been paid to such Defaulting Lender) and (y) shall be limited
in its right to receive Letter of Credit Fees as provided in Section 2.03(i).

(iv) Reallocation of Pro Rata Shares to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Pro Rata Share” of each non-Defaulting Lender shall
be computed without giving effect to the Commitment of such Defaulting Lender;
provided, that, (x) each such reallocation shall be given effect only if, at the
date the applicable Lender becomes a Defaulting Lender, no Default or Event of
Default exists; and (y) the aggregate obligation of each non-Defaulting Lender

 

69



--------------------------------------------------------------------------------

to acquire, refinance or fund participations in Letters of Credit and Swing Line
Loans shall not exceed the positive difference, if any, of (1) the Commitment of
such non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Revolving Loans of such Lender.

(b) Defaulting Lender Cure. If the Company, the Administrative Agent, Swing Line
Lender and the L/C Issuers agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
such Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Pro Rata Shares
(without giving effect to Section 2.15(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided, that, no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Company while such Lender was a Defaulting Lender; provided, further, that,
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.

2.16 Designated Borrowers.

(a) The Company may at any time, upon not less than 15 Business Days’ notice
from the Company to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its sole discretion), designate any
Foreign Subsidiary of the Company (an “Applicant Borrower”) as a Designated
Borrower to receive Loans hereunder by delivering to the Administrative Agent
(which shall promptly deliver counterparts thereof to each Lender) a duly
executed notice and agreement in substantially the form of Exhibit G (a
“Designated Borrower Request and Assumption Agreement”). The parties hereto
acknowledge and agree that prior to any Applicant Borrower becoming entitled to
utilize the credit facilities provided for herein the Administrative Agent and
the Lenders shall have received such supporting resolutions, incumbency
certificates, opinions of counsel and other documents or information, in form,
content and scope reasonably satisfactory to the Administrative Agent, as may be
required by the Administrative Agent or the Required Lenders in their sole
discretion, and Notes signed by such new Borrowers to the extent any Lenders so
require. If the Administrative Agent and the Lenders agree that an Applicant
Borrower shall be entitled to receive Loans hereunder (which decision shall be
in their sole discretion), then promptly following receipt of all such requested
resolutions, incumbency certificates, opinions of counsel and other documents or
information, the Administrative Agent shall send a notice in

 

70



--------------------------------------------------------------------------------

substantially the form of Exhibit H (a “Designated Borrower Notice”) to the
Company and the Lenders specifying the effective date upon which the Applicant
Borrower shall constitute a Designated Borrower for purposes hereof, whereupon
each of the Lenders agrees to permit such Designated Borrower to receive Loans
hereunder, on the terms and conditions set forth herein, and each of the parties
agrees that such Designated Borrower otherwise shall be a Borrower for all
purposes of this Agreement; provided that no Loan Notice may be submitted by or
on behalf of such Designated Borrower until the date that is five Business Days
after such effective date.

(b) The Obligations of all Designated Borrowers shall be several in nature and
no Designated Borrower will be liable for the Obligations of another Borrower.

(c) Each Subsidiary of the Company that is or becomes a “Designated Borrower”
pursuant to this Section 2.16 hereby irrevocably appoints the Company as its
agent for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, and (iii) the receipt of the proceeds of any Loans
made by the Lenders to any such Designated Borrower hereunder. Any
acknowledgment, consent, direction, certification or other action which might
otherwise be valid or effective only if given or taken by all Borrowers, or by
each Borrower acting singly, shall be valid and effective if given or taken only
by the Company, whether or not any such other Borrower joins therein. Any
notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to each Designated Borrower.

(d) The Company may from time to time, upon not less than 5 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate a
Designated Borrower’s status as such, provided that there are no outstanding
Loans payable by such Designated Borrower or Letters of Credit, if any, issued
for the account of such Designated Borrower, or other amounts payable by such
Designated Borrower on account of any Loans made to it, as of the effective date
of such termination. The Administrative Agent will promptly notify the Lenders
of any such termination of a Designated Borrower’s status.

2.17 Increase in Revolving Credit Facility.

(a) Request for Increase. Provided there exists no Default or Event of Default,
upon at least 10 Business Days’ (or such shorter period agreed to by the
Administrative Agent in its sole discretion) notice to the Administrative Agent
(which shall promptly notify the Lenders), the Company may from time to time
prior to the Maturity Date, request an increase in the aggregate amount of the
Commitments by an amount (for all such requests) not exceeding $75,000,000 (any
such increased Commitments, the “Additional Revolving Commitments” and any loans
made in respect

 

71



--------------------------------------------------------------------------------

thereof, “Additional Revolving Loans”); provided that (i) any such request for
an increase shall be in a minimum amount of $5,000,000; (ii) the Additional
Revolving Commitments shall be provided by one or more Eligible Assignees
acceptable to the Company; and (iii) no Lender shall be required to provide any
or all of the Additional Revolving Commitments.

(b) Notification by Administrative Agent; Additional Lenders. In order to
achieve the full amount of a requested increase, the Company may invite Eligible
Assignees (in addition to, or in lieu of existing Lenders) to become Lenders
pursuant to a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent and its counsel.

(c) Effective Date and Allocations. If the Commitments are increased in
accordance with this Section, the Administrative Agent and the Company shall
determine the effective date (the “Revolving Commitment Increase Effective
Date”) and the final allocation of such increase. The Administrative Agent shall
promptly notify the Company and the Lenders of the final allocation of such
increase and the Revolving Commitment Increase Effective Date.

(d) Documentation. Commitments in respect of any Additional Revolving
Commitments shall become Commitments under this Agreement pursuant to an
amendment (an “Revolving Commitment Increase Amendment”) to this Agreement and,
as appropriate, the other Loan Documents, executed by the Company, such
Additional Lender and the Administrative Agent. A Revolving Commitment Increase
Amendment may, without the consent of any other Lenders, effect such amendments
to any Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this
Section 2.17. In addition, unless otherwise specifically provided herein, all
references in Loan Documents to Revolving Loans shall be deemed, unless the
context otherwise requires, to include references to Additional Revolving Loans
made pursuant to Additional Revolving Commitments.

(e) Conditions to Effectiveness of Increase. As a condition precedent to the
effectiveness of any Revolving Commitment Increase Amendment the Company shall
deliver to the Administrative Agent (1) a certificate of each Loan Party dated
as of the Revolving Commitment Increase Effective Date signed by a Responsible
Officer of such Loan Party (i) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (ii) in the
case of the Company, certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article VI and the
other Loan Documents are true and correct in all material respects on and as of
the Revolving Commitment Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and except that for purposes of this Section 2.17, after financial statements
have been delivered pursuant to Section 7.01(a) or (b), the representations and
warranties contained in subsections (a), (b) and (j) of Section 6.05 shall be
deemed to refer to the most recent statements furnished

 

72



--------------------------------------------------------------------------------

pursuant to clauses (a) and (b), respectively, of Section 7.01, and (B) no
Default or Event of Default exists, (2) a Pro Forma Compliance Certificate
demonstrating that, upon giving effect to such increased Commitments, the
incurrence of Indebtedness related thereto (to the extent of any borrowing as of
the Revolving Commitment Increase Effective Date) and any Permitted Acquisition
or repayment of Indebtedness consummated in connection therewith, in each case
on a Pro Forma Basis, the Loan Parties would be in compliance with the financial
covenants set forth in Section 8.11 as of the end of the period of four fiscal
quarters most recently ended for which the Company has either delivered
financial statements pursuant to Section 7.01(a) or (b) or with respect to
fiscal periods ending prior to the Closing Date, for which the Company has filed
financial statements with the SEC and (3) such legal opinions, officers’
certificates and/or reaffirmation agreements reasonably requested by the
Administrative Agent.

(f) Reallocations. The Company shall prepay any Revolving Loans outstanding on
the Revolving Commitment Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Revolving Loans ratable with any revised Pro Rata Shares arising
from any nonratable increase in the Revolving Commitments under this Section (in
each case, after giving effect to any Borrowing of Additional Revolving Loans on
the Revolving Commitment Increase Effective Date). In addition, upon each
increase in the Commitments pursuant to this Section 2.17, each Lender
immediately prior to such increase will automatically and without further action
be deemed to have assigned to each Additional Lender providing a portion of the
Additional Revolving Commitments and each such Additional Lender will
automatically and without further action be deemed to have assumed, a portion of
such Lender’s participations hereunder in outstanding Letters of Credit and
Swing Line Loans such that, after giving effect to each such deemed assignment
and assumption of participations, each Lender (including each Additional Lender)
shall hold its Pro Rata Share of the (i) participations hereunder in Letters of
Credit and (ii) participations hereunder in Swing Line Loans. The Administrative
Agent and the Lenders hereby agree that the minimum borrowing, pro rata
borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to this
Section 2.17(f).

(g) Terms. The terms and provisions (including the commitment fee) of the
Additional Revolving Loans made pursuant to Additional Revolving Commitments
(and such Additional Revolving Commitments) shall be identical to (and shall
rank pari passu in right of payment and of security with) the Revolving Loans
and Revolving Commitments except (x) with respect to maturity, mandatory
commitment reductions and interest rate margins, in each case, as expressly set
forth below or (y) as is reasonably satisfactory to Administrative Agent. In
furtherance of the foregoing, (a) the Additional Revolving Loans shall not
mature earlier than the Maturity Date (but may mature after the Maturity Date),
(b) the Additional Revolving Loans shall not require any mandatory commitment
reductions that are not applicable to the other Revolving Commitments prior to
the Maturity Date (but may include mandatory commitment reductions that are not
applicable to the

 

73



--------------------------------------------------------------------------------

other Revolving Commitments after the Maturity Date) and (c) the interest rate
margins for the Additional Revolving Commitments (and related Additional
Revolving Loans) shall be determined by the Company and the applicable Lenders;
provided that in the event that the interest rate margins for any Additional
Revolving Commitments (and related Additional Revolving Loans) exceed the
interest rate margins for any existing Revolving Commitments (and related
Revolving Loans) by more than 0.25%, then the interest rate margins for all
existing Revolving Commitments (and related Revolving Loans) shall automatically
be increased to the extent necessary so that the interest rate margins for the
Additional Revolving Commitments (and related Additional Revolving Loans) do not
exceed the interest rate margins for existing Revolving Commitments (and related
Revolving Loans) by more than 0.25%; provided further that in determining the
interest rate margins, (x) any imposition of, or increases in, as applicable,
minimum Base Rate or Eurocurrency Rate “floors” shall be equated to interest
rate margin and (y) customary arrangement, structuring, underwriting or similar
up-front feet fees payable to the Joint Lead Arrangers (or their affiliates), in
their capacity as such and not as Lenders, in connection with the existing
Revolving Commitments or to one or more arrangers (or their affiliates) of the
Additional Revolving Commitments shall be excluded from the determination of
interest rate margin.

(h) Conflicting Provisions. This Section 2.17 shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of the respective
Borrowers hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require any Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by such Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If any Borrower or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such

 

74



--------------------------------------------------------------------------------

deductions as are determined by the Administrative Agent to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) the Administrative Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the Internal Revenue Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by such Borrower shall be increased by additional amounts that the
Administrative Agent, Lender or L/C Issuer specifies is necessary to preserve
the after-tax yield (after factoring in all taxes, including taxes imposed on or
measured by net income) that the Administrative Agent, Lender or L/C Issuer, as
the case may be, would have received had no such withholding or deduction been
made.

(iii) If any Borrower or the Administrative Agent shall be required by any
applicable Laws other than the Internal Revenue Code to withhold or deduct any
Taxes from any payment, then (A) such Borrower or the Administrative Agent, as
required by such Laws, shall withhold or make such deductions as are determined
by it to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) such Borrower or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount so withheld or deducted by it to the relevant Governmental Authority
in accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by such Borrower shall be increased by additional amounts that the
Administrative Agent, Lender or L/C Issuer specifies is necessary to preserve
the after-tax yield (after factoring in all taxes, including taxes imposed on or
measured by net income) that the Administrative Agent, Lender or L/C Issuer, as
the case may be, would have received had no such withholding or deduction been
made.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, each Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

(c) Tax Indemnifications.

(i) Without limiting the provisions of subsection (a) or (b) above, each
Borrower shall, and does hereby, indemnify the Administrative Agent, each Lender
and the L/C Issuers, and shall make payment in respect thereof within 10 days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld or deducted by such
Borrower or the Administrative Agent or paid by the Administrative Agent, such
Lender or L/C Issuer, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, or with respect
to amounts payable under subsection (a) above, whether or not such Indemnified
Taxes or Other Taxes were correctly or legally imposed or asserted by the

 

75



--------------------------------------------------------------------------------

relevant Governmental Authority. Each Borrower shall also, and does hereby,
indemnify the Administrative Agent, and shall make payment in respect thereof
within 10 days after demand therefor, for any amount which a Lender or L/C
Issuer for any reason fails to pay indefeasibly to the Administrative Agent as
required by clause (ii) of this subsection, solely with respect to any
Indemnified Taxes or Other Taxes. A certificate as to the amount of any such
payment or liability delivered to a Borrower by a Lender or L/C Issuer (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or L/C Issuer, shall be conclusive absent
manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, if any
Governmental Authority asserts that the Administrative Agent did not properly
withhold or backup withhold, as the case may be, any tax or other amount from
payments to or for the account of any Lender or L/C Issuer, such Lender and L/C
Issuer, as the case may be, shall, and does hereby, indemnify the Administrative
Agent, and shall make payment in respect thereof within 10 days after demand
therefor, against any and all Taxes and any and all related losses, claims,
liabilities and expenses (including the fees, charges and disbursements of any
counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by any Governmental Authority. Each Lender and L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or L/C
Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

(d) Evidence of Payments. Upon request by a Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by such Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, such Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Each Lender shall (but only if such Lender is legally entitled to do so)
deliver to the Company and to the Administrative Agent, at the time or times
prescribed by applicable Laws or when reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Company or
the

 

76



--------------------------------------------------------------------------------

Administrative Agent, as the case may be, to determine (A) whether or not
payments made by the respective Borrowers hereunder or under any other Loan
Document are subject to Taxes or information reporting, (B) if applicable, the
required rate of withholding or deduction, and (C) such Lender’s entitlement to
any available exemption from, or reduction of, applicable Taxes in respect of
all payments to be made to such Lender by the respective Borrowers pursuant to
this Agreement or otherwise to establish such Lender’s status for withholding
tax purposes in the applicable jurisdictions. Notwithstanding anything to the
contrary in this Section, in the case of non-United States withholding taxes the
completion, execution and submission of non-United States forms shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any unreimbursed cost or expense or
would be otherwise disadvantageous to such Lender.

(ii) Without limiting the generality of the foregoing, if a Borrower is resident
for tax purposes in the United States,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code shall deliver to the Company
and the Administrative Agent executed originals of Internal Revenue Service Form
W-9 or such other documentation or information prescribed by applicable Laws or
reasonably requested by the Company on behalf of such Borrower or the
Administrative Agent as will enable such Borrower or the Administrative Agent,
as the case may be, to determine whether or not such Lender is subject to backup
withholding or information reporting requirements;

(B) each Foreign Lender that is entitled under the Internal Revenue Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Company and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Company on behalf of such Borrower or the Administrative Agent,
but only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(II) executed originals of Internal Revenue Service Form W-8ECI,

(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation, or

 

77



--------------------------------------------------------------------------------

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Internal Revenue Code, (B) a “10
percent shareholder” of such Borrower within the meaning of section 881(c)(3)(B)
of the Internal Revenue Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Internal Revenue Code and (y) executed
originals of Internal Revenue Service Form W-8BEN,

(C) each Foreign Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Lender under any of the Loan Documents (for example, in the case of a typical
participation by such Lender), shall deliver to the Administrative Agent on the
date when such Foreign Lender ceases to act for its own account with respect to
any portion of any such sums paid or payable, and at such other times as may be
necessary in the determination of the Administrative Agent (in the reasonable
exercise of its discretion), (I) two duly signed completed copies of the forms
or statements required to be provided by such Lender as set forth above, to
establish the portion of any such sums paid or payable with respect to which
such Lender acts for its own account that is not subject to United States
withholding tax, and (II) two executed originals of Internal Revenue Service
Form W-8IMY, together with any information such Lender chooses to transmit with
such form, and any other certificate or statement of exemption required under
the Internal Revenue Code, to establish that such Lender is not acting for its
own account with respect to a portion of any such sums payable to such Lender.

(iii) Each Lender shall promptly notify the Company and the Administrative Agent
of any change in circumstances which would modify or render invalid any claimed
exemption or reduction. If any Lender requires a Borrower to pay any additional
amounts to any Lender or Governmental Authority for the account of any Lender
pursuant to Section 3.01, then such Lender shall use reasonable efforts to
re-designate a different Lending Office or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates if, in the judgment
of such Lender, such designation or assignment would (i) eliminate or reduce
amounts payable pursuant to Section 3.01 in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to it in the judgment of such Lender.

(iv) Each of the Borrowers shall promptly deliver to the Administrative Agent or
any Lender, as the Administrative Agent or such Lender shall reasonably request,
on or prior to the Closing Date (or such later date on which it first becomes a
Borrower), and in a timely fashion thereafter, such documents and

 

78



--------------------------------------------------------------------------------

forms required by any relevant taxing authorities under the Laws of any
jurisdiction, duly executed and completed by such Borrower, as are required to
be furnished by such Lender or the Administrative Agent under such Laws in
connection with any payment by the Administrative Agent or any Lender of Taxes
or Other Taxes, or otherwise in connection with the Loan Documents, with respect
to such jurisdiction.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or L/C Issuer, or have any obligation to pay to any
Lender or L/C Issuer, any refund of Taxes withheld or deducted from funds paid
for the account of such Lender or L/C Issuer, as the case may be. If the
Administrative Agent, any Lender or L/C Issuer determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by any Borrower or with respect to which any
Borrower has paid additional amounts pursuant to this Section, it shall pay to
such Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses and net of any loss or gain realized in the
conversion of such funds from or to another currency incurred by the
Administrative Agent, such Lender or L/C Issuer, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that each Borrower, upon the request of
the Administrative Agent, such Lender or L/C Issuer, agrees to repay the amount
paid over to such Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or L/C Issuer in the event the Administrative Agent, such Lender or
L/C Issuer is required to repay such refund to such Governmental Authority. This
subsection shall not be construed to require the Administrative Agent, any
Lender or L/C Issuer to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to any Borrower or any other
Person.

3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurocurrency Rate (whether denominated in Dollars
or an Alternative Currency), or to determine or charge interest rates based upon
the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or, if applicable, any Alternative Currency, in the
applicable interbank market, then, on notice thereof by such Lender to the
Company through the Administrative Agent, (i) any obligation of such Lender to
make or continue Eurocurrency Rate Loans in the affected currency or currencies
or, in the case of Eurocurrency Rate Loans in Dollars, to convert Base Rate
Loans to Eurocurrency Rate Loans, shall be suspended and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is

 

79



--------------------------------------------------------------------------------

determined by reference to the Eurocurrency Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate, in each case,
until such Lender notifies the Administrative Agent and the Company that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Company shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay (or cause the applicable Designated Borrower
to prepay) or, if applicable, convert all Eurocurrency Rate Loans in the
affected currency or currencies of such Lender to Base Rate Loans (the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurocurrency Rate, the Administrative Agent shall during
the period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate. Upon any such prepayment or conversion, the Company shall
also pay (or cause the applicable Designated Borrower to pay) accrued interest
on the amount so prepaid or converted. Each Lender agrees to designate a
different Lending Office if such designation will avoid the need for such notice
and will not, in the good faith judgment of such Lender, otherwise be
disadvantageous to such Lender or subject such Lender to any unreimbursed cost
or expense.

3.03 Inability to Determine Rates.

If the Administrative Agent or the Required Lenders determine that for any
reason in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof that (a) deposits (whether in Dollars or
an Alternative Currency) are not being offered to banks in the applicable
offshore interbank market for the applicable currency for the applicable amount
and Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Base Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurocurrency
Base Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan does not adequately and fairly reflect the cost to the
Lenders of funding such Loan, the Administrative Agent will promptly notify the
Company and all Lenders. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans in the affected currency or currencies shall
be suspended and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent or the Required
Lenders revoke such notice. Upon receipt of such notice, the Company may revoke
any pending request for a Borrowing of, conversion to or continuation of

 

80



--------------------------------------------------------------------------------

Eurocurrency Rate Loans in the affected currency or currencies or, failing that,
solely with respect to Loans to be made in Dollars, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

3.04 Increased Cost and Reduced Return; Capital Adequacy.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except (A) any reserve requirement reflected in the Eurocurrency Rate and
(B) the requirements of the Bank of England and the Financial Services Authority
or the European Central Bank reflected in the Mandatory Cost, other than as set
forth below) or any L/C Issuer;

(ii) subject any Lender or any L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurocurrency Rate Loan made by it, or change the basis of
taxation of payments to such Lender or such L/C Issuer in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or such L/C Issuer); or

(iii) result in the failure of the Mandatory Cost, as calculated hereunder, to
represent the cost to any Lender of complying with the requirements of the Bank
of England and/or the Financial Services Authority or the European Central Bank
in relation to its making, funding or maintaining Eurocurrency Rate Loans; or

(iv) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense (in each case, excluding Taxes) affecting this
Agreement or Eurocurrency Rate Loans made by such Lender or any Letter of Credit
or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurocurrency Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or such L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or such L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or such L/C Issuer, the Company will pay (or cause the
applicable Designated Borrower to pay) to such Lender or such L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
such L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered.

 

81



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such L/C Issuer’s capital or on the capital of
such Lender’s or such L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such L/C Issuer’s policies and the policies of such Lender’s or such L/C
Issuer’s holding company with respect to capital adequacy), then from time to
time the Company will pay (or cause the applicable Designated Borrower to pay),
subject to Section 3.04(c), to such Lender or such L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or such L/C
Issuer or such Lender’s or such L/C Issuer’s holding company for any such
reduction suffered.

(c) Certificates for Reimbursement. Any Lender or L/C Issuer claiming
compensation pursuant to subsection (a) or (b) of this Section shall deliver to
the Company a certificate setting forth a reasonably detailed calculation of the
amount or amounts necessary to compensate such Lender or such L/C Issuer or its
holding company, as the case may be, and the basis for such compensation as
specified in subsection (a) or (b) of this Section, which certificate shall be
conclusive absent manifest error. The Company shall pay (or cause the applicable
Designated Borrower to pay) such Lender or such L/C Issuer, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or an L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
180 days prior to the date that such Lender or such L/C Issuer, as the case may
be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or such L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof).

(e) Reserves on Eurocurrency Rate Loans. The Company (and each Designated
Borrower with respect to Loans made to it) shall pay to each Lender, to the
extent not already reflected in the Eurocurrency Rate, (i) so long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including

 

82



--------------------------------------------------------------------------------

eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”),
additional interest on the unpaid principal amount of each Eurocurrency Rate
Loan equal to the actual costs of such reserves allocated to such Loan by such
Lender (as determined by such Lender in good faith, which determination shall be
conclusive) and (ii) as long as such Lender shall be required to comply with any
reserve ratio requirement or analogous requirement of any central banking or
financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Eurocurrency Rate Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal points) equal to the actual costs allocated to such
Commitment or such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive), which, in each case, shall be
due and payable on each date on which interest is payable on such Loan;
provided, the Company shall have received at least ten (10) days’ prior notice
(with a copy to the Administrative Agent) of such additional interest or costs
from such Lender. If a Lender fails to give notice ten (10) days prior to the
relevant Interest Payment Date, such additional interest or costs shall be due
and payable ten (10) days from receipt of such notice.

3.05 Funding Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) to the
Company from time to time, which demand shall be accompanied by a statement
setting forth the basis for the amount being claimed, the Company shall promptly
compensate (or cause the applicable Designated Borrower to promptly compensate)
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company (or
applicable Designated Borrower);

(c) any failure by any Borrower to make any payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 11.16;

including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained
(but excluding

 

83



--------------------------------------------------------------------------------

any loss of anticipated profits) or from the performance of any foreign exchange
contracts. The Company shall also pay (or cause the applicable Designated
Borrower to pay) any customary administrative fees charged by such Lender in
connection with the foregoing.

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Base Rate used in determining the Eurocurrency Rate for such Loan
by a matching deposit or other borrowing in the offshore interbank eurocurrency
market for such currency for a comparable amount and for a comparable period,
whether or not such Eurocurrency Rate Loan was in fact so funded.

3.06 Matters Applicable to all Requests for Compensation.

(a) A certificate of the Administrative Agent, any Lender or any L/C Issuer
claiming compensation under this Article III and setting forth the additional
amount or amounts to be paid to it hereunder shall be conclusive in the absence
of manifest error and the Company shall pay (or cause the applicable Designated
Borrower to pay) the Administrative Agent, such Lender or such L/C Issuer, as
the case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof. In determining such amount, the Administrative Agent or
such Lender may use any reasonable averaging and attribution methods.

(b) Upon any Lender’s making a claim for compensation under Section 3.01 or
3.04, the Company may replace such Lender in accordance with Section 11.16.

3.07 Survival.

All of the Borrowers’ obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments and repayment of all other
Obligations hereunder.

ARTICLE IV

GUARANTY

4.01 The Guaranty.

Each of the Guarantors (other than the Company) hereby jointly and severally
guarantees to each Lender, each Swap Bank, each Treasury Management Bank, the
Administrative Agent as hereinafter provided, as primary obligor and not as
surety, the prompt payment of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) strictly in accordance with the terms thereof.
Each of the Guarantors (other than the Company) hereby further agrees that if
any of the Obligations are not paid in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise), the Guarantors (other than the Company) will,
jointly and severally, promptly pay the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Obligations, the same will be promptly paid in full when due
(whether at extended maturity, as a mandatory prepayment, by acceleration, as a
mandatory Cash Collateralization or otherwise) in accordance with the terms of
such extension or renewal.

 

84



--------------------------------------------------------------------------------

The Company hereby guarantees to each Lender, each Swap Bank, each Treasury
Management Bank, the Administrative Agent as hereinafter provided, as primary
obligor and not as surety, the prompt payment of the Foreign Obligations in full
when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory Cash Collateralization or otherwise) strictly in
accordance with the terms thereof. The Company hereby further agrees that if any
of the Foreign Obligations are not paid in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise), the Company will promptly pay the same, without
any demand or notice whatsoever, and that in the case of any extension of time
of payment or renewal of any of the Foreign Obligations, the same will be
promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or otherwise)
in accordance with the terms of such extension or renewal.

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Swap Contracts or Treasury Management Agreements, the
obligations of each Guarantor under this Agreement and the other Loan Documents
(other than the Company) shall be limited to an aggregate amount equal to the
largest amount that would not render such obligations subject to avoidance under
the Debtor Relief Laws or any comparable provisions of any applicable state law.

4.02 Obligations Unconditional.

The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, Swap Contracts or
Treasury Management Agreements, or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 4.02 that the
obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances. Each Guarantor agrees that such Guarantor shall
have no right of subrogation, indemnity, reimbursement or contribution against
the Borrowers or any other Guarantor for amounts paid under this Article IV
until such time as the Obligations have been paid in full and the Commitments
have expired or terminated. Without limiting the generality of the foregoing, it
is agreed that, to the fullest extent permitted by law, the occurrence of any
one or more of the following shall not alter or impair the liability of any
Guarantor hereunder, which shall remain absolute and unconditional as described
above:

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

 

85



--------------------------------------------------------------------------------

(b) any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Swap Contract between any Loan Party and any Swap Bank or
Treasury Management Agreement between any Loan Party and any Treasury Management
Bank, or any other agreement or instrument referred to in the Loan Documents,
such Swap Contracts or such Treasury Management Agreements shall be done or
omitted;

(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents, any Swap Contract between any Loan Party
and any Swap Bank or Treasury Management Agreement between any Loan Party and
any Treasury Management Bank, or any other agreement or instrument referred to
in the Loan Documents, such Swap Contracts or such Treasury Management
Agreements shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;

(d) any Lien granted to, or in favor of, the Administrative Agent or any Lender
or Lenders as security for any of the Obligations shall fail to attach or be
perfected; or

(e) any of the Obligations shall be determined to be void or voidable (including
for the benefit of any creditor of any Guarantor) or shall be subordinated to
the claims of any Person (including any creditor of any Guarantor).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Swap Contract between any Loan Party and any Swap Bank
or any Treasury Management Agreement between any Loan Party and any Treasury
Management Bank, or any other agreement or instrument referred to in the Loan
Documents, or such Swap Contracts or such Treasury Management Agreements, or
against any other Person under any other guarantee of, or security for, any of
the Obligations.

4.03 Reinstatement.

The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy, insolvency or reorganization or otherwise, and each
Guarantor agrees that it will indemnify the Administrative Agent and each Lender
on demand for all reasonable costs and expenses (including the reasonable fees,
charges and disbursements of counsel) incurred by the Administrative Agent or
such Lender in connection with such rescission or restoration, including any
such reasonable costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar payment under any bankruptcy, insolvency or similar law.

 

86



--------------------------------------------------------------------------------

4.04 Certain Additional Waivers.

Each Guarantor acknowledges and agrees that (a) the guaranty given hereby may be
enforced without the necessity of resorting to or otherwise exhausting remedies
in respect of any other security or collateral interests, and without the
necessity at any time of having to take recourse against the Borrowers hereunder
or against any collateral securing the Obligations or otherwise, and (b) it will
not assert any right to require that action first be taken against the Borrowers
or any other Person (including any co-guarantor) or pursuit of any other remedy
or enforcement any other right, and (c) nothing contained herein shall prevent
or limit (x) action being taken against the Borrowers hereunder, under the other
Loan Documents or the other documents and agreements relating to the Obligations
or (y) foreclosure on any security or collateral interests relating hereto or
thereto, or the exercise of any other rights or remedies available in respect
thereof, if neither the Borrowers nor the Guarantors shall timely perform their
obligations, and the exercise of any such rights and completion of any such
foreclosure proceedings shall not constitute a discharge of the Guarantors’
obligations hereunder unless as a result thereof, the Obligations shall have
been paid in full and the commitments relating thereto shall have expired or
terminated, it being the purpose and intent that the Guarantors’ obligations
hereunder be absolute, irrevocable, independent and unconditional under all
circumstances. Each Guarantor agrees that such Guarantor shall have no right of
recourse to security for the Obligations, except through the exercise of rights
of subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

4.05 Remedies.

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said
Section 9.02) for purposes of Section 4.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Guarantors for purposes of Section 4.01. The Guarantors acknowledge and agree
that their obligations hereunder are secured in accordance with the terms of the
Collateral Documents and that the Lenders may exercise their remedies thereunder
in accordance with the terms thereof.

 

87



--------------------------------------------------------------------------------

4.06 Rights of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations have been paid in full and the Commitments
have terminated.

4.07 Guarantee of Payment; Continuing Guarantee.

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

ARTICLE V

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

5.01 Conditions of Initial Credit Extension.

This Agreement shall become effective upon, and the obligation of each L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to, the satisfaction of the following conditions precedent:

(a) Loan Documents. Receipt by the Administrative Agent of executed counterparts
of this Agreement and the other Loan Documents, each properly executed by a
Responsible Officer of the signing Loan Party and, in the case of this
Agreement, by each Lender and each L/C Issuer.

(b) Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of legal counsel, addressed to the Administrative Agent and each
Lender, dated as of the Closing Date, and in form and substance satisfactory to
the Administrative Agent.

(c) No Material Adverse Change. There shall not have occurred since December 31,
2009 any event or condition that has had or could be reasonably expected, either
individually or in the aggregate, to have a Material Adverse Effect.

(d) Litigation. There shall not exist any action, suit, investigation or
proceeding pending in any court or before an arbitrator or Governmental
Authority or threatened in writing that could reasonably be expected to have a
Material Adverse Effect.

(e) Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following, each of which shall be originals or facsimiles (followed
promptly by originals), dated as of a recent date before the Closing Date and in
form and substance satisfactory to the Administrative Agent and its legal
counsel:

(i) copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date;

 

88



--------------------------------------------------------------------------------

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party; and

(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its state of organization or formation and the state of its principal place of
business.

(f) Perfection and Priority of Liens. Receipt by the Administrative Agent of the
following:

(i) searches of Uniform Commercial Code filings in the jurisdiction of formation
of each Domestic Loan Party, and each other jurisdiction deemed appropriate by
the Administrative Agent and copies of the financing statements on file in such
jurisdictions and evidence that no Liens exist other than Permitted Liens;

(ii) all certificates evidencing any certificated Capital Stock pledged to the
Administrative Agent pursuant to the Pledge Agreement, together with duly
executed in blank, undated stock powers attached thereto (unless, with respect
to the pledged Capital Stock of any Foreign Subsidiary, such stock powers are
deemed unnecessary by the Administrative Agent in its reasonable discretion
under the law of the jurisdiction of incorporation of such Person);

(iii) searches of ownership of, and Liens on, intellectual property of each
Domestic Loan Party in the appropriate governmental offices;

(iv) duly executed notices of grant of security interest in the form required by
the Security Agreement as are necessary, in the Administrative Agent’s sole
discretion, to perfect the Administrative Agent’s security interest in the
intellectual property of the Domestic Loan Parties; and

 

89



--------------------------------------------------------------------------------

(v) UCC financing statements for each appropriate jurisdiction as is necessary,
in the Administrative Agent’s sole discretion, to perfect the Administrative
Agent’s security interest in the Collateral of the Domestic Loan Parties.

(g) Evidence of Insurance. Receipt by the Administrative Agent of copies of
insurance policies or certificates of insurance of the Domestic Loan Parties
evidencing liability and casualty insurance meeting the requirements set forth
in the Loan Documents, including, but not limited to, naming the Administrative
Agent as additional insured (in the case of liability insurance) or loss payee
(in the case of hazard insurance) on behalf of the Lenders.

(h) Attorney Costs. Unless waived by the Administrative Agent, the Company shall
have paid all Attorney Costs of the Administrative Agent to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of Attorney Costs
as shall constitute the Administrative Agent’s reasonable estimate of Attorney
Costs incurred or to be incurred by it through the closing proceedings (provided
that such estimate shall not thereafter preclude a final settling of accounts
between the Company and the Administrative Agent).

(i) Fees. Receipt by the Administrative Agent the Joint Lead Arrangers and the
Lenders of any fees required to be paid in connection with the Loan Documents on
or before the Closing Date.

(j) Termination of Existing Credit Agreement. Receipt by the Administrative
Agent of evidence that the Existing Credit Agreement, concurrently with the
Closing Date, is being terminated and all Liens securing obligations under the
Existing Credit Agreement are, concurrently with the Closing Date, being
released.

(k) Senior Notes.

(i) The incurrence by the Company and its Subsidiaries that are Guarantors of
the Indebtedness and Liens contemplated by this Agreement shall not be
prohibited by the 2005 Senior Notes Documents, the 2006 Senior Notes Documents
or the 2010 Senior Notes Documents; and

(ii) The issuance of the 2010 Notes (and the incurrence of the Indebtedness
contemplated thereby) shall not be prohibited by the 2005 Senior Notes Documents
or the 2006 Senior Notes Documents.

(l) Closing Certificate. Receipt by the Administrative Agent of a certificate
signed by a Responsible Officer of the Company certifying that (i) the
conditions specified in Sections 5.01(c), (d) and (k) and Sections 5.02(a) and
(b) have been satisfied, (ii) the Company (after giving effect to the
transactions contemplated by this Agreement including any Borrowings on the
Closing Date) is Solvent and (iii) the Company and its Subsidiaries (after
giving effect to transactions contemplated by this Agreement including any
Borrowings on the Closing Date) are Solvent on a consolidated basis.

 

90



--------------------------------------------------------------------------------

(m) 2010 Senior Notes. The issuance of the 2010 Senior Notes shall have
occurred.

(n) Financial Statements. The Administrative Agent shall have received:

(i) a pro forma balance sheet and income statement of the Company and its
Subsidiaries giving effect to the transactions contemplated hereby
(collectively, the “Pro Forma Statements”); and

(ii) the projections of the Company’s financial condition, results of operations
and cash flows for the fiscal years ending December 31, 2010, December 31,
2011, December 31, 2012, December 31, 2013 and December 31, 2014 (collectively,
the “Closing Date Projections”).

Without limiting the generality of the provisions of Section 10.04(b), for
purposes of determining compliance with the conditions specified in this
Section 5.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

5.02 Conditions to all Credit Extensions.

The obligation of each Lender to honor any Request for Credit Extension (other
than a Loan Notice requesting only a conversion of Loans to the other Type or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:

(a) The representations and warranties of the Company and each other Loan Party
contained in Article VI or any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and except that for
purposes of this Section 5.02, after financial statements have been delivered
pursuant to Section 7.01(a) or (b), the representations and warranties contained
in subsections (a), (b) and (f) of Section 6.05 shall be deemed to refer to the
most recent statements furnished pursuant to clauses (a) and (b), as applicable,
of Section 7.01.

 

91



--------------------------------------------------------------------------------

(b) No Default shall exist, or would result from such proposed Credit Extension.

(c) There shall not have been commenced against the Company or any Subsidiary an
involuntary case under any applicable Debtor Relief Law, now or hereafter in
effect, or any case, proceeding or other action for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of such Person or for any substantial part of its Property or for the
winding up or liquidation of its affairs, and such involuntary case or other
case, proceeding or other action shall remain undismissed.

(d) The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

(e) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the applicable L/C Issuer (in the case of any Letter of
Credit to be denominated in an Alternative Currency) would make it impracticable
for such Credit Extension to be denominated in the relevant Alternative
Currency.

(f) In the case of a Credit Extension to be made to a Designated Borrower, such
Credit Extension shall not cause the amount of Indebtedness of all Foreign
Subsidiaries to exceed the Designated Borrower Sublimit.

(g) In the case of a Credit Extension requested to be made during the Liquidity
Period, the Company shall be in compliance with Section 8.11(d) both immediately
before and after giving effect to the proposed Credit Extension and any use of
proceeds thereof contemplated at the time of such Credit Extension.

(h) The incurrence by the Company and its Subsidiaries of the Indebtedness
contemplated by the proposed Credit Extension (and any Liens securing such
Indebtedness) shall not be prohibited by the 2005 Senior Notes Documents, the
2006 Senior Notes Documents or the 2010 Senior Notes Documents.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by the Company shall be deemed to be a representation and
warranty that the conditions specified in Sections 5.02 have been satisfied on
and as of the date of the applicable Credit Extension.

 

92



--------------------------------------------------------------------------------

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:

6.01 Existence, Qualification and Power.

Each Loan Party (a)(i) is duly organized or formed and validly existing and
(ii) as applicable, is in good standing, in each case, under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, and (c) is duly qualified and is licensed and, as applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (a)(ii)
(only in the case of a Loan Party that is not a Borrower), (b)(i) or (c), to the
extent that failure to be, or to do so, as applicable, could not reasonably be
expected to have a Material Adverse Effect.

6.02 Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party, have been duly authorized by all necessary
corporate or other organizational action, and do not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of (i) any Contractual Obligation to which such Person
is a party or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its Property is subject;
(c) result in the creation of any Lien under any Contractual Obligation (other
than under a Loan Document) to which such Person is a party; or (d) violate any
Law (including Regulation U or Regulation X issued by the FRB); except in each
case referred to in clauses (b), (c) and (d) of this Section 6.02, to the extent
such conflict, breach, contravention, creation, payment or violation could not
reasonably be expected to have a Material Adverse Effect.

6.03 Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, other than (i) those that have already been obtained and are in full
force and effect, (ii) filings to perfect the Liens created by the Collateral
Documents, (iii) filings with the SEC after the Closing Date under Section 13 or
15(d) of the Securities Exchange Act of 1934 and (iv) to the extent the failure
to obtain the same could not reasonably be expected to have a Material Adverse
Effect.

 

93



--------------------------------------------------------------------------------

6.04 Binding Effect.

This Agreement and each other Loan Document has been duly executed and delivered
by each Loan Party that is party thereto. This Agreement and each other Loan
Document constitutes a legal, valid and binding obligation of each Loan Party
that is party thereto, enforceable against each such Loan Party in accordance
with its terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity.

6.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the consolidated financial
condition of the Company and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
material liabilities, direct or contingent, of the Company and its Subsidiaries
as of the date thereof, including material liabilities for taxes, commitments
and Indebtedness, to the extent required by GAAP.

(b) The unaudited consolidated balance sheet of the Company and its Subsidiaries
dated June 30, 2010 and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; (ii) fairly present the consolidated financial condition of the Company
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments; and (iii) show
all material indebtedness and other material liabilities, direct or contingent,
of the Company and its Subsidiaries as of the date thereof, including material
liabilities for taxes, material commitments and Indebtedness.

(c) From the date of the Audited Financial Statements to and including the
Closing Date, there has been no Disposition by the Company or any Subsidiary, or
any Involuntary Disposition, of any material part of the business or Property of
the Company and its Subsidiaries, taken as a whole, and no purchase or other
acquisition by any of them of any business or property (including any Capital
Stock of any other Person) material in relation to the consolidated financial
condition of the Company and its Subsidiaries, taken as a whole, in each case,
which is not reflected in the foregoing financial statements or in the notes
thereto and has not otherwise been disclosed in writing to the Lenders on or
prior to the Closing Date.

(d) The Pro Forma Statements and the Closing Date Projections are based upon
assumptions that were reasonable in light of the conditions existing at the time
of delivery thereof, it being understood that projections, forecasts and other
forward looking information are subject to significant contingencies and
uncertainties, many of which are beyond the control of the Company and that no
assurance can be given that such projections and forecasts will be realized.

 

94



--------------------------------------------------------------------------------

(e) The financial statements delivered pursuant to Section 7.01(a) and (b) have
been prepared in accordance with GAAP (except as may otherwise be permitted
under Section 7.01(a) and (b)) and present fairly (on the basis disclosed in the
footnotes to such financial statements) the consolidated financial condition,
results of operations and cash flows of the Company and its Subsidiaries as of
such date and for such periods.

(f) Since the date of the Audited Financial Statements, there has been no event
or circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.

6.06 Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties, threatened in writing, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Company or
any of its Subsidiaries or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document or
(b) is reasonably likely to be determined adversely to the Company or any of its
Subsidiaries and, if determined adversely, could reasonably be expected to have
a Material Adverse Effect.

6.07 No Default.

(a) Neither the Company nor any Subsidiary is in default under or with respect
to any Contractual Obligation that could reasonably be expected to have a
Material Adverse Effect.

(b) No Default has occurred and is continuing.

6.08 Ownership of Property; Liens.

Each of the Company and its Subsidiaries has good record and marketable title in
fee simple to, or valid leasehold interests in, all real property necessary or
used in the ordinary conduct of its business, except for such defects in title
as could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The Property of the Company and its Subsidiaries is
subject to no Liens, other than Permitted Liens.

6.09 Environmental Compliance.

Except as could not reasonably be expected to have a Material Adverse Effect:

(a) Each of the Facilities and all operations at the Facilities are in
compliance with all applicable Environmental Laws, and there is no violation of
any Environmental Law with respect to the Facilities or the Businesses, and
there are no conditions relating to the Facilities or the Businesses that could
give rise to liability under any applicable Environmental Laws.

 

95



--------------------------------------------------------------------------------

(b) None of the Facilities contains, or has previously contained, any Hazardous
Materials at, on or under the Facilities in amounts or concentrations that
constitute or constituted a violation of, or could give rise to liability under,
Environmental Laws.

(c) Neither the Company nor any Subsidiary has received any written or verbal
notice of, or inquiry from any Governmental Authority regarding, any violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Facilities or the Businesses, nor does any Responsible Officer of any
Loan Party have knowledge or reason to believe that any such notice will be
received or is being threatened.

(d) Hazardous Materials have not been transported or disposed of from the
Facilities, or generated, treated, stored or disposed of at, on or under any of
the Facilities or any other location, in each case by or on behalf the Company
or any Subsidiary in violation of, or in a manner that would be reasonably
likely to give rise to liability under, any applicable Environmental Law.

(e) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Responsible Officers of the Loan Parties,
threatened, under any Environmental Law to which the Company or any Subsidiary
is or will be named as a party, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Company, any Subsidiary, the Facilities or the Businesses.

(f) There has been no release or threat of release of Hazardous Materials at or
from the Facilities, or arising from or related to the operations (including
disposal) of the Company or any Subsidiary in connection with the Facilities or
otherwise in connection with the Businesses, in violation of or in amounts or in
a manner that could give rise to liability under Environmental Laws.

6.10 Insurance.

The properties of the Company and its Subsidiaries are either self-insured or
insured with reputable insurance companies not Affiliates of the Company that
were financially sound at the time such insurance was purchased, in such
amounts, after giving effect to any self-insurance compatible with the following
standards, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Company or the applicable Subsidiary operates. The
insurance coverage of the Loan Parties as in effect on the Closing Date is
outlined as to carrier, policy number, expiration date, type, amount and
deductibles on Schedule 6.10.

 

96



--------------------------------------------------------------------------------

6.11 Taxes.

The Company and its Subsidiaries have filed all Federal, state and other
material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Company or any Subsidiary that would, if made, have a
Material Adverse Effect.

6.12 ERISA Compliance.

(a) Each Plan is in compliance with the applicable provisions of ERISA, the
Internal Revenue Code and other federal or state Laws, except to the extent that
such noncompliance could not reasonably be expected to have a Material Adverse
Effect. Each Plan that is intended to qualify under Section 401(a) of the
Internal Revenue Code has received a favorable determination letter from the IRS
or an application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Loan Parties, nothing has
occurred which would prevent, or cause the loss of, such qualification. Each
Loan Party and each ERISA Affiliate have made all required contributions to each
Plan subject to Section 412 of the Internal Revenue Code, and no application for
a funding waiver or an extension of any amortization period pursuant to
Section 412 of the Internal Revenue Code has been made with respect to any Plan.

(b) There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c)(i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) no Loan Party nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) no Loan Party nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) no Loan Party nor any ERISA Affiliate
has engaged in a transaction that could be subject to Sections 4069 or 4212(c)
of ERISA.

 

97



--------------------------------------------------------------------------------

6.13 Subsidiaries.

Set forth on Schedule 6.13 is a complete and accurate list as of the Closing
Date of each Subsidiary, together with (i) number of shares of each class of
Capital Stock outstanding, (ii) number and percentage of outstanding shares of
each class owned (directly or indirectly) by the Company or any Subsidiary and
(iii) number and effect, if exercised, of all outstanding options, warrants,
rights of conversion or purchase and all other similar rights with respect
thereto. The outstanding Capital Stock of each Subsidiary is validly issued,
fully paid and non-assessable.

6.14 Margin Regulations; Investment Company Act.

(a) Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than 25% of the value of the assets (either of
the Company only or of the Company and its Subsidiaries on a consolidated basis)
subject to the provisions of Section 8.01 or Section 8.05 or subject to any
restriction contained in any agreement or instrument between the Company and any
Lender or any Affiliate of any Lender relating to Indebtedness and within the
scope of Section 9.01(e) will be margin stock.

(b) None of the Company, any Person Controlling the Company, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

6.15 Disclosure.

No report, financial statement, certificate or other information furnished
(whether in writing or orally) by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time (it
being recognized by the Administrative Agent and the Lenders that actual results
during the period or periods covered by any such projections and forecasts may
differ from the projected or forecasted results and the differences may be
material).

6.16 Compliance with Laws.

Each of the Company and each Subsidiary is in compliance with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its properties, except in such instances in which (a) such requirement of Law
or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

98



--------------------------------------------------------------------------------

6.17 Intellectual Property; Licenses, Etc.

The Company and its Subsidiaries own, or possess the legal right to use, all of
the trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses. Set forth on Schedule 6.17 is a list of all IP Rights registered or
pending registration with the United States Copyright Office or the United
States Patent and Trademark Office and owned by each Domestic Loan Party as of
the Closing Date. Except for such claims and infringements that could not
reasonably be expected to have a Material Adverse Effect, no claim has been
asserted and is pending by any Person challenging or questioning the use of any
IP Rights or the validity or effectiveness of any IP Rights, nor does any
Domestic Loan Party know of any such claim, and, to the knowledge of the
Responsible Officers of the Domestic Loan Parties, the use of any IP Rights by
the Company or any Subsidiary or the granting of a right or a license in respect
of any IP Rights from the Company or any Subsidiary does not infringe on the
rights of any Person. As of the Closing Date, none of the IP Rights owned by any
of the Domestic Loan Parties is subject to any material licensing agreement or
similar arrangement except as set forth on Schedule 6.17.

6.18 Solvency.

The Loan Parties are Solvent on a consolidated basis.

6.19 Perfection of Security Interests in the Collateral.

The Collateral Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and Liens
are currently perfected security interests and Liens, prior to all other Liens
other than Permitted Liens.

6.20 Business Locations.

(a) Set forth on Schedule 6.20(a) is a list of all real property located in the
United States that is owned or leased by the Loan Parties as of the Closing
Date.

(b) Set forth on Schedule 6.20(b) is a list of all locations in the United
States where any tangible personal property of any Loan Party is located as of
the Closing Date (other than those locations set forth on Schedule 6.20(a)).

(c) Set forth on Schedule 6.20(c) is the location of the chief executive office,
U.S. tax payer identification number and state organizational identification
number of each Domestic Loan Party as of the Closing Date.

(d) The exact legal name and state of formation of each Domestic Loan Party as
of the Closing Date is as set forth on the signature pages to this Agreement.

 

99



--------------------------------------------------------------------------------

(e) Except as set forth on Schedule 6.20(e), no Person that is a Domestic Loan
Party on the Closing Date has during the five years preceding the Closing Date
(i) changed its legal name, (ii) changed its state of formation, or (iii) been
party to a merger, consolidation or other change in structure.

6.21 Brokers’ Fees.

Except as set forth in the Engagement Letter, neither the Company nor any
Subsidiary has any obligation to any Person in respect of any finder’s,
broker’s, investment banking or other similar fee in connection with any of the
transactions contemplated under the Loan Documents.

6.22 Labor Matters.

There are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Company or any Subsidiary as of the Closing Date and
neither the Company nor any Subsidiary has suffered any strikes, walkouts, work
stoppages or other material labor difficulty within the last five years.

6.23 Subordination.

(a) The Obligations constitute “Senior Debt” under the 2005 Convertible Senior
Subordinated Note Documents.

(b) The Obligations constitute “Designated Senior Debt” under the 2005
Convertible Senior Subordinated Note Documents.

(c) No obligations (other than the Obligations and the Senior Notes) constitute
“Designated Senior Debt” under the 2005 Convertible Senior Subordinated Note
Documents.

6.24 Designated Borrowers

(a) Each Designated Borrower is subject to civil and commercial Laws with
respect to its obligations under this Agreement and the other Loan Documents to
which it is a party (collectively as to such Designated Borrower, the
“Applicable Designated Borrower Documents”), and the execution, delivery and
performance by such Designated Borrower of the Applicable Designated Borrower
Documents constitute and will constitute private and commercial acts and not
public or governmental acts. No Designated Borrower nor any of its property has
any immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) under the laws of the jurisdiction in which
such Designated Borrower is organized and existing in respect of its obligations
under the Applicable Designated Borrower Documents.

 

100



--------------------------------------------------------------------------------

(b) The Applicable Designated Borrower Documents are in proper legal form under
the Laws of the jurisdiction in which each Designated Borrower is organized and
existing for the enforcement thereof against such Designated Borrower under the
Laws of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Designated Borrower
Documents. It is not necessary to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Designated Borrower
Documents that the Applicable Designated Borrower Documents be filed, registered
or recorded with, or executed or notarized before, any court or other authority
in the jurisdiction in which the applicable Designated Borrower is organized and
existing or that any registration charge or stamp or similar tax be paid on or
in respect of the Applicable Designated Borrower Documents or any other
document, except for (i) any such filing, registration, recording, execution or
notarization as has been made or is not required to be made until the Applicable
Designated Borrower Document or any other document is sought to be enforced and
(ii) any charge or tax as has been timely paid.

(c) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which any Designated Borrower is organized and
existing either (i) on or by virtue of the execution or delivery of the
Applicable Designated Borrower Documents, (ii) on any payment to be made by such
Designated Borrower pursuant to the Applicable Designated Borrower Documents or
(iii) on or by virtue of the execution or delivery of the documents required to
be furnished under Section 3.01(e), except as has been disclosed to the
Administrative Agent.

(d) The execution, delivery and performance of the Applicable Designated
Borrower Documents executed by each Designated Borrower are, under applicable
foreign exchange control regulations of the jurisdiction in which such
Designated Borrower is organized and existing, not subject to any notification
or authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable).

ARTICLE VII

AFFIRMATIVE COVENANTS

So long as Full Satisfaction has not occurred, the Loan Parties shall and shall
cause each Subsidiary to (as applicable):

7.01 Financial Statements.

Deliver to the Administrative Agent a number of copies for delivery to each
Lender of the following, in form and detail reasonably satisfactory to the
Administrative Agent and the Required Lenders:

(a) as soon as available, but in any event within ninety days after the end of
each fiscal year of the Company, a consolidated balance sheet of the Company and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows

 

101



--------------------------------------------------------------------------------

for such fiscal year, setting forth in each case in comparative form the figures
for the previous fiscal year, prepared in accordance with GAAP, audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing selected by the Company and
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and

(b) as soon as available, but in any event within forty-five days after the end
of each of the first three fiscal quarters of each fiscal year of the Company, a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Company’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Company
as fairly presenting the consolidated financial condition, results of
operations, shareholders’ equity and cash flows of the Company and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.

7.02 Certificates; Other Information.

Deliver to the Administrative Agent (which shall promptly deliver copies thereof
to each Lender), in form and detail satisfactory to the Administrative Agent and
the Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Section 7.01(a), a certificate of its independent certified public accountants
reporting on such financial statements and stating that in performing their
audit nothing came to their attention that caused them to believe that the
Company had failed to comply with the financial covenants set forth in
Section 8.11, except as specified in such certificate;

(b) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Company;

(c) not more than five days after approval by the Company’s board of directors,
the annual business plan and budget of the Company and its Subsidiaries
containing, among other things, projected financial statements for each quarter
of the next fiscal year, beginning with the fiscal year ending December 31,
2011;

 

102



--------------------------------------------------------------------------------

(d) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Company by independent accountants in connection with the accounts or books
of the Company or any Subsidiary, or any audit of any of them;

(e) promptly after the same are available, (i) copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Company, and copies of all annual, regular, periodic and
special reports and registration statements which the Company may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934 or to a holder of any Indebtedness owed by the Company or
any Subsidiary in its capacity as such a holder and not otherwise required to be
delivered to the Administrative Agent pursuant hereto and (ii) upon the request
of the Administrative Agent, all reports and written information to and from the
United States Environmental Protection Agency, or any state or local agency
responsible for environmental matters, the United States Occupational Health and
Safety Administration, or any state or local agency responsible for health and
safety matters, or any successor agencies or authorities concerning
environmental, health or safety matters;

(f) promptly, such additional information (including consolidating financial
statements) regarding the business, financial or corporate affairs of the
Company or any Subsidiary, or compliance with the terms of the Loan Documents,
as the Administrative Agent or any Lender may from time to time reasonably
request;

(g) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a), a certificate of a Responsible Officer of the Company listing
all registration numbers for all patents, trademarks, service marks, trade names
and copyrights awarded to any Domestic Loan Party and all patent applications,
trademark applications, service mark applications, trade name applications and
copyright applications submitted by any Domestic Loan Party, in each case since
the date of the last such certificate (or, if it is the first such certificate,
the Closing Date);

(h) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a), a certificate of a Responsible Officer of the Company
attaching the insurance binder or other evidence of insurance for any insurance
coverage of the Company or any Subsidiary that was renewed, replaced or modified
during the period covered by such financial statements; and

(i) during the Liquidity Period, within 15 days following the end of each fiscal
month of the Company, a certificate of a Responsible Officer of the Company
setting forth (i) the minimum Liquidity Amount necessary to comply with
Section 8.11(d) as of the end of the last day of such fiscal month and (ii) the
Liquidity Amount as of the last day of such fiscal month

 

103



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02(e) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at the website address listed on Schedule 11.02; or (ii) on which such documents
are posted on the Company’s behalf on IntraLinks/IntraAgency or another relevant
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Company shall deliver paper copies
of such documents to the Administrative Agent or any Lender that requests the
Company to deliver such paper copies until a written request to cease delivering
paper copies is given by the Administrative Agent or such Lender and (ii) the
Company shall notify (which may be by facsimile or electronic mail) the
Administrative Agent and each Lender of the posting of any such documents and
provide to the Administrative Agent by electronic mail electronic versions (
i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Company with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

The Company hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders and the L/C Issuers
materials and/or information provided by or on behalf of the Company hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Company or its
securities) (each, a “Public Lender”). The Company hereby agrees that (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” the Company shall be deemed to have
authorized the Administrative Agent, the Joint Lead Arrangers and the Lenders to
treat such Borrower Materials as not containing any material non-public
information with respect to the Company or its securities for purposes of United
States Federal and state securities laws (provided, however, that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 11.08); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor;” and (z) the Administrative Agent and the Joint Lead Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not marked as
“Public Investor.” Notwithstanding the foregoing, the Company shall be under no
obligation to mark any Borrower Materials “PUBLIC.”

 

104



--------------------------------------------------------------------------------

7.03 Notices.

Promptly notify the Administrative Agent of:

(a) the occurrence of any Default;

(b) any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Company or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Company or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Company or any Subsidiary, including pursuant to any applicable
Environmental Laws;

(c) the occurrence of any ERISA Event;

(d) any material change in accounting policies or financial reporting practices
by the Company or any Subsidiary; and

(e) upon the reasonable written request of the Administrative Agent following
the occurrence of any event or the discovery of any condition which the
Administrative Agent or the Required Lenders reasonably believe has caused (or
could be reasonably expected to cause) the representations and warranties set
forth in Section 6.09 to be untrue in any material respect, the Loan Parties
will furnish or cause to be furnished to the Administrative Agent, at the Loan
Parties’ expense, a report of an environmental assessment of reasonable scope,
form and depth, (including, where appropriate, invasive soil or groundwater
sampling) by a consultant reasonably acceptable to the Administrative Agent as
to the nature and extent of the presence of any Materials of Environmental
Concern on any Real Properties (as defined in Section 6.09) and as to the
compliance by the Company or any Subsidiary with Environmental Laws at such Real
Properties. If the Loan Parties fail to deliver such an environmental report
within seventy-five (75) days after receipt of such written request then the
Administrative Agent may arrange for same, and the Company and its Subsidiaries
hereby grant to the Administrative Agent and its representatives access to the
Real Properties to reasonably undertake such an assessment (including, where
appropriate, invasive soil or groundwater sampling). The reasonable cost of any
assessment arranged for by the Administrative Agent pursuant to this provision
will be payable by the Loan Parties on demand and added to the obligations
secured by the Collateral Documents.

Each notice pursuant to this Section 7.03(a) through (e) shall be accompanied by
a statement of a Responsible Officer of the Company setting forth details of the
occurrence referred to therein and stating what action the Company has taken and
proposes to take with respect thereto. Each notice pursuant to Section 7.03(a)
shall describe with particularity the events and circumstances giving rise to
the applicable Default.

 

105



--------------------------------------------------------------------------------

7.04 Payment of Obligations.

Pay and discharge as the same shall become due and payable, (x) all its
obligations and liabilities (other than the liabilities described in clause
(y)), except where failure to so pay or discharge could not reasonably be
expected to have a Material Adverse Effect and (y) all material tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless, in the case of clause (x) and (y), the same are being contested
in good faith by appropriate proceedings diligently conducted and adequate
reserves in accordance with GAAP are being maintained by the Company or such
Subsidiary.

7.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 8.04 or 8.05.

(b) Preserve, renew and maintain in full force and effect its good standing
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 8.04 or 8.05.

(c) Take all reasonable action to maintain all material rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business.

(d) Preserve or renew all of its registered patents, trademarks, trade names and
service marks that are necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

(e) Maintain all authorizations, consents, approvals and licenses from,
exemptions of, and filings and registrations with, each Governmental Authority
of the jurisdiction in which each Designated Borrower is organized and existing,
and all approvals and consents of each other Person in such jurisdiction, in
each case that are required for the execution, delivery, performance and
enforceability of the Loan Documents, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

7.06 Maintenance of Properties.

Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear and Involuntary Dispositions excepted, and make all
necessary repairs thereto and renewals and replacements thereof, except, in each
case, where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

7.07 Maintenance of Insurance.

Maintain insurance with reputable insurance companies not Affiliates of the
Company that are financially sound at the time such insurance is purchased or
maintain a self-insurance program, with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar

 

106



--------------------------------------------------------------------------------

business, of such types and in such amounts as are customarily carried under
similar circumstances by such other Persons. The Administrative Agent shall be
named as loss payee or mortgagee, as its interest may appear, and/or additional
insured with respect to any such insurance other than self-insurance providing
coverage in respect of any Collateral, and the Company and each Loan Party shall
use commercially reasonable efforts to cause each provider of any such insurance
to agree, by endorsement upon the policy or policies issued by it or by
independent instruments furnished to the Administrative Agent, that it will give
the Administrative Agent thirty (30) days prior written notice before any such
policy or policies shall be altered or canceled.

7.08 Compliance with Laws.

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or Property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

7.09 Books and Records.

(a) Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Company or such Subsidiary, as the case may be; and

(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Company or such Subsidiary, as the case may be.

7.10 Inspection Rights.

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Company
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Company; provided,
however, that (i) if no Event of Default exists, (x) the Company shall not be
obligated to reimburse the expenses associated with more than one visit and
inspection per calendar year and (y) there shall be not more than one visit and
inspection per fiscal quarter in the aggregate for the Administrative Agent and
the Lenders; and (ii) when an Event of Default exists the Administrative Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Company at any
time during normal business hours and without advance notice. The Loan Parties
agree that the Administrative Agent, and its representatives, may conduct an
annual audit of the Collateral, at the expense of the Loan Parties.

 

107



--------------------------------------------------------------------------------

7.11 Use of Proceeds.

Use the proceeds of the Credit Extensions (a) to finance working capital,
capital expenditures and other general corporate purposes, (b) to refinance
existing Indebtedness of the Company and its Subsidiaries (including
Indebtedness, if any, under the Existing Credit Agreement) and (c) to finance
Permitted Acquisitions, provided that in no event shall the proceeds of the
Credit Extensions be used in contravention of any Law or of any Loan Document.

7.12 Additional Subsidiaries.

(1) Within thirty (30) days (or such longer period agreed to by the
Administrative Agent in its sole discretion) after the acquisition or formation
of any Domestic Subsidiary or first-tier Foreign Subsidiary and (2) within
ninety (90) days (or such longer period agreed to by the Administrative Agent in
its sole discretion) after the acquisition or formation of any Subsidiary not
described in clause (1):

(a) notify the Administrative Agent thereof in writing, together with
(i) jurisdiction of formation, (ii) number of shares of each class of Capital
Stock outstanding, (iii) number and percentage of outstanding shares of each
class owned (directly or indirectly) by the Company or any Subsidiary and
(iv) number and effect, if exercised, of all outstanding options, warrants,
rights of conversion or purchase and all other similar rights with respect
thereto; and

(b) if such Subsidiary is a Domestic Subsidiary, cause such Person to (i) become
a Guarantor by executing and delivering to the Administrative Agent a Joinder
Agreement or such other document as the Administrative Agent shall deem
appropriate for such purpose, and (ii) deliver to the Administrative Agent
documents of the types referred to in Sections 5.01(e) and (f) and favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to in clause (i) of this paragraph (b)), all in form, content and scope
reasonably satisfactory to the Administrative Agent.

The Administrative Agent and the Lenders acknowledge and agree that FTI Capital
Advisors, LLC, a Subsidiary of the Company, shall not be subject to the
requirements of clause (b) above.

Notwithstanding anything herein to the contrary, if any Subsidiary that is not a
Guarantor (including any Foreign Subsidiary and FTI Capital Advisors, LLC)
provides a Guarantee in respect of any of the Senior Notes or the 2005
Convertible Senior Subordinated Notes, the Company shall cause such Subsidiary
to, concurrent with providing the Guarantee in respect of such Indebtedness,
(i) become a Guarantor by executing and delivering to the Administrative Agent a
Joinder Agreement or such other document as the Administrative Agent shall deem
appropriate for such purpose, and (ii) deliver to the Administrative Agent
documents of the types referred to in Sections 5.01(e) and (f) and favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to in clause (i) of this paragraph), all in form, content and scope
reasonably satisfactory to the Administrative Agent.

 

108



--------------------------------------------------------------------------------

With respect to any Foreign Subsidiary that is a Guarantor, if such Foreign
Subsidiary is released from its Guarantees with respect to the Senior Notes and
the 2005 Convertible Senior Subordinated Notes, then upon delivery to the
Administrative Agent of evidence of such releases and so long as no Default then
exists, the Administrative Agent shall execute such documents as the Company may
reasonably request to release such Foreign Subsidiary from its Guarantee of the
Obligations.

7.13 ERISA Compliance.

Do, and cause each of its ERISA Affiliates to do, each of the
following:(a) maintain each Plan in compliance in all material respects with the
applicable provisions of ERISA, the Internal Revenue Code and other federal or
state law; (b) cause each Plan that is qualified under Section 401(a) of the
Internal Revenue Code to maintain such qualification; and (c) make all required
contributions to any Plan subject to Section 412 of the Internal Revenue Code.

7.14 Pledged Assets; Further Assurances.

(a) Each Loan Party will (i) cause all of its owned real and personal Property
(other than Excluded Property and, as to Capital Stock of Foreign Subsidiaries,
subject to the limitations set forth herein on pledges of Capital Stock of
Foreign Subsidiaries) to be subject at all times to first priority, perfected
and, in the case of owned real Property, title insured Liens in favor of the
Administrative Agent to secure the Obligations pursuant to the terms and
conditions of the Collateral Documents or, with respect to any such Property
acquired subsequent to the Closing Date, such other additional security
documents as the Administrative Agent shall reasonably request, subject in any
case to Permitted Liens and (ii) deliver such other documentation as the
Administrative Agent may reasonably request in connection with the foregoing,
including appropriate UCC-1 financing statements, real estate title insurance
policies, surveys, environmental reports, certified resolutions and other
organizational and authorizing documents of such Person, favorable opinions of
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to
above and the perfection of the Administrative Agent’s Liens thereunder) and
other items of the types required to be delivered pursuant to Section 5.01(f),
all in form, content and scope reasonably satisfactory to the Administrative
Agent. Without limiting the generality of the above, the Loan Parties will cause
(a) 100% of the issued and outstanding Capital Stock of each Domestic Subsidiary
and (b) 65% (of the issued and outstanding Capital Stock entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c) (2)) and 100% of the
issued and outstanding Capital Stock not entitled to vote (within the meaning of
Treas. Reg. Section 1.956-2(c) (2)) in each Foreign Subsidiary directly owned by
any Domestic Loan Party to be subject at all times to a first priority,
perfected Lien in favor of the Administrative Agent pursuant to the terms and
conditions of the Collateral Documents or such other security documents as the
Administrative Agent shall reasonably request.

 

109



--------------------------------------------------------------------------------

(b) The Loan Parties will, promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, (a) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Administrative
Agent (for the benefit of the secured parties) the rights granted or now or
hereafter intended to be granted to the Administrative Agent (for the benefit of
the secured parties) under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party or any of
its Subsidiaries is or is to be a party, and cause each of its Subsidiaries to
do so.

7.15 Designation as Senior Debt.

(a) Designate all Obligations as “Designated Senior Debt” under, and as defined
in, the 2005 Convertible Senior Subordinated Note Documents.

(b) Designate all Obligations as “designated senior debt” (or any similar
designation) under any Subordinated Indebtedness not described in
Section 7.15(a).

7.16 2005 Senior Notes.

Redeem, repurchase, or otherwise acquire for value 100% of the outstanding 2005
Senior Notes within 60 days following the issuance of the 2010 Senior Notes.

ARTICLE VIII

NEGATIVE COVENANTS

So long as Full Satisfaction has not occurred, no Loan Party shall, or permit
any Subsidiary to, directly or indirectly:

8.01 Liens.

Create, incur, assume or suffer to exist any Lien upon any of its Property,
whether now owned or hereafter acquired, other than the following:

(a) Liens pursuant to any Loan Document;

 

110



--------------------------------------------------------------------------------

(b) Liens existing on the date hereof and listed on Schedule 8.01 and any
renewals or extensions thereof, provided that the Property covered thereby is
not increased and any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 8.03(b);

(c) Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) statutory or common law Liens of landlords and Liens of carriers,
warehousemen, mechanics, materialmen and suppliers and other like Liens imposed
by law or pursuant to customary reservations or retentions of title arising in
the ordinary course of business, provided that such Liens secure only amounts
not yet due and payable or, if due and payable, are unfiled and no other action
has been taken to enforce the same or are being contested in good faith by
appropriate proceedings for which adequate reserves determined in accordance
with GAAP have been established;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not in excess of the Threshold Amount (except
to the extent covered by independent third-party insurance as to which the
insurer has acknowledged in writing its obligation to cover), unless any such
judgment remains undischarged for a period of more than thirty consecutive days
during which execution is not effectively stayed;

(i) Liens securing Indebtedness permitted under Section 8.03(e); provided that
(i) such Liens do not at any time encumber any Property other than the Property
financed by such Indebtedness, accessions thereto and the proceeds thereof,
(ii) the Indebtedness secured thereby does not exceed the purchase price of the
Property being acquired and (iii) such Liens attach to such Property
concurrently with or within ninety days after the acquisition thereof;

 

111



--------------------------------------------------------------------------------

(j) leases or subleases granted to others not interfering in any material
respect with the business of any Loan Party;

(k) any interest of title of a lessor under, and Liens arising in respect of
leases permitted by this Agreement;

(l) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.02;

(m) normal and customary rights of setoff or bankers’ liens upon deposits of
cash in favor of banks or other depository institutions (including with respect
to any cash pooling arrangements (x) among the Company and/or one or more of
Domestic Subsidiaries or (y) among multiple Foreign Subsidiaries) and similar
Liens in favor of securities brokers and securities intermediaries holding
Permitted Investments under Section 8.02(a);

(n) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code (or similar provisions of applicable Law) on items in the course
of collection;

(o) Liens of sellers of goods to the Company and any of its Subsidiaries arising
under Article 2 of the Uniform Commercial Code or similar provisions of
applicable law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses;

(p) Liens (i) on fixed assets or software securing Indebtedness permitted by
Section 8.03(e) or (ii) securing Indebtedness permitted by Section 8.03(h);

(q) Liens granted by a Foreign Subsidiary (x) to the Company or any other
Subsidiary to secure Indebtedness owed by such Foreign Subsidiary to the Company
or such other Subsidiary and (y) in respect of Indebtedness that was incurred in
connection with the acquisition of such Foreign Subsidiary pursuant to a
Permitted Acquisition in an aggregate principal amount not to exceed $30,000,000
at any one time outstanding, and renewals, refinancings and extensions thereof;
and

(r) other Liens securing Indebtedness or other obligations in an aggregate
principal amount, or, if applicable, having a Swap Termination Value, not to
exceed $40,000,000 at any time outstanding.

 

112



--------------------------------------------------------------------------------

8.02 Investments.

Make any Investments, except:

(a) Investments held by the Company or such Subsidiary in the form of cash or
Cash Equivalents;

(b) Investments existing as of the Closing Date and set forth in Schedule 8.02;

(c) Investments consisting of (x) advances or loans to any Employee for travel,
entertainment, relocation and analogous business purposes in an aggregate
principal amount not to exceed $12,500,000 at any time outstanding; or
(y) Employee Loans (in each case, including Investments of any such type set
forth in Schedule 8.02);

(d) [RESERVED];

(e) Investments in any Person that is a Domestic Loan Party prior to giving
effect to such Investment;

(f) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(g) Guarantees permitted by Section 8.03;

(h) Investments in FTI Capital Advisors, LLC in an aggregate principal amount
not to exceed $3,000,000 at any time outstanding;

(i) Permitted Acquisitions;

(j) Investments comprising bonuses to Employees that are subject to clawback or
contingent repayment obligations;

(k) the contribution by FTI International LLC (as successor by merger to FTI US
LLC) to FCN Holdings C.V. of promissory notes issued by FTI UK Holdings Limited
pursuant to the Note Purchase Agreement dated October 2, 2007, between FTI UK
Holdings Limited and FCN Holdings C.V., in a cumulative aggregate principal
amount for all such promissory notes not in excess of £70,000,000;

(l) Investments by the Company or any Domestic Subsidiary in any Foreign
Subsidiary in connection with any Permitted Acquisition; provided that (i) the
proceeds of such Investments shall be used directly or indirectly through one or
more Subsidiaries solely for the purpose of paying the consideration and
transaction costs related to such Permitted Acquisition and (ii) the aggregate
amount, without duplication, of all such Investments in connection with any
Permitted Acquisition shall not exceed the aggregate consideration for such
Permitted Acquisitions and transaction costs related to such Permitted
Acquisition;

 

113



--------------------------------------------------------------------------------

(m) Investments in Subsidiaries made prior to the date of this Agreement, which
Investments shall be deemed permitted as of the date each such Investment was
made;

(n) Investments by any Foreign Subsidiary in any other Foreign Subsidiary;

(o) Investments in any Foreign Subsidiary that is a Subsidiary prior to giving
effect to such Investment; provided, however, no Investments by Domestic Loan
Parties in Foreign Subsidiaries in excess of $50,000,000 in the aggregate
pursuant to this clause (o) will be permitted unless as of the date of such
Investment (after giving effect thereto), (i) no Default or Event of Default
exists, (ii) upon giving effect to such Investment on a Pro Forma Basis, (x) the
Loan Parties would be in compliance with the financial covenants set forth in
Section 8.11, (y) the Consolidated Total Leverage Ratio shall not exceed 3.00 to
1.00, in each case, as of the end of the period of four fiscal quarters most
recently ended for which the Company has either delivered financial statements
pursuant to Section 7.01(a) or (b) or with respect to fiscal periods ending
prior to the Closing Date, for which the Company has filed financial statements
with the SEC, and (z) the Liquidity Amount is at least $75,000,000 and (iii) the
Company shall have delivered to the Administrative Agent a Pro Forma Compliance
Certificate demonstrating the matters referred to in clause (ii) above;

(p) [RESERVED];

(q) other Investments in an amount not to exceed $5,000,000 in the aggregate at
any time outstanding.

8.03 Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness of the Company and its Subsidiaries set forth in Schedule 8.03
(and renewals, refinancings and extensions thereof on terms and conditions not
materially less favorable to the applicable debtor(s));

(c) intercompany Indebtedness permitted under Section 8.02(e), (k), (l), (m),
(n), (o) or (q);

(d) obligations (contingent or otherwise) of the Company or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, or
changes in currency rates or interest rates, and not for purposes of speculation
or taking a “market view;” and (ii) such Swap Contract does not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party;

 

114



--------------------------------------------------------------------------------

(e) purchase money Indebtedness (including obligations in respect of Capital
Leases or Synthetic Lease Obligations) incurred by the Company or any of its
Subsidiaries to finance the purchase of fixed assets or software, and renewals,
refinancings and extensions thereof, provided that (i) such Indebtedness when
incurred shall not exceed the purchase price of the asset(s) financed; and
(ii) no such Indebtedness shall be refinanced for a principal amount in excess
of the principal balance outstanding thereon at the time of such refinancing;

(f) Guarantees of stock-based acquisition consideration incurred in connection
with a Permitted Acquisition; provided that no cash payments may be made in
respect of any such Guarantee unless, at the time of such cash payment, the
Company would be permitted to make a Restricted Payment in such amount under
Section 8.06(e);

(g) unsecured Indebtedness assumed in Permitted Acquisitions (and not incurred
in contemplation thereof) and renewals, refinancings and extensions thereof on
terms and conditions not materially less favorable to the applicable debtor(s));

(h) secured Indebtedness assumed in Permitted Acquisitions (and not incurred in
contemplation thereof) in an aggregate principal amount not to exceed
$30,000,000 at any one time outstanding, and renewals, refinancings and
extensions thereof;

(i) Indebtedness arising under the 2005 Senior Note Documents in an aggregate
outstanding principal amount not to exceed $200,000,000; provided, however, that
if the 2010 Notes are issued, Indebtedness in respect of the 2005 Senior Notes
may only remain outstanding for a period not to exceed 60 days following the
issuance of the 2010 Notes;

(j) Indebtedness arising under the 2006 Senior Note Documents in an aggregate
outstanding principal amount not to exceed $215,000,000 and any Permitted
Refinancing thereof;

(k) Indebtedness arising under the 2005 Convertible Senior Subordinated Note
Documents in an aggregate outstanding principal amount not to exceed
$150,000,000 and any Permitted Refinancing thereof;

(l) [RESERVED];

(m) Indebtedness of Foreign Subsidiaries (and renewals, refinancings and
extensions thereof) in an aggregate principal amount at any time outstanding for
all such Persons taken together not exceeding (when created, incurred or
assumed) $75,000,000;

 

115



--------------------------------------------------------------------------------

(n) Guarantees with respect to Indebtedness permitted by this Section 8.03;
provided that any Guarantee by the Company or any Domestic Subsidiary of
Indebtedness of a Foreign Subsidiary (other than Guarantees of Indebtedness
arising under the Loans Documents) shall be subject to the limitations set forth
in Section 8.02;

(o) Indebtedness arising under the 2010 Senior Note Documents in an aggregate
outstanding principal amount not to exceed $400,000,000;

(p) Indebtedness arising under unsecured seller notes issued in connection with
a Permitted Acquisition provided that (i) the aggregate outstanding principal
amount of all such Indebtedness shall not exceed $50,000,000 and (ii) such
Indebtedness shall be subordinated to the Obligations in a manner and to an
extent satisfactory to the Administrative Agent (the “Subordinated Seller
Indebtedness”);

(q) unsecured Indebtedness so long as, both immediately before and after giving
effect to the incurrence thereof, (i) no Default or Event of Default exists,
(ii) upon giving effect to the incurrence of such unsecured Indebtedness on a
Pro Forma Basis, (x) the Loan Parties would be in compliance with the financial
covenants set forth in Section 8.11 and (y) the Consolidated Total Leverage
Ratio shall not exceed 3.50 to 1.00, in each case, as of the end of the period
of four fiscal quarters most recently ended for which the Company has either
delivered financial statements pursuant to Section 7.01(a) or (b) or with
respect to fiscal periods ending prior to the Closing Date, for which the
Company has filed financial statements with the SEC and (iii) the Company shall
have delivered to the Administrative Agent a Pro Forma Compliance Certificate
demonstrating the matters referred to in clause (ii) above.

8.04 Fundamental Changes.

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person; provided that, notwithstanding the foregoing provisions
of this Section 8.04 but subject to the terms of Sections 7.12 and 7.14, (a) the
Company may merge or consolidate with any of its Subsidiaries provided that the
Company shall be the continuing or surviving Person, (b) any Domestic Loan Party
other than the Company may merge or consolidate with any other Domestic Loan
Party other than the Company, (c) any Foreign Subsidiary may be merged or
consolidated with or into any Loan Party provided that such Loan Party shall be
the continuing or surviving Person, (d) any Foreign Subsidiary may be merged or
consolidated with or into any other Foreign Subsidiary; provided that if any
such Person is a Designated Borrower, a Designated Borrower shall be the
continuing or surviving Person, (e) any Subsidiary of the Company may merge with
any Person that is not a Loan Party in connection with a Disposition permitted
under Section 8.05 or a Permitted Acquisition provided that, if such transaction
involves any Designated Borrower, such

 

116



--------------------------------------------------------------------------------

Designated Borrower, as applicable, shall be the continuing or surviving Person,
(g) any Wholly Owned Subsidiary of the Company (other than any Designated
Borrower) may dissolve, liquidate or wind up its affairs at any time provided
that such dissolution, liquidation or winding up, as applicable, could not have
a Material Adverse Effect, and (h) FTI US LLC may merge with and into FTI
International LLC, with FTI International LLC being the continuing or surviving
Person.

8.05 Dispositions.

Make any Disposition (other than a Disposition permitted under Section 8.04)
unless (a) the consideration paid in connection therewith shall be cash or Cash
Equivalents paid in connection with consummation of such transaction and shall
be in an amount not less than the fair market value of the Property disposed of,
(b) if such transaction is a Sale and Leaseback Transaction, such transaction is
not prohibited by the terms of Section 8.16, (c) such transaction does not
involve the sale or other disposition of a minority equity interest in any
Subsidiary other than to another Subsidiary, (d) such transaction does not
involve a sale or other disposition of receivables other than receivables owned
by or attributable to other Property concurrently being disposed of in a
transaction otherwise permitted under this Section 8.05 and (e) upon giving
effect to such Disposition on a Pro Forma Basis, the Loan Parties would have
Consolidated EBITDA of at least $250,000,000 for the period of four fiscal
quarters most recently ended for which the Company has either delivered
financial statements pursuant to Section 7.01(a) or (b) or with respect to
fiscal periods ending prior to the Closing Date, for which the Company has filed
financial statements with the SEC.

8.06 Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

(a) each Subsidiary may make Restricted Payments to Persons that own Capital
Stock in such Subsidiary ratably according to their respective holdings of the
type of Capital Stock in respect of which such Restricted Payment is being made;

(b) the Company and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the Capital Stock of such Person;

(c) the Company may make Restricted Payments with respect to the 2005
Convertible Senior Subordinated Notes or any other convertible Indebtedness, in
each case, to the extent not prohibited by Section 8.12(c);

(d) the Company may make Restricted Payments with respect to the vesting of
restricted Capital Stock in amounts and in a manner consistent with past
practices;

 

117



--------------------------------------------------------------------------------

(e) in addition to clauses (a) through (d), inclusive, the Company may make
Restricted Payments so long so long as, both immediately before and after giving
effect to the making thereof, (i) no Default or Event of Default exists,
(ii) upon giving effect to the making of such Restricted Payment on a Pro Forma
Basis, (x) the Loan Parties would be in compliance with the financial covenants
set forth in Section 8.11, (y) the Consolidated Total Leverage Ratio shall not
exceed 3.00 to 1.00, in each case, as of the end of the period of four fiscal
quarters most recently ended for which the Company has either delivered
financial statements pursuant to Section 7.01(a) or (b) or with respect to
fiscal periods ending prior to the Closing Date, for which the Company has filed
financial statements with the SEC, and (z) the Liquidity Amount is at least
$75,000,000 and (iii) if, after giving effect to such Restricted Payment, the
aggregate amount of all Restricted Payments made under Section 8.06(e) in the
fiscal quarter in which such Restricted Payment is made would exceed
$25,000,000, the Company shall have delivered to the Administrative Agent a Pro
Forma Compliance Certificate demonstrating the matters referred to in clause
(ii) above.

8.07 Change in Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by the Company and its Subsidiaries on the Closing Date or
any business substantially related, complementary or incidental thereto.

8.08 Transactions with Affiliates and Insiders.

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) advances of working
capital to any Loan Party, (b) transfers of cash and assets to any Loan Party,
(c) intercompany transactions expressly permitted by Section 8.02, Section 8.03,
Section 8.04, Section 8.05 or Section 8.06, (d) any employment or other
compensation arrangement or agreement, employee or compensation benefit plan,
officer or director indemnification agreement or any similar arrangement entered
into by the Company or any of its Subsidiaries in the ordinary course of
business and consistent with past practices and payments pursuant thereto
(including the making of Employee Loans and the forgiveness or compromise
thereof) and (e) except as otherwise specifically limited in this Agreement,
other transactions which are entered into in the ordinary course of such
Person’s business on terms and conditions substantially as favorable to such
Person as would be obtainable by it in a comparable arms-length transaction with
a Person other than an officer, director or Affiliate.

8.09 Burdensome Agreements.

Enter into or permit to exist any Contractual Obligation that encumbers or
restricts the ability of the Company or any Subsidiary to (a) pay dividends or
make any other distributions to any Loan Party on its Capital Stock or with
respect to any other interest or participation in, or measured by, its profits,
(b) pay any Indebtedness or other obligation owed to any Loan Party, (c) make
loans or advances to any Loan Party, (d) sell,

 

118



--------------------------------------------------------------------------------

lease or transfer any of its Property to any Loan Party, (e) grant Liens on any
of its Property (other than Excluded Property) pursuant to the Loan Documents or
any renewals, refinancings, exchanges, refundings or extension thereof or
(f) with respect to the Company or any Domestic Subsidiary only, act as a Loan
Party pursuant to the Loan Documents or any renewals, refinancings, exchanges,
refundings or extension thereof, except:

(i) this Agreement and the other Loan Documents;

(ii) any document or instrument governing Indebtedness incurred pursuant to
Section 8.03(m), provided that any such restriction contained therein relates
only to Foreign Subsidiaries;

(iii) in respect of any of the matters referred to in clauses (a)-(f) above:

(A) any document or instrument governing Indebtedness incurred pursuant to
Section 8.03(e), provided that any such restriction contained therein relates
only to the asset or assets constructed or acquired in connection therewith,
accessions thereto and the proceeds thereof;

(B) any document or instrument governing Indebtedness incurred pursuant to
Section 8.03(h), provided that any such restriction relating to the matters
referred to in clause (e) above is limited only to the asset or assets acquired
in the applicable Permitted Acquisition, accessions thereto and the proceeds
thereof;

(C) any Permitted Lien or any document or instrument governing any Permitted
Lien, provided that any such restriction contained therein relates only to the
asset or assets subject to such Permitted Lien;

(D) customary restrictions and conditions contained in any agreement relating to
the sale of any Property permitted under Section 8.05 pending the consummation
of such sale;

(E) the Senior Note Documents and the 2005 Convertible Senior Subordinated Note
Documents and any Permitted Refinancing of Indebtedness thereunder to the extent
not more restrictive in any material respect than the restrictions set forth in
the 2010 Senior Notes; and

(F) any document or instrument governing Indebtedness incurred pursuant to
Section 8.03(p) or (q) to the extent not more restrictive in any material
respect than the restrictions set forth in the 2010 Senior Notes;

(iv) in respect of any of the matters referred to in clauses (a)-(d) above (or
(a)-(f) above solely in the case of Foreign Subsidiaries), any document or
instrument governing Indebtedness incurred pursuant to Section 8.03(g) or
Section 8.03(h) or any secured Indebtedness incurred pursuant to Section 8.03(m)
to the extent the Lien in respect thereof is permitted under Section 8.01(q)(y);
and

 

119



--------------------------------------------------------------------------------

(v) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of, or sublicensing or assignment of any license
of Property to, the Company or any Subsidiary.

8.10 Use of Proceeds.

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose; provided that the foregoing
shall not apply to the repurchase of margin stock of the Company in connection
with a Restricted Payment permitted hereunder and otherwise in compliance with
Regulation U of the FRB.

8.11 Financial Covenants.

(a) Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio as of the end of any fiscal quarter of the Company (i) ended on or after
September 30, 2010 and on or prior to December 31, 2012 to be greater than 4.0
to 1.0 and (ii) ended on or after March 31, 2013 to be greater than 3.75 to 1.0.

(b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of the Company
(commencing with the fiscal quarter ended September 30 2010) to be less than
1.50 to 1.0.

(c) Consolidated Senior Secured Leverage Ratio. Permit the Consolidated Senior
Secured Leverage Ratio as of the end of any fiscal quarter of the Company
(i) ended on or after September 30, 2010 and on or prior to December 31, 2012 to
be greater than 3.0 to 1.0 and (ii) ended on or after March 31, 2013 to be
greater than 2.75 to 1.0.

(d) Minimum Liquidity. As of the end of any fiscal month during the Liquidity
Period, permit the Liquidity Amount to be less than 115% of the aggregate
outstanding principal amount of 2005 Convertible Senior Subordinated Notes
(excluding amounts subject to net share settlement).

8.12 Senior Notes; Subordinated Indebtedness.

(a) Amend or modify any of the terms of any of the Senior Notes or any
Subordinated Indebtedness if such amendment or modification would add or change
any terms in a manner adverse to the Company or any Subsidiary (including any
amendment or modification that would shorten the final maturity or average life
to maturity or require any payment to be made sooner than originally scheduled
(provided that purchases of Senior Notes or Subordinated Indebtedness made
concurrently with or in connection with modifications of Senior Notes or
Subordinated Indebtedness pursuant to purchases permitted under Section 8.12(c)
will not constitute an amendment or modification prohibited by this clause (a))
or increase the interest rate applicable thereto);

 

120



--------------------------------------------------------------------------------

(b) Amend or modify any of the subordination provisions of any Subordinated
Indebtedness;

(c) Other than (w) the conversion into cash of the outstanding principal amount
of any 2005 Convertible Senior Subordinated Notes (excluding, for the avoidance
of doubt, any portion thereof which the Company may elect to pay in common stock
of the Company) upon the occurrence of a Sale Price Condition (as defined in the
2005 Convertible Senior Subordinated Note Indenture), (x) the conversion into
cash of up to $12,500,000 in the aggregate of the outstanding principal amount
of any 2005 Convertible Senior Subordinated Notes (excluding, for the avoidance
of doubt, any portion thereof which the Company may elect to pay in common stock
of the Company) upon the occurrence of a Trading Price Condition (as defined in
the 2005 Convertible Senior Subordinated Note Indenture), (y) the conversion
into cash of the outstanding principal amount of any 2005 Convertible Senior
Subordinated Notes (excluding, for the avoidance of doubt, any portion thereof
which the Company may elect to pay in common stock of the Company) at any time
on or after June 15, 2012 and (z) the redemption or acquisition for value of any
2005 Senior Notes within 60 days of the Closing Date, make any optional,
mandatory or other non-scheduled payment on, or prepayment, redemption,
acquisition for value (including by way of depositing money or securities with
the trustee with respect thereto before due for the purpose of paying when due),
refund, refinance or exchange of, any of the Senior Notes or any Subordinated
Indebtedness (other than, in the case of the 2005 Convertible Senior
Subordinated Notes, in exchange for common stock of the Company as contemplated
by the 2005 Convertible Senior Subordinated Note Indenture) unless both
immediately before and after giving effect to such transaction, (i) no Default
or Event of Default exists, (ii) upon giving effect to such transaction on a Pro
Forma Basis, (x) the Loan Parties would be in compliance with the financial
covenants set forth in Section 8.11, (y) the Consolidated Total Leverage Ratio
shall not exceed 3.00 to 1.00, in each case, as of the end of the period of four
fiscal quarters most recently ended for which the Company has either delivered
financial statements pursuant to Section 7.01(a) or (b) or with respect to
fiscal periods ending prior to the Closing Date, for which the Company has filed
financial statements with the SEC and (z) the Liquidity Amount is at least
$75,000,000 and (iii) the Company shall have delivered to the Administrative
Agent a Pro Forma Compliance Certificate demonstrating the matters referred to
in clause (ii) above; or

(d) Make any principal or interest payments in respect of any Subordinated
Indebtedness in violation of the subordination provisions applicable thereto.

8.13 Organization Documents; Fiscal Year; Legal Name, State of Formation and
Form of Entity; Accounting and Financial Reporting.

(a) Amend, modify or change its Organization Documents in a manner adverse to
the Lenders.

 

121



--------------------------------------------------------------------------------

(b) Change its fiscal year (other than to make the fiscal year of any Person
that becomes a Subsidiary after the date hereof consistent with the Company’s
current fiscal year).

(c) Without providing ten (10) days prior written notice to the Administrative
Agent, change its name, state of formation or form of organization.

(d) Make any material changes to Company’s or any of its Subsidiaries’
accounting policies or financial reporting practices, except as required by
GAAP.

8.14 Ownership of Subsidiaries;.

Notwithstanding any other provisions of this Agreement to the contrary,
(i) permit any Person (other than the Company or any Wholly Owned Subsidiary of
the Company) to own any Capital Stock of any Subsidiary of the Company, except
(x) to qualify directors where required by applicable law or to satisfy other
requirements of applicable law with respect to the ownership of Capital Stock of
Foreign Subsidiaries or (y) as set forth in Schedule 8.14, (ii) permit any
Subsidiary of the Company to issue or have outstanding any shares of preferred
Capital Stock or (iii) create, incur, assume or suffer to exist any Lien on any
Capital Stock of any Subsidiary of the Company, except for Permitted Liens.

8.15 Sale Leasebacks.

Enter into any Sale and Leaseback Transaction that results in a Capital Lease
unless such Sale and Leaseback Transaction is permitted by Section 8.03(e).

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

9.01 Events of Default.

Any of the following shall constitute an Event of Default:

(a) Non-Payment. The Company or any other Loan Party fails to pay (i) when and
as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation, or (ii) within three days
after the same becomes due, any interest on any Loan or on any L/C Obligation,
or any commitment fee or other fee due hereunder, or (iii) within five days
after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or

 

122



--------------------------------------------------------------------------------

(b) Specific Covenants. The Company fails to perform or observe any term,
covenant or agreement contained in any of Section 7.01, 7.02, 7.03, 7.05(a),
7.10 or 7.11 or Article VIII or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty days after the earlier of (i) the date on which a
Responsible Officer of a Loan Party becomes aware of such failure and (ii) the
date on which written notice of such failure shall have been given to the
Company by the Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Company or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e) Cross-Default. (i) The Company or any Subsidiary fails to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate outstanding principal amount of more than the Threshold Amount;
(ii) the Company or any Subsidiary fails to observe or perform any other
agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event (other than an Involuntary Disposition that is
covered by independent third party insurance as to which the insurer does not
dispute coverage and which does not constitute a default) occurs, in each case
after giving effect to any applicable grace, cure or notice period with respect
thereto, the effect of which default or other event is to cause, or to permit
the holder or holders of such Indebtedness or the beneficiary or beneficiaries
of such Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; provided, that no such offer to repurchase, repurchase,
prepayment or redemption of Indebtedness, as applicable, shall be an Event of
Default to the extent the offer to repurchase, repurchase, prepayment or
redemption of such Indebtedness is permitted to occur, or be made, as
applicable, under Section 8.12 or (iii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (a) any
event of default under such Swap Contract as to which the Company or any
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (b) any
Termination Event (as so defined) under such Swap Contract as to which the
Company or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Company or such Subsidiary as a
result thereof is greater than the Threshold Amount; or

 

123



--------------------------------------------------------------------------------

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its Property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty calendar days; or any proceeding under any Debtor Relief
Law relating to any such Person or to all or any material part of its Property
is instituted without the consent of such Person and continues undismissed or
unstayed for sixty calendar days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any of its
Subsidiaries becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the Property of any such Person and is not released,
vacated or fully bonded within thirty days after its issue or levy; or

(h) Judgments. There is entered against the Company or any Subsidiary (i) one or
more final judgments or orders for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case , such judgment or order remains unvacated and unpaid and
either (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of thirty consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Company or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party contests in any manner the
validity or enforceability of any Loan Document; or any Loan Party denies that
it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document;

 

124



--------------------------------------------------------------------------------

(k) Change of Control. There occurs any Change of Control; or

(l) Senior Notes; Subordinated Indebtedness.

(i) Any of the Obligations for any reason shall fail to be “Senior Debt” (or any
comparable term) under, and as defined in, any 2005 Convertible Senior
Subordinated Note Document;

(ii) Any Indebtedness other than the Obligations, the Senior Notes and any
Indebtedness incurred under Section 8.03(q) and any Permitted Refinancing of any
thereof shall constitute “Designated Senior Debt” (or any comparable term)
under, and as defined in, any 2005 Convertible Senior Subordinated Note
Document; or

(iii) The subordination provisions of any Subordinated Indebtedness shall, in
whole or in part, terminate, cease to be effective or cease to be legally valid,
binding and enforceable against any holder of such Subordinated Indebtedness,
other than upon the repayment in full thereof in accordance with this Agreement.

9.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Company and the other Loan Parties;

(c) require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

 

125



--------------------------------------------------------------------------------

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Company under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

9.03 Application of Funds.

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02),

(a) any amounts received from the Domestic Loan Parties (including the proceeds
of any realization upon the Collateral) shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Domestic Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs of the
Administrative Agent and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such;

Second, to payment of that portion of the Domestic Obligations constituting
fees, indemnities and other amounts (other than principal, interest and Letter
of Credit Fees and amounts specifically referred to in clauses Third and Fourth
below) payable to the Lenders and the L/C Issuers (including Attorney Costs of
the Lenders and the L/C Issuers and amounts payable under Article III), ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

Third, to payment of that portion of the Domestic Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans and L/C
Borrowings and fees, premiums and scheduled periodic payments, and any interest
accrued thereon, due under any Swap Contract between any Domestic Loan Party and
any Swap Bank, to the extent such Swap Contract is permitted by Section 8.03(d),
ratably among the Lenders (and, in the case of such Swap Contracts, Swap Banks)
and the L/C Issuers in proportion to the respective amounts described in this
clause Third held by them;

Fourth, to (a) payment of that portion of the Domestic Obligations constituting
unpaid principal of the Loans and L/C Borrowings, (b) payment of breakage,
termination or other payments, and any interest accrued thereon, due under any
Swap Contract between any Domestic Loan Party and any Swap Bank, to the extent
such Swap Contract

 

126



--------------------------------------------------------------------------------

is permitted by Section 8.03(d), (c) payments of amounts due under any Treasury
Management Agreement between any Domestic Loan Party and any Treasury Management
Bank and (d) Cash Collateralize that portion of L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit, ratably among the Lenders (and,
in the case of (x) such Swap Contracts, Swap Banks and (y) Treasury Management
Agreements, Treasury Management Banks) and the L/C Issuers in proportion to the
respective amounts described in this clause Fourth held by them;

Fifth, after all Domestic Obligations have been paid in full, to the payment of
all remaining Obligations in the manner provided in Sections 9.03(b) (after
giving effect to the prior application of any amounts recovered from the
Designated Borrowers to the payment of such Obligations); and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the applicable Loan Party or as otherwise required by Law;
provided that subject to Section 2.03(c), amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above; above; and

(b) any amounts received from any Designated Borrower or otherwise available
pursuant to clause Fifth of Section 9.03(a) shall be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Foreign Obligations, if any, of such
Designated Borrower constituting fees, indemnities, expenses and other amounts
(including Attorney Costs of the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Foreign Obligations, if any, of such
Designated Borrower constituting fees, indemnities and other amounts (other than
principal and interest and amounts specifically referred to in clauses Third and
Fourth below) payable to the Lenders (including Attorney Costs of the Lenders
and the L/C Issuers and amounts payable under Article III), ratably among them
in proportion to the respective amounts described in this clause Second payable
to them;

Third, to payment of that portion of the Foreign Obligations of such Designated
Borrower constituting accrued and unpaid interest on the Loans to such
Designated Borrower and fees, premiums and scheduled periodic payments, and any
interest accrued thereon, due under any Swap Contract between such Designated
Borrower and any Swap Bank, to the extent such Swap Contract is permitted by
Section 8.03(d), ratably among the Lenders (and, in the case of such Swap
Contracts, Swap Banks) in proportion to the respective amounts described in this
clause Third held by them;

 

127



--------------------------------------------------------------------------------

Fourth, to (a) payment of that portion of the Foreign Obligations of such
Designated Borrower constituting unpaid principal of the Loans to such
Designated Borrower, (b) payment of breakage, termination or other payments, and
any interest accrued thereon, due under any Swap Contract between such
Designated Borrower and any Swap Bank, to the extent such Swap Contract is
permitted by Section 8.03(d), and (c) payments of amounts due under any Treasury
Management Agreement between such Designated Borrower and any Treasury
Management Bank, ratably among the Lenders (and, in the case of (x) such Swap
Contracts, Swap Banks and (y) Treasury Management Agreements, Treasury
Management Banks) in proportion to the respective amounts described in this
clause Fourth held by them; and

Last, the balance, if any, after all of the Foreign Obligations of such
Designated Borrower have been indefeasibly paid in full, to the applicable
Designated Borrower or as otherwise required by Law.

Subject to Section 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth of
clauses (a) and (b) above shall be applied to satisfy drawings under such
Letters of Credit as they occur. If any amount remains on deposit as Cash
Collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above.

ARTICLE X

ADMINISTRATIVE AGENT

10.01 Appointment and Authorization of Administrative Agent.

(a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

 

128



--------------------------------------------------------------------------------

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (i) provided to the
Administrative Agent in this Article X with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and the applications and agreements
for letters of credit pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in this Article X and in the definition of
“Agent-Related Person” included such L/C Issuer with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to such L/C
Issuer.

10.02 Delegation of Duties.

The Administrative Agent may execute any of its duties under this Agreement or
any other Loan Document by or through agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct of the Administrative Agent in selecting such person.

10.03 Liability of Administrative Agent.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

 

129



--------------------------------------------------------------------------------

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Company, a
Lender or an L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

10.04 Reliance by Administrative Agent.

(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to any Loan Party),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent shall be fully justified in failing or refusing to take
any action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 5.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

130



--------------------------------------------------------------------------------

10.05 Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to the Administrative Agent for
the account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Company referring to this Agreement,
describing such Default and stating that such notice is a “notice of default.”
The Administrative Agent will notify the Lenders of its receipt of any such
notice. The Administrative Agent shall take such action with respect to such
Default as may be directed by the Required Lenders in accordance with
Article IX; provided, however, that unless and until the Administrative Agent
has received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default as it shall deem advisable or in the best interest of the
Lenders.

10.06 Credit Decision; Disclosure of Information by Administrative Agent.

Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Loan Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrowers and the other Loan Parties hereunder. Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrowers and the other Loan
Parties. Except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Administrative Agent herein, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
of the Loan Parties or any of their respective Affiliates which may come into
the possession of any Agent-Related Person.

 

131



--------------------------------------------------------------------------------

10.07 Indemnification of Administrative Agent.

Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Loan Party and without limiting the obligation
of any Loan Party to do so), pro rata, and hold harmless each Agent-Related
Person from and against any and all Indemnified Liabilities incurred by it;
provided, however, that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities to the
extent determined in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from such Agent-Related Person’s own gross
negligence or willful misconduct; provided, however, that no action taken in
accordance with the directions of the Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Company. The
undertaking in this Section shall survive termination of the Aggregate Revolving
Commitments, the payment of all other Obligations and/or the resignation of the
Administrative Agent.

10.08 Administrative Agent in its Individual Capacity.

Bank of America and its Affiliates may make loans to, issue letters of credit
for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with each of the Loan Parties and their respective Affiliates
as though Bank of America were not the Administrative Agent or an L/C Issuer
hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, Bank of America or its Affiliates
may receive information regarding any Loan Party or its Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Loan Party or such Affiliate) and acknowledge that the Administrative Agent
shall be under no obligation to provide such information to them. With respect
to its Loans, Bank of America shall have the same rights and powers under this
Agreement as any other Lender and may exercise such rights and powers as though
it were not the Administrative Agent or an L/C Issuer, and the terms “Lender”
and “Lenders” include Bank of America in its individual capacity.

10.09 Successor Administrative Agent.

The Administrative Agent may resign as Administrative Agent upon thirty days’
notice to the Lenders; provided that any such resignation by Bank of America
shall also constitute its resignation as an L/C Issuer and as the Swing Line
Lender. If the Administrative Agent resigns under this Agreement, the Required
Lenders shall appoint

 

132



--------------------------------------------------------------------------------

from among the Lenders a successor administrative agent for the Lenders, which
successor administrative agent shall be consented to by the Company at all times
other than during the existence of an Event of Default (which consent of the
Company shall not be unreasonably withheld or delayed). If no successor
administrative agent is appointed prior to the effective date of the resignation
of the Administrative Agent, the Administrative Agent may appoint, after
consulting with the Lenders and the Company, a successor administrative agent
from among the Lenders. Upon the acceptance of its appointment as successor
administrative agent hereunder, the Person acting as such successor
administrative agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent, L/C Issuer and Swing Line Lender and the
respective terms “Administrative Agent,” “L/C Issuer” and “Swing Line Lender”
shall mean such successor administrative agent, Letter of Credit issuer and
swing line lender, and the retiring Administrative Agent’s appointment, powers
and duties as Administrative Agent shall be terminated and the retiring L/C
Issuer’s and Swing Line Lender’s rights, powers and duties as such shall be
terminated, without any other or further act or deed on the part of such
retiring L/C Issuer or Swing Line Lender or any other Lender, other than the
obligation of the successor L/C Issuer to issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or to make other arrangements satisfactory to the retiring L/C Issuer
to effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article X and
Sections 11.04 and 11.05 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement. If no successor administrative agent has accepted appointment as
Administrative Agent by the date thirty days following a retiring Administrative
Agent’s notice of resignation, the retiring Administrative Agent’s resignation
shall nevertheless thereupon become effective and the Lenders shall perform all
of the duties of the Administrative Agent hereunder until such time, if any, as
the Required Lenders appoint a successor agent as provided for above.

10.10 Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(i) and (j), 2.09 and 11.04)
allowed in such judicial proceeding; and

 

133



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.09 and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

10.11 Collateral and Guaranty Matters.

The Lenders irrevocably authorize the Administrative Agent, at its option and in
its discretion,

(a) to release any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Revolving Commitments and payment in full of all Obligations (other
than contingent indemnification obligations) and the expiration or termination
of all Letters of Credit, (ii) that is transferred or to be transferred as part
of or in connection with any Disposition permitted hereunder or under any other
Loan Document or any Involuntary Disposition, or (iii) as approved in accordance
with Section 11.01;

(b) to subordinate (or, if requested by the Company, release) any Lien on any
Property granted to or held by the Administrative Agent under any Loan Document
to the holder of any Lien on such Property that is permitted by Section 8.01(b),
(i) or (p); and

(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this
Section 10.11.

 

134



--------------------------------------------------------------------------------

10.12 Other Agents; Arrangers and Managers.

None of the Lenders or other Persons identified on the facing page or signature
pages of this Agreement as a “syndication agent,” “documentation agent,”
“co-documentation agent,” “co-agent,” “book manager,” “lead manager,”
“arranger,” “lead arranger”, “joint lead arranger” or “co-arranger” shall have
any right, power, obligation, liability, responsibility or duty under this
Agreement other than, in the case of such Lenders, those applicable to all
Lenders as such. Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.

ARTICLE XI

MISCELLANEOUS

11.01 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Company or any other Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
and the Company or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender
(it being understood and agreed that a waiver of any condition precedent set
forth in Section 5.02 or of any Default or Event of Default or a mandatory
reduction in Commitments is not considered an extension or increase in
Commitments of any Lender);

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal (excluding mandatory prepayments required by
Section 2.05(b)(ii)), interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders and
the Company shall be necessary to (i) amend the definition of “Default Rate” or
to waive any obligation of any Borrower to pay interest or Letter of Credit Fees
at the Default Rate or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder;

 

135



--------------------------------------------------------------------------------

(d) except to the extent expressly set forth herein, change Section 2.13 or
Section 9.03 in a manner that would alter the pro rata sharing of payments
required thereby without the written consent of each Lender directly affected
thereby;

(e) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender directly affected thereby;

(f) except for releases of Collateral in connection with a Disposition permitted
under Section 8.05, release all or substantially all of the Collateral without
the written consent of each Lender directly affected thereby;

(g) without limiting Section 2.16(e), release any Borrower or, except in
connection with a merger or consolidation permitted under Section 8.04 or a
Disposition permitted under Section 8.05, all or substantially all of the
Guarantors, from its or their obligations under the Loan Documents without the
written consent of each Lender directly affected thereby;

(h) amend Section 1.06, the definition of “Alternative Currency” without the
consent of each Lender; or

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each affected L/C Issuer in addition to the Lenders
required above, affect the rights or duties of any L/C Issuer under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swing Line Lender in addition to the Lenders
required above, affect the rights or duties of the Swing Line Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; and (iv) the Engagement Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender.

 

136



--------------------------------------------------------------------------------

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (y) the Required Lenders shall determine whether or not to allow a Loan
Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders.

Notwithstanding anything to the contrary set forth herein, this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent, the Company and the other Loan Parties (i) to
add one or more additional revolving credit or term loan facilities to this
Agreement, to permit the extensions of credit and all related obligations and
liabilities arising in connection therewith from time to time outstanding to
share ratably (or on a basis subordinated to the existing facilities and to any
of the other facilities then existing hereunder) in the benefits of this
Agreement and the other Loan Documents with the obligations and liabilities from
time to time outstanding in respect of the facilities hereunder and to include
appropriately the Lenders holding such revolving credit or term loan facilities
in any determination of the Required Lenders and any other number, percentage or
class of Lenders hereunder and (ii) to change, modify or alter Section 2.13 or
9.03 or any other provision hereof relating to pro-rata sharing of payments
among the Lenders to the extent necessary to allow the Lenders holding such
additional revolving credit or term loan facilities to share ratably with the
existing Lenders in payments made in respect of the Loans and/or to allow
Lenders with commitments having an earlier maturity date to be paid in full (and
have their Commitments terminated) at maturity on a non-pro rata basis.

Notwithstanding anything to the contrary set forth herein, in order to implement
any Additional Revolving Commitments in accordance with Section 2.17, this
Agreement may be amended for such purpose (but solely to the extent deemed
necessary or appropriate by the Administrative Agent to implement such
Additional Revolving Commitments in accordance with Section 2.17) by the
Company, the other Loan Parties, the Administrative Agent and the relevant
Additional Lenders providing such Additional Revolving Commitments, including
any amendments to (x) change, modify or alter Section 2.13 or 9.03 or any other
provision hereof relating to pro-rata sharing of payments among the Lenders to
the extent necessary to allow the Additional Lenders share ratably with the
existing Lenders in payments made in respect of the Loans and/or to allow
Lenders with commitments having an earlier maturity date to be paid in full (and
have their Commitments terminated) at maturity on a non-pro rata basis, (y) to
permit the extensions of credit from time to time outstanding under the
Additional Revolving Commitments and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Revolving Loans and the accrued interest and fees in respect
thereof and to include appropriately the Lenders holding such credit facilities
in any determination of the Required Lenders and (z) to provide that all
Borrowings of Revolving Loans will be made pro-rata among the Revolving
Commitments and any Additional Revolving Commitments that becomes effective in
connection with a Revolving Commitment Increase Amendment.

 

137



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary set forth herein, in connection with
the designation of (x) any Designated Borrower pursuant to Section 2.16 or
(y) any additional Alternative Currencies in accordance with Section 1.09, the
Administrative Agent and the Loan Parties may, without the consent of the
Required Lenders, enter into such amendments and modifications to this Agreement
and the other Loan Documents (and enter into additional Loan Documents), in each
case, deemed necessary or appropriate by the Administrative Agent in connection
therewith, including without limitation, the addition of provisions relating to
(or the modification of any provision relating to) (i) the reference source for
the determination of the Eurocurrency Base Rate as applicable to Loans made in
any additional Alternative Currency or Loans made to any Designated Borrower,
(ii) the notice periods for borrowing requests with respect to Loans made in any
additional Alternative Currency or Loans made to any Designated Borrower,
(iii) the minimum borrowing or prepayments amounts applicable to any additional
Alternative Currency or Designated Borrower, (iv) the timing and manner of
delivery of funds in any additional Alternative Currency or to any Designated
Borrower, (v) gross-up and/or indemnity with respect to withholding tax matters
and (vi) other applicable local law provisions.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 11.16; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

11.02 Notices and Other Communications; Facsimile Copies.

(a) General. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i) if to the Company, the Administrative Agent, the L/C Issuers or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 11.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

 

138



--------------------------------------------------------------------------------

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Company, the
Administrative Agent, the L/C Issuers and the Swing Line Lender.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES

 

139



--------------------------------------------------------------------------------

OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent
or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to any Loan Party, any Lender, the L/C Issuer or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Company’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the bad faith, gross negligence or willful misconduct of such
Agent Party; provided, however, that in no event shall any Agent Party have any
liability to any Loan Party, any Lender, the L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

(d) Change of Address, Etc. Each of the Company, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Company or its securities for
purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Company even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Company shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, reasonable
costs and expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Company. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

140



--------------------------------------------------------------------------------

11.03 No Waiver; Cumulative Remedies.

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.09 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 9.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

11.04 Attorney Costs, Expenses and Taxes.

(a) The Company agrees (a) to pay or reimburse the Administrative Agent for all
reasonable costs and expenses incurred in connection with the development,
preparation, negotiation and execution of this Agreement and the other Loan
Documents and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all reasonable
Attorney Costs and reasonable costs and expenses in connection with the use of
IntraLinks, Inc. or other similar information transmission systems in connection
with this Agreement, and

 

141



--------------------------------------------------------------------------------

(b) to pay or reimburse the Administrative Agent and each Lender for all costs
and expenses incurred in connection with the enforcement, attempted enforcement
after the occurrence of an Event of Default, or preservation of any rights or
remedies under this Agreement or the other Loan Documents (including all such
costs and expenses incurred during any “workout” or restructuring in respect of
the Obligations and during any legal proceeding, including any proceeding under
any Debtor Relief Law), including all Attorney Costs. The foregoing costs and
expenses shall include all search, filing, recording, title insurance and
appraisal charges and fees and taxes related thereto, and other out-of-pocket
expenses incurred by the Administrative Agent and the cost of independent public
accountants and other outside experts retained by the Administrative Agent or
any Lender.

(b) To the extent that the Company for any reason fails to indefeasibly pay any
amount required under subsection (a) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), the L/C Issuer or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the L/C Issuer or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or L/C Issuer in connection with such capacity. The obligations of
the Lenders under this subsection (b) are subject to the provisions of
Section 2.12(d).

(c) All amounts due under this Section 11.04 shall be payable within ten
Business Days after demand therefor.

(d) The agreements in this Section shall survive the termination of the
Aggregate Revolving Commitments and repayment of all other Obligations.

11.05 Indemnification by the Loan Parties.

Whether or not the transactions contemplated hereby are consummated, the Company
agrees to indemnify and hold harmless each Agent-Related Person, each Lender and
their respective Affiliates, directors, officers, employees, counsel, agents and
attorneys-in-fact (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, and reasonable costs, expenses and disbursements (including
reasonable Attorney Costs) of any kind or nature whatsoever which may at any
time be imposed on, incurred by or asserted against any such Indemnitee in any
way relating to or arising out of or in connection with (a) the execution,
delivery, enforcement, performance or administration of any Loan Document or any
other agreement, letter or instrument delivered in connection with the
transactions contemplated thereby or the consummation of the

 

142



--------------------------------------------------------------------------------

transactions contemplated thereby, (b) any Commitment, Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
an L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (c) any actual or alleged presence or
release of Hazardous Materials on or from any Property currently or formerly
owned or operated by the Company, any Subsidiary or any other Loan Party, or any
Environmental Liability related in any way to the Company, any Subsidiary or any
other Loan Party, or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”); provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the bad faith, gross negligence or willful misconduct of such Indemnitee. No
Indemnitee shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement, nor shall
any Indemnitee have any liability for any indirect, special, consequential or
punitive damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date). All amounts due under this Section 11.05
shall be payable within ten Business Days after demand therefor. The agreements
in this Section shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Revolving
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

11.06 Payments Set Aside.

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by the Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the applicable Overnight Rate from time to
time in effect in the applicable currency of such recovery or payment. The
obligations of the Lenders and the L/C Issuers under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

143



--------------------------------------------------------------------------------

11.07 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that no Borrower may assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Revolving
Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Commitment and the related Loans at the time owing to it or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Revolving Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Revolving Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade

 

144



--------------------------------------------------------------------------------

Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an ssignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s Loans and
Revolving Commitments, and rights and obligations with respect thereto,
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that, the Company shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received written notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Revolving Commitment if such assignment is to a Person that is not a Lender with
a Revolving Commitment in respect of the Revolving Commitment subject to such
assignment, an Affiliate of such Lender or an Approved Fund with respect to such
Lender; and

(C) the consent of the L/C Issuers (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment in respect of Revolving Loans
and Revolving Commitments; and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of
Revolving Loans and Revolving Commitments.

 

145



--------------------------------------------------------------------------------

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 (which fee is not payable by the
Company). The assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(v) No Assignment to Company. No such assignment shall be made to the Company or
any of the Company’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) No Assignment resulting in Additional Indemnified Taxes. No such
assignment shall be made to any Person that, through its Lending Offices, is not
capable of lending the applicable Alternative Currencies to the relevant
Borrower without the imposition of any additional Indemnified Taxes.

(viii) No Assignment to Defaulting Lenders. No such assignment shall be made to
any person that constitutes (or would constitute after giving effect to such
assignment) a Defaulting Lender.

(ix) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

146



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 11.04 and 11.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, the applicable Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Company, shall maintain at the Administrative Agent’s Office a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Company, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Company and any Lender at any reasonable time
and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Company or the Administrative Agent, sell participations to any
Person (other than a natural person or the Company or any of the Company’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Company, the
Administrative Agent, the other Lenders and the L/C Issuers shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to

 

147



--------------------------------------------------------------------------------

approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso of Section 11.01
that directly affects such Participant. Subject to subsection (e) of this
Section, the Company agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.09 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to the
Borrower or any other Person (including the identity of any Participant or any
Participant’s interest in any Commitment, Loan, Letter of Credit or other
obligation under any Loan Document) except to the extent that such disclosure is
necessary to establish that any such obligations are in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(e) Limitations on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Company, to comply with Section 11.15 as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Resignation as an L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America or JPMorgan Chase Bank assigns all of its Revolving Commitment and
Loans pursuant to subsection (b) above, Bank of America or JPMorgan Chase Bank,
as applicable, may, (i) upon thirty days’ notice to the Company and the Lenders,

 

148



--------------------------------------------------------------------------------

resign as an L/C Issuer and/or (ii) upon thirty days’ notice to the Company,
resign as Swing Line Lender. In the event of any such resignation as an L/C
Issuer or as the Swing Line Lender, the Company shall be entitled to appoint
from among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Company to appoint any such successor
shall affect the resignation of Bank of America or JPMorgan Chase Bank, as
applicable, as an L/C Issuer or as the Swing Line Lender, as the case may be. If
Bank of America or JPMorgan Chase Bank, as applicable, resigns as an L/C Issuer,
it shall retain all the rights, powers, privileges and duties of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Bank of America or JPMorgan Chase Bank, as applicable, resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c). Upon the appointment of a successor L/C
Issuer and/or Swing Line Lender, (1) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as the case may be, and (2) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America or JPMorgan Chase Bank, as applicable, to
effectively assume the obligations of Bank of America or JPMorgan Chase Bank, as
applicable, with respect to such Letters of Credit.

11.08 Confidentiality.

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent requested by any regulatory
authority; (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process; (d) to any other party to this Agreement;
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder; (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any Eligible Assignee of or Participant
in, or any prospective Eligible Assignee of or Participant in, any of its rights
or obligations under this Agreement or (ii) any direct or indirect contractual
counterparty or prospective counterparty (or such contractual counterparty’s or
prospective counterparty’s professional advisor) to any credit derivative
transaction relating to obligations of the Loan Parties; (g) with the consent of
the Company; (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent or any Lender on a nonconfidential basis from a source
other than

 

149



--------------------------------------------------------------------------------

the Company; or (i) to the National Association of Insurance Commissioners or
any other similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s or its Affiliates’ investment
portfolio in connection with ratings issued with respect to such Lender or its
Affiliates. In addition, the Administrative Agent and the Lenders may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry, and service
providers to the Administrative Agent and the Lenders in connection with the
administration and management of this Agreement, the other Loan Documents, the
Commitments, and the Credit Extensions. For the purposes of this Section,
“Information” means all information received from any Loan Party relating to any
Loan Party or its business, other than any such information that is available to
the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Loan Party; provided that, in the case of information received
from a Loan Party after the date hereof, such information is clearly identified
in writing at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and each L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

11.09 Set-off.

In addition to any rights and remedies of the Lenders provided by law, upon the
occurrence and during the continuance of any Event of Default, each Lender is
authorized at any time and from time to time, without prior notice to the
Company or any other Loan Party, any such notice being waived by the Company (on
its own behalf and on behalf of each Loan Party) to the fullest extent permitted
by law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held by, and other indebtedness at any
time owing by, such Lender to or for the credit or the account of the respective
Loan Parties against any and all Obligations owing to such Lender hereunder or
under any other Loan Document, now or hereafter existing, irrespective of
whether or not the Administrative Agent or such Lender shall have made demand
under this Agreement or any other Loan Document and although such Obligations
may be contingent or unmatured or denominated in a currency different from that
of the applicable deposit or indebtedness. Each Lender agrees promptly to notify
the Company and the Administrative Agent after any such set-off and application
made by such Lender; provided, however, that the failure to give such notice
shall not affect the validity of such set-off and application.

 

150



--------------------------------------------------------------------------------

11.10 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Company. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

11.11 Counterparts; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Except as
provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

11.12 Integration.

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Administrative Agent or the Lenders in any other Loan Document shall not be
deemed a conflict with this Agreement. Each Loan Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.

11.13 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

151



--------------------------------------------------------------------------------

11.14 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

11.15 [Reserved].

11.16 Replacement of Lenders.

If any Lender requests compensation under Section 3.04, or if the Company is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender is a Defaulting Lender or if any other circumstance exists hereunder that
gives the Company the right to replace a Lender as a party hereto, then the
Company may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.07), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(a) the Company shall have paid to the Administrative Agent the assignment fee
specified in Section 11.07(b)(iv);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

 

152



--------------------------------------------------------------------------------

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

11.17 Release of Collateral and Guarantees.

The Administrative Agent hereby agrees with the Company that the Administrative
Agent shall (and the Lenders hereby direct the Administrative Agent to), upon
the request of the Company:

(a) release any Lien on any Collateral granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Revolving
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit, (ii) that is transferred or to be transferred as part of or in
connection with any Disposition permitted hereunder or under any other Loan
Document or any Involuntary Disposition, or (iii) as approved in accordance with
Section 11.01;

(b) subordinate or release any Lien on any Property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
Property that is permitted by Section 8.01(b), (i) or (p); and

(c) release any Guarantor from its obligations under the Guaranty if such Person
ceases to be a Subsidiary as a result of a transaction permitted hereunder.

11.18 Governing Law.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

(b) EACH BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY

 

153



--------------------------------------------------------------------------------

APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) EACH BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.19 Waiver of Right to Trial by Jury.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

154



--------------------------------------------------------------------------------

11.20 USA Patriot Act Notice.

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the Act. The Company
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” an anti-money laundering rules and regulations,
including the Act.

11.21 Electronic Execution of Assignments and Certain Other Documents.

The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

11.22 No Advisory or Fiduciary Relationship.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Company acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a)(i) the arranging and other
services regarding this Agreement provided by the Administrative Agent and the
Joint Lead Arrangers, are arm’s-length commercial transactions between the
Company and its Affiliates, on the one hand, and the Administrative Agent and
the Joint Lead Arrangers, on the other hand, (ii) the Company has consulted its
own legal, accounting, regulatory and tax advisors to the extent they has deemed
appropriate, and (iii) the Company is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (b)(i) each of the Administrative Agent, the
Joint Lead Arrangers and the Lenders is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not and will not be acting as an advisor, agent or fiduciary
for the Company or any of its Affiliates or any other Person and (ii) none of
the Administrative Agent, any Joint Lead Arranger or any Lender has any
obligation to the Company or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and

 

155



--------------------------------------------------------------------------------

in the other Loan Documents; and (c) the Administrative Agent, the Joint Lead
Arrangers, the Lenders and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Company and its Affiliates, and neither the Administrative Agent nor any Joint
Lead Arranger has any obligation to disclose any of such interests to the
Company or its Affiliates. To the fullest extent permitted by law, each Loan
Party hereby waives and releases any claims that it may have against the
Administrative Agent or any Joint Lead Arranger with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

11.23 Judgment Currency.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of each Borrower in respect of any such
sum due from it to the Administrative Agent or any Lender hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender from any Borrower in the Agreement
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or such Lender, as the case
may be, against such loss. If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent or any Lender
in such currency, the Administrative Agent or such Lender, as the case may be,
agrees to return the amount of any excess to such Borrower (or to any other
Person who may be entitled thereto under applicable law).

[SIGNATURE PAGES FOLLOW]

 

156



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.

 

COMPANY:

FTI CONSULTING, INC.,

a Maryland corporation

By:   /s/ Eric B. Miller Name:   Eric B. Miller Title:   Executive Vice
President, General Counsel and Chief Ethics Officer

[Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS:

FTI, LLC,

a Maryland limited liability company

COMPASS LEXECON, LLC,

a Maryland limited liability company

FTI CAMBIO LLC,

a Maryland limited liability company

FTI INTERNATIONAL, LLC,

a Maryland limited liability company

COMPETITION POLICY ASSOCIATES, INC.,

a District of Columbia corporation

FTI CONSULTING CANADA LLC,

a Maryland limited liability company

FTI CONSULTING LLC,

a Maryland limited liability company

FTI CXO ACQUISITION LLC,

a Maryland limited liability company

FTI GENERAL PARTNER LLC,

a Maryland limited liability company

FTI HOSTING LLC,

a Maryland limited liability company

FTI SMG LLC,

a Maryland limited liability company

FTI TECHNOLOGY LLC,

a Maryland limited liability company

FTI US LLC,

a Maryland limited liability company

ATTENEX CORPORATION,

a Washington corporation

FD MWA HOLDING INC.,

a Delaware corporation

FD U.S. COMMUNICATIONS, INC.,

a New York corporation

By:   /s/ Eric B. Miller Name:   Eric B. Miller Title:   Senior Vice President

[Credit Agreement]



--------------------------------------------------------------------------------

FTI INVESTIGATIONS, LLC,

a Maryland limited liability company

By:   /s/ Michael J. Slattery Name:  

Michael J. Slattery

Title:   President

[Credit Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:   /s/ Roberto Salazar Name:   Roberto Salazar Title:   Assistant Vice
President LENDERS:

BANK OF AMERICA, N.A.,

as a Lender, L/C Issuer and Swing Line Lender

By:   /s/ Barbara P. Levy Name:   Barbara P. Levy Title:   Senior Vice President

[Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender and L/C Issuer

By:   /s/ Philip A. Mousin Name:   Philip A. Mousin Title:   Senior Vice
President

 

 

 

 

 

[Credit Agreement]



--------------------------------------------------------------------------------

HSBC Bank USA, N.A.,

as a Lender

By:   /s/ Reed R. Menefee Name:   Reed R. Menefee Title:   Vice President

 

 

 

 

 

[Credit Agreement]



--------------------------------------------------------------------------------

Citizens Bank of Pennsylvania

as a Lender

By:   /s/ Leslie D. Broderick Name:   Leslie D. Broderick Title:   Senior Vice
President

 

 

 

 

 

[Credit Agreement]



--------------------------------------------------------------------------------

Sovereign Bank

as a Lender

By:   /s/ Philip B. Shober Name:   Philip B. Shober Title:  

Senior Vice President

Commercial Relationship Manager

 

 

 

 

 

[Credit Agreement]

 



--------------------------------------------------------------------------------

PNC Bank, N.A.,

as a Lender

By:   /s/ D. Jermaine Johnson Name:   D. Jermaine Johnson Title:   Senior Vice
President

 

 

 

 

 

[Credit Agreement]

 



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A.,

as a Lender

By:   /s/ Jim Travagline Name:   Jim Travagline Title:   Director

 

 

 

 

 

[Credit Agreement]

 



--------------------------------------------------------------------------------

SunTrust Bank,

as a Lender

By:   /s/ Michael Vegh Name:   Michael Vegh Title:   Director

 

 

 

 

 

[Credit Agreement]

 



--------------------------------------------------------------------------------

COMERICA Bank,

as a Lender

By:   /s/ Blake Arnett Name:   Blake Arnett Title:   Vice President

 

 

 

 

 

[Credit Agreement]

 



--------------------------------------------------------------------------------

Deutsche Bank AG New York Branch,

as a Lender

By:   /s/ Erin Morrissey Name:   Erin Morrissey Title:   Vice President By:  
/s/ Carin Keegan Name:   Carin Keegan Title:   Director

 

 

 

 

 

 

 

 

 

[Credit Agreement]